Exhibit 10.1

 

EXECUTION VERSION

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer,

 

THE HERTZ CORPORATION,

 

as Group I Administrator,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Securities Intermediary

 

--------------------------------------------------------------------------------

 

SERIES 2016-1 SUPPLEMENT

 

dated as of February 11, 2016

 

to

 

AMENDED AND RESTATED GROUP I SUPPLEMENT

 

dated as of October 31, 2014

 

to

 

AMENDED AND RESTATED BASE INDENTURE
dated as of October 31, 2014

 

--------------------------------------------------------------------------------

 

$332,902,000 Series 2016-1 2.32% Rental Car Asset Backed Notes, Class A

$81,187,000 Series 2016-1 3.72% Rental Car Asset Backed Notes, Class B

$25,152,000 Series 2016-1 4.75% Rental Car Asset Backed Notes, Class C

 $26,549,000 Series 2016-1 5.73% Rental Car Asset Backed Notes, Class D

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

2

 

 

 

Section 1.1.

Defined Terms and References

2

Section 1.2.

Rules of Construction

2

 

 

 

ARTICLE II

INITIAL ISSUANCE OF SERIES 2016-1 NOTES; FORM OF SERIES 2016-1 NOTES

3

 

 

 

Section 2.1.

Initial Issuance

3

Section 2.2.

Transfer Restrictions for Global Notes

5

Section 2.3.

Definitive Notes

13

Section 2.4.

Legal Final Payment Date

13

Section 2.5.

FATCA

13

 

 

 

ARTICLE III

INTEREST AND INTEREST RATES

14

 

 

 

Section 3.1.

Interest

14

 

 

 

ARTICLE IV

SERIES-SPECIFIC COLLATERAL

15

 

 

 

Section 4.1.

Granting Clause

15

Section 4.2.

Series 2016-1 Accounts

16

Section 4.3.

Trustee as Securities Intermediary

18

Section 4.4.

Demand Notes

20

Section 4.5.

Subordination

21

Section 4.6.

Duty of the Trustee

21

Section 4.7.

Representations of the Trustee

21

 

 

 

ARTICLE V

PRIORITY OF PAYMENTS

21

 

 

 

Section 5.1.

Allocations with Respect to the Series 2016-1 Notes on the Series 2016-1 Closing
Date

21

Section 5.2.

Group I Collections Allocation

21

Section 5.3.

Application of Funds in the Series 2016-1 Interest Collection Account

21

Section 5.4.

Application of Funds in the Series 2016-1 Principal Collection Account

23

Section 5.5.

Class A/B/C/D Reserve Account Withdrawals

25

Section 5.6.

Class A/B/C/D Letters of Credit and Class A/B/C/D Demand Notes

25

Section 5.7.

Past Due Rental Payments

29

Section 5.8.

Class A/B/C/D Letters of Credit and Class A/B/C/D L/C Cash Collateral Account

30

Section 5.9.

Certain Instructions to the Trustee

33

Section 5.10.

HVF II’s Failure to Instruct the Trustee to Make a Deposit or Payment

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE VI

REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS

34

 

 

 

Section 6.1.

Representations and Warranties

34

Section 6.2.

Covenants

34

Section 6.3.

Closing Conditions

34

Section 6.4.

Further Assurances

34

 

 

 

ARTICLE VII

AMORTIZATION EVENTS

35

 

 

 

Section 7.1.

Amortization Events

35

 

 

 

ARTICLE VIII

SUBORDINATION OF NOTES

39

 

 

 

Section 8.1.

Subordination of Class B Notes

39

Section 8.2.

Subordination of Class C Notes

39

Section 8.3.

Subordination of Class D Notes

39

Section 8.4.

Subordination of Class E Notes

39

Section 8.5.

When Distribution Must be Paid Over

40

 

 

 

ARTICLE IX

GENERAL

40

 

 

 

Section 9.1.

Optional/Clean-Up Call Redemption of the Series 2016-1 Notes

40

Section 9.2.

Information

41

Section 9.3.

Confidentiality

44

Section 9.4.

Ratification of Group I Indenture

44

Section 9.5.

Notice to the Rating Agencies

44

Section 9.6.

Third Party Beneficiary

45

Section 9.7.

Counterparts

45

Section 9.8.

Governing Law

45

Section 9.9.

Amendments

45

Section 9.10.

Group I Administrator to Act on Behalf of HVF II

46

Section 9.11.

Successors

47

Section 9.12.

Termination of Series Supplement

47

Section 9.13.

Electronic Execution

47

Section 9.14.

Additional UCC Representations

47

Section 9.15.

Notices

47

Section 9.16.

Submission to Jurisdiction

48

Section 9.17.

Waiver of Jury Trial

48

Section 9.18.

Issuance of Class E Notes

48

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

EXHIBITS, SCHEDULES AND ANNEXES

 

Schedule I

List of Defined Terms

 

 

 

Exhibit A-1-1

 

Form of 144A Global Class A Note

Exhibit A-1-2

 

Form of Regulation S Global Class A Note

Exhibit A-2-1

 

Form of 144A Class B Note

Exhibit A-2-2

 

Form of Regulation S Global Class B Note

Exhibit A-3-1

 

Form of 144A Global Class C Note

Exhibit A-3-2

 

Form of Regulation S Global Class C Note

Exhibit A-4

 

Form of 144A Global Class D Note

Exhibit B-1

 

Form of Demand Notice

Exhibit B-2

 

Form of Class A/B/C/D Demand Note

Exhibit C

 

Form of Class A/B/C/D Letter of Credit Reduction Notice

Exhibit D

 

Form of Lease Payment Deficit Notice

Exhibit E-1

 

Form of Transfer Certificate

Exhibit E-2

 

Form of Transfer Certificate

Exhibit E-3

 

Form of Transfer Certificate

Exhibit E-4

 

Form of Transfer Certificate

Exhibit F

 

Form of Class A/B/C/D Letter of Credit

Exhibit G

 

Additional UCC Representations

 

 

 

 

 

 

 

 

 

Annex 1

 

Representations and Warranties

Annex 2

 

Covenants

Annex 3

 

Closing Conditions

 

iii

--------------------------------------------------------------------------------


 

SERIES 2016-1 SUPPLEMENT dated as of February 11, 2016 (“Series 2016-1
Supplement”) among HERTZ VEHICLE FINANCING II LP, a special purpose limited
partnership established under the laws of Delaware (“HVF II”), THE HERTZ
CORPORATION, a Delaware corporation (“Hertz” or, in its capacity as
administrator with respect to the Group I Notes, the “Group I Administrator”)
and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association, as trustee (together with its successors in trust thereunder as
provided in the Base Indenture referred to below, the “Trustee”), and as
securities intermediary (in such capacity, the “Securities Intermediary”), to
the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
amended, modified or supplemented from time to time, exclusive of
Series Supplements, the “Group I Supplement”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as amended, modified or supplemented
from time to time, exclusive of Group Supplements and Series Supplements, the
“Base Indenture”), each between HVF II and the Trustee.

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 10.1 of the Group I Supplement provide, among other
things, that HVF II and the Trustee may at any time and from time to time enter
into a supplement to the Group I Supplement for the purpose of authorizing the
issuance of one or more Series of Group I Notes;

 

WHEREAS, Hertz, in its capacity as Group I Administrator, has joined in this
Series 2016-1 Supplement to confirm certain representations, warranties and
covenants made by it in such capacity for the benefit of the Series 2016-1
Noteholders;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

DESIGNATION

 

There is hereby created a Series of Group I Notes to be issued pursuant to the
Group I Supplement and this Series 2016-1 Supplement, and such Series of Group I
Notes is hereby designated as Series 2016-1 Rental Car Asset Backed Notes.  On
the Series 2016-1 Closing Date, four classes of Series 2016-1 Rental Car Asset
Backed Notes shall be issued: the first of which shall be designated as the
Series 2016-1 2.32% Rental Car Asset Backed Notes, Class A, and referred to
herein as the “Class A Notes”, the second of which shall be designated as the
Series 2016-1 3.72% Rental Car Asset Backed Notes, Class B, and referred to
herein as the “Class B Notes”, the third of which shall be designated as the
Series 2016-1 4.75% Rental Car Asset Backed Notes, Class C, and referred to
herein as the “Class C Notes”, and the fourth of which shall be designated as
the Series 2016-1 5.73% Rental Car Asset Backed Notes, Class D, and referred to
herein as the “Class D Notes”.

 

Subsequent to the Series 2016-1 Closing Date, HVF II may on any date during the
Series 2016-1 Revolving Period offer and sell additional Series 2016-1 Notes

 

--------------------------------------------------------------------------------


 

in a single class, subject to satisfaction of the conditions set forth in
Section 9.18 of this Series 2016-1 Supplement, which, if issued, shall be
designated as the Series 2016-1 Fixed Rate Rental Car Asset Backed Notes,
Class E, and referred to herein as the “Class E Notes”.

 

The Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, and,
if issued, the Class E Notes, are referred to herein collectively as the
“Series 2016-1 Notes”.  The Class A Notes, the Class B Notes, the Class C Notes
and the Class D Notes are referred to herein collectively as the “Class A/B/C/D
Notes”.

 

The Class A/B/C Notes shall be issued in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof.  The Class D Notes shall be
issued in minimum denominations of $5,000,000 and integral multiples of $1,000
in excess thereof.

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

Section 1.1.           Defined Terms and References.  Capitalized terms used
herein shall have the meanings assigned to such terms in Schedule I hereto, and
if not defined therein, shall have the meanings assigned thereto in the Group I
Supplement.  All Article, Section or Subsection references herein (including,
for the avoidance of doubt, in Schedule I hereto) shall refer to Articles,
Sections or Subsections of this Series 2016-1 Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Group I Supplement, each
capitalized term used or defined herein shall relate only to the Series 2016-1
Notes and not to any other Series of Notes issued by HVF II.  Unless otherwise
stated herein, all references herein to the “Series 2016-1 Supplement” shall
mean the Group I Indenture, as supplemented hereby.

 

Section 1.2.           Rules of Construction.  In this Series 2016-1 Supplement,
including the preamble, recitals, attachments, schedules, annexes, exhibits and
joinders hereto unless the context otherwise requires:

 

(a)           the singular includes the plural and vice versa;

 

(b)           references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);

 

(c)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this

 

2

--------------------------------------------------------------------------------


 

Series 2016-1 Supplement, and reference to any Person in a particular capacity
only refers to such Person in such capacity;

 

(d)           reference to any gender includes the other gender;

 

(e)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f)            “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(g)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

 

(h)           references to sections of the Code also refer to any successor
sections; and

 

(i)            the language used in this Series 2016-1 Supplement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

ARTICLE II

 

INITIAL ISSUANCE OF SERIES 2016-1 NOTES; FORM OF SERIES 2016-1 NOTES

 

Section 2.1.           Initial Issuance.

 

(a)           Initial Issuance.  On the terms and conditions set forth in this
Series 2016-1 Supplement, HVF II shall issue, and shall cause the Trustee to
authenticate, the initial Class A/B/C/D Notes on the Series 2016-1 Closing
Date.  Such Class A/B/C/D Notes shall:

 

(i)            have, with respect to (w) the Class A Notes, an initial principal
amount equal to the Class A Initial Principal Amount, (x) the Class B Notes, an
initial principal amount equal to the Class B Initial Principal Amount, (y) the
Class C Notes, an initial principal amount equal to the Class C Initial
Principal Amount, and (z) the Class D Notes, an initial principal amount equal
to the Class D Initial Principal Amount,

 

(ii)           have, with respect to (w) the Class A Notes, a Note Rate equal to
the Class A Note Rate, (x) the Class B Notes, a Note Rate equal to the Class B
Note Rate, (y) the Class C Notes, a Note Rate equal to the Class C Note Rate,
and (z) the Class D Notes, a Note Rate equal to the Class D Note Rate,

 

(iii)          be dated the Series 2016-1 Closing Date,

 

3

--------------------------------------------------------------------------------


 

(iv)          be rated, with respect to the Class A Notes, by DBRS, Fitch and 
Moody’s, and with respect to the Class B Notes, Class C Notes and Class D Notes,
by DBRS and Fitch, and

 

(v)           be duly authenticated in accordance with the provisions of the
Group I Indenture and this Series 2016-1 Supplement.

 

(b)           Form of the Class A/B/C/D Notes.  The Class A/B/C Notes will be
offered and sold by HVF II on the Series 2016-1 Closing Date pursuant to the
Class A/B/C Purchase Agreement and the Class D Notes will be sold by HVF II on
the Series 2016-1 Closing Date pursuant to the Class D Purchase Agreement.  The
Class A/B/C Notes will be resold initially only to (A) qualified institutional
buyers (as defined in Rule 144A) (“QIBs”) in reliance on Rule 144A and
(B) Persons other than U.S. Persons (as defined in Regulation S) in reliance on
Regulation S.  The Class A/B/C Notes following their initial resale may be
transferred to (A) QIBs or (B) purchasers in reliance on Regulation S in
accordance with the procedures described herein.  The Class A/B/C/D Notes will
be Book-Entry Notes and DTC will act as the Depository for the Class A/B/C/D
Notes.  The Class D Notes following their sale to the Initial Class D Note
Purchaser may be transferred only to a Person that is (A) a QIB and (B) a U.S.
Person, and subject to the further restrictions set forth in
Section 2.2(c) hereof.

 

(c)           Initial Payment Date.  Notwithstanding anything herein or in any
Series 2016-1 Related Document to the contrary, the initial Payment Date with
respect to the Series 2016-1 Notes shall be March 25, 2016.

 

(d)           144A Global Notes.  Each Class of the Class A/B/C/D Notes offered
and sold in their initial distribution on the Series 2016-1 Closing Date in
reliance upon Rule 144A will be issued in the form of one or more global notes
in fully registered form, without coupons, substantially in the form set forth
with respect to the Class A Notes in Exhibit A-1-1 to this Series 2016-1
Supplement, with respect to the Class B Notes in Exhibit A-2-1 to this
Series 2016-1 Supplement, with respect to the Class C Notes in Exhibit A-3-1 to
this Series 2016-1 Supplement and with respect to the Class D Notes in
Exhibit A-4 to this Series 2016-1 Supplement, in each case registered in the
name of Cede & Co., as nominee of DTC, and deposited with BNY, as custodian of
DTC (collectively, the “144A Global Notes”).  The aggregate principal amount of
the 144A Global Notes may from time to time be increased or decreased by
adjustments made on the records of BNY, as custodian for DTC, in connection with
a corresponding decrease or increase in the aggregate principal amount of the
corresponding class of Regulation S Global Notes, as hereinafter provided.  Each
144A  Global Note shall represent such of the outstanding principal amount of
the related Class of Series 2016-1 Notes as shall be specified in the schedule
attached thereto and each shall provide that it shall represent the aggregate
principal amount of such Class of Series 2016-1 Notes from time to time endorsed
thereon and that the aggregate principal amount of such Class of outstanding
Series 2016-1 Notes represented thereby may from time to time be reduced or
increased, as applicable, to reflect exchanges and redemptions of such 144A
Global Note.  Any endorsement of a 144A Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of the Class of
outstanding Series 2016-1 Notes

 

4

--------------------------------------------------------------------------------


 

represented thereby shall be made by the Trustee in accordance with instructions
given by the Issuer thereof as required by Section 2.2 hereof.

 

(e)           Regulation S Global Notes.  Each Class of the Class A/B/C Notes
offered and sold on the Series 2016-1 Closing Date in reliance upon Regulation S
will be issued in the form of one or more global notes in fully registered form,
without coupons, substantially in the forms set forth with respect to the
Class A Notes in Exhibit A-1-2 to this Series 2016-1 Supplement, with respect to
the Class B Notes in Exhibit A-2-2 to this Series 2016-1 Supplement, and with
respect to the Class C Notes in Exhibit A-3-2 to this Series 2016-1 Supplement,
in each case registered in the name of Cede & Co., as nominee of DTC, and
deposited with BNY, as custodian of DTC, for credit to the respective accounts
at DTC of the designated agents holding on behalf of Euroclear and Clearstream
(collectively, the “Regulation S Global Notes”).  The aggregate principal amount
of the Regulation S Global Notes may from time to time be increased or decreased
by adjustments made on the records of BNY, as custodian for DTC, in connection
with a corresponding decrease or increase of aggregate principal amount of the
corresponding 144A Global Notes, as hereinafter provided.  Each Regulation S
Global Note shall represent such of the outstanding principal amount of the
related Class of Series 2016-1 Notes as shall be specified in the schedule
attached thereto and each shall provide that it shall represent the aggregate
principal amount of such Class of Series 2016-1 Notes from time to time endorsed
thereon and that the aggregate principal amount of such Class of outstanding
Series 2016-1 Notes represented thereby may from time to time be reduced or
increased, as applicable, to reflect exchanges and redemptions of such
Regulation S Global Note.  Any endorsement of a Regulation S Global Note to
reflect the amount of any increase or decrease in the aggregate principal amount
of the Class of outstanding Series 2016-1 Notes represented thereby shall be
made by the Trustee in accordance with instructions given by the Issuer thereof
as required by Section 2.2 hereof.  For the avoidance of doubt, no interest in a
Class D Note shall be represented by or in the form of a Regulation S Global
Note.

 

Section 2.2.           Transfer Restrictions for Global Notes.

 

(a)           A Global Note may not be transferred, in whole or in part, to any
Person other than DTC or a nominee thereof, or to a successor Depository or to a
nominee of a successor Depository, and no such transfer to any such other Person
may be registered; provided, however, that this Section 2.2(a) shall not
prohibit any transfer of a Class A Note, a Class B Note, Class C Note or a
Class D Note that is issued in exchange for the corresponding Global Note in
accordance with Section 2.8 of the Base Indenture and shall not prohibit any
transfer of a beneficial interest in a Global Note effected in accordance with
the other provisions of this Section 2.2.

 

(b)           The transfer by a Note Owner holding a beneficial interest in a
144A Global Note (other than a Class D Global Note) to a Person who wishes to
take delivery thereof in the form of a beneficial interest in such 144A Global
Note shall be made upon the deemed representation of the transferee (and, for
the avoidance of doubt, each such transferee shall be deemed to represent) that
it is purchasing for its own account or an account with respect to which it
exercises sole investment discretion and

 

5

--------------------------------------------------------------------------------


 

that it and any such account is a QIB, and is aware that the sale to it is being
made in reliance on Rule 144A and acknowledges that it has received such
information regarding HVF II as such transferee has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon its foregoing representations in order to
claim the exemption from registration provided by Rule 144A.

 

(c)           (i) The transfer by a Note Owner (other than the Initial Class D
Note Purchaser) holding a beneficial interest in a Class D Global Note to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in such Class D Global Note shall be made upon receipt by the Registrar, at the
office of the Registrar, of a certificate in substantially the form set forth in
Exhibit E-1 hereto containing the representations of such Person who wishes to
take delivery of such beneficial interest in such Class D Global Note. Any
transfer that occurs without delivery of the certificate referred to in the
immediately preceding sentence will be void ab initio.

 

(ii) The transfer by the Initial Class D Note Purchaser to a Person who wishes
to take delivery thereof in the form of a beneficial interest in a Class D
Global Note shall be made upon receipt by the Registrar, at the office of the
Registrar, of a certificate in substantially the form set forth in Exhibit E-4
hereto containing the representations of such Person who wishes to take delivery
of such beneficial interest in the Class D Global Note. Any transfer that occurs
without delivery of the certificate referred to in the immediately preceding
sentence will be void ab initio. The transfer by the Initial Class D Note
Purchaser of beneficial interests in the Class D Notes to Initial Resale ERISA
Class D Note Owners shall be restricted to less than 25 percent of the Class D
Notes in the aggregate (excluding from such calculation any Class D Notes held
by Controlling Persons). Any transfer in violation of the immediately precedent
sentence will be void ab initio.

 

(d)           If a Note Owner holding a beneficial interest in a 144A Global
Note (other than a Class D Global Note) wishes at any time to exchange its
interest in such 144A Global Note for an interest in the corresponding
Regulation S Global Note, or to transfer such interest to a Person who wishes to
take delivery thereof in the form of a beneficial interest in a Regulation S
Global Note, such exchange or transfer may be effected, subject to the
Applicable Procedures, only in accordance with the provisions of this
Section 2.2(d).  Upon receipt by the Registrar, at the office of the Registrar,
of (i) written instructions given in accordance with the Applicable Procedures
from a Clearing Agency Participant directing the Registrar to credit or cause to
be credited to a specified Clearing Agency Participant’s account a beneficial
interest in the Regulation S Global Note, in a principal amount equal to that of
the beneficial interest in such 144A Global Note to be so exchanged or
transferred, (ii) a written order from the Issuer containing information
regarding the account of the Clearing Agency Participant (and the Euroclear or
Clearstream account, as the case may be) to be credited with, and the account of
the Clearing Agency Participant to be debited for, such beneficial interest and
(iii) a certificate in substantially the form set forth in Exhibit E-2 hereto
given by the Class A Note Owner, Class B Note Owner or Class C Note Owner, as
applicable, holding such beneficial interest in such 144A Global Note, the
Registrar shall instruct BNY, as

 

6

--------------------------------------------------------------------------------


 

custodian of DTC, to reduce the principal amount of the applicable 144A Global
Note, and to increase the principal amount of the applicable Regulation S Global
Note, by the principal amount of the beneficial interest in such 144A Global
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the Person specified in such instructions (which shall be the
Clearing Agency Participant for Euroclear or Clearstream or both, as the case
may be) a beneficial interest in such Regulation S Global Note having a
principal amount equal to the amount by which the principal amount of such 144A
Global Note was reduced upon such exchange or transfer.

 

(e)           If a Note Owner holding a beneficial interest in a Regulation S
Global Note wishes at any time to exchange its interest in such Regulation S
Global Note for an interest in the corresponding 144A Global Note, or to
transfer such interest to a Person who wishes to take delivery thereof in the
form of a beneficial interest in the corresponding 144A Global Note, such
exchange or transfer may be effected, subject to the Applicable Procedures, only
in accordance with the provisions of this Section 2.2(e).  Upon receipt by the
Registrar, at the office of the Registrar, of (i) written instructions given in
accordance with the Applicable Procedures from a Clearing Agency Participant
directing the Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in such 144A Global
Note in a principal amount equal to that of the beneficial interest in such
Regulation S Global Note to be so exchanged or transferred, (ii) a written order
from the Issuer containing information regarding the account of the Clearing
Agency Participant (and the Euroclear or Clearstream account, as the case may
be) to be credited with, and the account of the Clearing Agency Participant to
be debited for, such beneficial interest, and (iii) a certificate in
substantially the form set forth in Exhibit E-3 hereto given by such Class A
Note Owner, Class B Note Owner, Class C Note Owner or Class D Note Owner, as
applicable, holding such beneficial interest in such Regulation S Global Note,
the Registrar shall instruct BNY, as custodian of DTC, to reduce the principal
amount of such Regulation S Global Note and to increase the principal amount of
such 144A Global Note, by the principal amount of the beneficial interest in
such Regulation S Global Note to be so exchanged or transferred, and to credit
or cause to be credited to the account of the Person specified in such
instructions (which shall be the Clearing Agency Participant for DTC) a
beneficial interest in such 144A Global Note having a principal amount equal to
the amount by which the principal amount of such Regulation S Global Note was
reduced upon such exchange or transfer.

 

(f)            The provisions of the rules and procedures of DTC, the “Operating
Procedures of the Euroclear System” and the “Terms and Conditions Governing Use
of Euroclear” and the “General Terms and Conditions of Clearstream Banking” and
the “Customer Handbook” of Clearstream (collectively, the “Applicable
Procedures”) shall be applicable to transfers of beneficial interests in the
Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes which
are in the form of Class A Global Notes, Class B Global Notes, Class C Global
Notes or Class D Global Notes, respectively.

 

(g)           The Class A/B/C Notes shall bear the following legends to the
extent indicated:

 

7

--------------------------------------------------------------------------------


 

(i)            The Class A/B/C Notes represented by 144A Global Notes shall bear
the following legend:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS.  THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO HERTZ VEHICLE FINANCING II LP (“HVF II”),
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
(A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF, AND IN ACCORDANCE WITH, REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.

 

(ii)           The Class A/B/C Notes represented by Regulation S Global Notes
shall bear the following legend:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF HERTZ VEHICLE FINANCING II LP (“HVF II”) THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES AND ONLY (1) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR
(3) TO HVF II.

 

8

--------------------------------------------------------------------------------


 

(iii)          All Class A/B/C Notes represented by Global Notes shall bear the
following legend:

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING CLASS A NOTES, CLASS B
NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED HOLDING AND
DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SIMILAR
LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN

 

9

--------------------------------------------------------------------------------


 

AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

(h)           The Class D Notes shall bear the following legend:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS.  THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO HERTZ VEHICLE FINANCING II LP (“HVF II”) OR
(B) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.

 

A PROSPECTIVE TRANSFEREE OF THE CLASS D NOTES OR ANY INTEREST THEREIN MUST
REPRESENT (AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS
NOT ACTING ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN”
AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN, OR, SOLELY IF SUCH PROSPECTIVE TRANSFEREE OF THE CLASS D

 

10

--------------------------------------------------------------------------------


 

NOTES OR ANY INTEREST THEREIN IS PURCHASING FROM HERTZ VEHICLE FINANCING II LP
OR AN AFFILIATE THEREOF, (II) (A) THE TRANSFEREE IS ACQUIRING CLASS D NOTES AND
(B) ITS ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF SUCH NOTES (OR ANY
INTEREST THEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE (OR
RESULT IN A NON-EXEMPT VIOLATION OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

(i)                                     The required legends set forth above
shall not be removed from the applicable Class A Notes, Class B Notes, Class C
Notes or Class D Notes except as provided herein.  The legend required for a
Restricted Note may be removed from such Restricted Note if there is delivered
to HVF II and the Registrar such satisfactory evidence, which may include an
Opinion of Counsel as may be reasonably required by HVF II, that neither such
legend nor the restrictions on transfer set forth therein are required to ensure
that transfers of such Class A Note, Class B Note, Class C Notes or Class D
Note, as applicable, will not violate the registration requirements of the
Securities Act.  Upon provision of such satisfactory evidence, the Issuer shall
deliver to

 

11

--------------------------------------------------------------------------------


 

the Trustee an Opinion of Counsel stating that all conditions precedent to such
legend removal have been complied with, and the Trustee at the direction of HVF
II shall authenticate and deliver in exchange for such Restricted Note a Class A
Note, Class B Note, Class C Note or Class D Note or Class A Notes, Class B
Notes, Class C Notes or Class D Notes, as applicable, having an equal aggregate
principal amount that does not bear such legend.  If such a legend required for
a Restricted Note has been removed from a Class A Note, Class B Note, Class C
Note or Class D Note as provided above, no other Note issued in exchange for all
or any part of such Class A Note, Class B Note, Class C Note or Class D Note, as
applicable, shall bear such legend, unless HVF II has reasonable cause to
believe that such other Class A Note, Class B Note, Class C Note or Class D
Note, as applicable, is a “restricted security” within the meaning of Rule 144
under the Securities Act and instructs the Trustee to cause a legend to appear
thereon.

 

(j)                                    The transfer by a Note Owner holding a
beneficial interest in a Class A/B/C Note to another Person shall be made upon
the deemed representation of the transferee (and, for the avoidance of doubt,
each such transferee shall be deemed to represent) that either (i) such
transferee is not, and is not acquiring or holding such Class A/B/C Notes (or
any interest therein) for or on behalf, or with the assets, of, (A) any
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, (B) any “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, (C) any entity whose underlying
assets include “plan assets” by reason of such employee benefit plan’s or plan’s
investment in the entity (within the meaning of Department of Labor Regulation
29 C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA) or (D) any
governmental, church, non-U.S. or other plan that is subject to any non-U.S.
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets include assets of any such plan, or (ii) such transferee’s purchase,
continued holding and disposition of such Class A/B/C Notes (or any interest
therein) will not constitute a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code or result in a non-exempt
violation of any Similar Law.

 

(k)                                 The transfer by a Note Owner holding a
beneficial interest in a Class D Note to another Person shall be made upon the
representation of the transferee (and, for the avoidance of doubt, each such
transferee shall be deemed to represent) that either (I) such transferee is not
and is not acting on behalf of, or using the assets of (A) an “employee benefit
plan” (as defined in Section 3(3) of ERISA), that is subject to Title I of
ERISA, (B) a “plan” (as defined in Section 4975(e)(1) of the Code), that is
subject to Section 4975 of the Code, (C) an entity whose underlying assets
include “plan assets” by reason of such employee benefit plan’s or plan’s
investment in the entity (within the meaning of Department of Labor Regulation
29 C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA) or (D) any
governmental, church, non-U.S. or other plan that is subject to any Similar Law
or an entity whose underlying assets include assets of any such plan, or, solely
in the case of a transfer from the Initial Class D Note Purchaser, (II) such
transferee’s purchase, continued holding and disposition of such Class D Notes
(or any interest therein) will not constitute a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or result in
a non-exempt violation of any Similar Law.

 

12

--------------------------------------------------------------------------------


 

(l)                                     Each transferee of any beneficial
interest in any Class A/B/C Note that is represented by a Global Note will be
deemed to have represented and agreed that such transferee is (A) a QIB and is
acquiring such Class A/B/C Note for its own account or as a fiduciary or agent
for others (which others are also QIBs) for investment purposes and not for
distribution in violation of the Securities Act, and it is able to bear the
economic risk of an investment in such Class A/B/C Note and has such knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risks of purchasing such Class A/B/C Note, or (B) not
a “U.S. person” (as defined in Regulation S) (and is not purchasing for the
account or benefit of a “U.S. person” as defined in Regulation S), is outside
the United States and is acquiring such Class A/B/C Note pursuant to an
exemption from registration in accordance with Rule 903 or Rule 904 of
Regulation S.

 

(m)                             Each transferee of any beneficial interest in
any Class D Note that is represented by a Global Note will be deemed to have
represented and agreed that such transferee is a QIB and is acquiring such
Class D Note for its own account or as a fiduciary or agent for others (which
others are also QIBs) for investment purposes and not for distribution in
violation of the Securities Act, and it is able to bear the economic risk of an
investment in such Class D Note and has such knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of purchasing such Class D Note.

 

Section 2.3.                                 Definitive Notes.  No Class A/B/C/D
Note Owner will receive a Definitive Note representing such Class A/B/C/D Note
Owner’s interest in the Class A/B/C/D Notes other than in accordance with
Section 2.13 of the Base Indenture.  Definitive Notes shall have such insertions
and deletions as are necessary to give effect to the provisions of Section 2.13
of the Base Indenture.

 

Section 2.4.                                 Legal Final Payment Date.  The
Series 2016-1 Principal Amount shall be due and payable on the Legal Final
Payment Date.

 

Section 2.5.                                 FATCA.  In the event that the
Class A/B/C/D Note Owners receive a Definitive Note representing such
Class A/B/C/D Note Owner’s interest in the Class A/B/C/D Notes in accordance
with Section 2.13 of the Base Indenture:

 

(a)                                 Each Series 2016-1 Noteholder (and any
beneficial owner of any Series 2016-1 Note) will be required to (i) provide HVF
II, the Trustee and their respective agents with any correct, complete and
accurate information that may be required under applicable law (or reasonably
believed by HVF II to be required under applicable law) for such parties to
comply with FATCA, (ii) take any other commercially reasonable actions that HVF
II, the Trustee or their respective agents deem necessary to comply with FATCA
and (iii) update any such information provided in the preceding clauses (i) or
(ii) promptly upon learning that any such information previously provided has
become obsolete or incorrect or is otherwise required.  Each such holder agrees,
or by acquiring such Series 2016-1 Note or an interest in such Series 2016-1
Note will be deemed to agree, that HVF II may provide such information and any
other information regarding its investment in such Series 2016-1 Notes to the
U.S. Internal Revenue

 

13

--------------------------------------------------------------------------------


 

Service or other relevant governmental authority in accordance with applicable
law.  Each Series 2016-1 Noteholder and beneficial owner of any Series 2016-1
Notes also acknowledges that the failure to provide information requested in
connection with FATCA may cause HVF II to withhold on payments to such
Series 2016-1 Noteholder (or beneficial owner of such Series 2016-1 Notes) in
accordance with applicable law.  Any amounts withheld in order to comply with
FATCA will not be grossed up and will be deemed to have been paid in respect of
the relevant Series 2016-1 Notes.

 

(b)                                 HVF II, the Trustee and any other Paying
Agent are hereby authorized to retain from amounts otherwise distributable to
any Series 2016-1 Noteholder sufficient funds for the payment of any such tax
that, in their respective sole discretion, is legally owed or required to be
withheld by them, including in connection with FATCA, (but such authorization
shall not prevent HVF II from contesting any such tax in appropriate legal
proceedings and withholding payment of such tax, if permitted by law, pending
the outcome of such legal proceedings) and to timely remit such amounts to the
appropriate taxing authority.  If any Series 2016-1 Noteholder or beneficial
owner of a Series 2016-1 Note wishes to apply for a refund of any such
withholding tax, HVF II, the Trustee or such other Paying Agent shall reasonably
cooperate with such Person in providing readily available information so long as
such Person agrees to reimburse the Trustee or such Paying Agent for any
out-of-pocket expenses incurred.  Nothing herein shall impose an obligation, nor
relieve any obligation imposed under applicable law, on the part of HVF II, the
Trustee or any other Paying Agent to determine the amount of any tax or
withholding obligation on their part or in respect of the Series 2016-1 Notes.

 

ARTICLE III

 

INTEREST AND INTEREST RATES

 

Section 3.1.                                 Interest.

 

(a)                                 Interest on the Class A Notes.  The Class A
Notes shall bear interest at the Class A Note Rate in accordance with the
definition of Class A Monthly Interest Amount.  On each Payment Date, the
Class A Monthly Interest Amount with respect to such Payment Date shall be paid
in accordance with the provisions hereof.  If the amounts described in
Section 5.3 are insufficient to pay the Class A Monthly Interest Amount for any
Payment Date, payments of such Class A Monthly Interest Amount to the Class A
Noteholders will be reduced by the amount of such insufficiency (the aggregate
amount, if any, of such insufficiency on such Payment Date, the “Class A
Deficiency Amount”), and interest shall accrue on any such Class A Deficiency
Amount at the Class A Note Rate in accordance with the definition of Class A
Monthly Interest Amount.

 

(b)                                 Interest on the Class B Notes.  The Class B
Notes shall bear interest at the Class B Note Rate in accordance with the
definition of Class B Monthly Interest Amount.  On each Payment Date, the
Class B Monthly Interest Amount with respect to such Payment Date shall be paid
in accordance with the provisions hereof.  If the amounts described in
Section 5.3 are insufficient to pay the Class B Monthly Interest

 

14

--------------------------------------------------------------------------------


 

Amount for any Payment Date, payments of such Class B Monthly Interest Amount to
the Class B Noteholders will be reduced by the amount of such insufficiency (the
aggregate amount, if any, of such insufficiency on such Payment Date, the
“Class B Deficiency Amount”), and interest shall accrue on any such Class B
Deficiency Amount at the Class B Note Rate in accordance with the definition of
Class B Monthly Interest Amount.

 

(c)                                  Interest on the Class C Notes.   The
Class C Notes shall bear interest at the Class C Note Rate in accordance with
the definition of Class C Monthly Interest Amount.  On each Payment Date, the
Class C Monthly Interest Amount with respect to such Payment Date shall be paid
in accordance with the provisions hereof.  If the amounts described in
Section 5.3 are insufficient to pay the Class C Monthly Interest Amount for any
Payment Date, payments of such Class C Monthly Interest Amount to the Class C
Noteholders will be reduced by the amount of such insufficiency (the aggregate
amount, if any, of such insufficiency on such Payment Date, the “Class C
Deficiency Amount”), and interest shall accrue on any such Class C Deficiency
Amount at the Class C Note Rate in accordance with the definition of Class C
Monthly Interest Amount.

 

(d)                                 Interest on the Class D Notes.   The Class D
Notes shall bear interest at the Class D Note Rate in accordance with the
definition of Class D Monthly Interest Amount.  On each Payment Date, the
Class D Monthly Interest Amount with respect to such Payment Date shall be paid
in accordance with the provisions hereof.  If the amounts described in
Section 5.3 are insufficient to pay the Class D Monthly Interest Amount for any
Payment Date, payments of such Class D Monthly Interest Amount to the Class D
Noteholders will be reduced by the amount of such insufficiency (the aggregate
amount, if any, of such insufficiency on such Payment Date, the “Class D
Deficiency Amount”), and interest shall accrue on any such Class D Deficiency
Amount at the Class D Note Rate in accordance with the definition of Class D
Monthly Interest Amount.

 

ARTICLE IV

 

SERIES-SPECIFIC COLLATERAL

 

Section 4.1.                                 Granting Clause.  In order to
secure and provide for the repayment and payment of the Note Obligations with
respect to the Series 2016-1 Notes, HVF II hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2016-1 Noteholders, all of HVF II’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired):

 

(a)                                 each Series 2016-1 Account, including any
security entitlement with respect to Financial Assets credited thereto, all
funds, Financial Assets or other assets on deposit in each Series 2016-1 Account
from time to time;

 

15

--------------------------------------------------------------------------------


 

(b)                                 all certificates and instruments, if any,
representing or evidencing any or all of each Series 2016-1 Account, the funds
on deposit therein or any security entitlement with respect to Financial Assets
credited thereto from time to time;

 

(c)                                  all Proceeds of any and all of the
foregoing clauses (a) and (b), including cash (with respect to each
Series 2016-1 Account, the items in the foregoing clauses (a) and (b) and this
clause (c) with respect to such Series 2016-1 Account are referred to,
collectively, as the “Series 2016-1 Account Collateral”).

 

(d)                                 each Class A/B/C/D Demand Note, including
all certificates and instruments, if any, representing or evidencing each
Class A/B/C/D Demand Note; and

 

(e)                                  all Proceeds of any of the foregoing.

 

Section 4.2.                                 Series 2016-1 Accounts.  With
respect to the Series 2016-1 Notes only, the following shall apply:

 

(a)                                 Establishment of Series 2016-1 Accounts.

 

(i)                                     HVF II has established and maintained,
and shall continue to maintain, in the name of, and under the control of, the
Trustee for the benefit of the Series 2016-1 Noteholders three securities
accounts: the Series 2016-1 Principal Collection Account (such account, the
“Series 2016-1 Principal Collection Account”), the Series 2016-1 Interest
Collection Account (such account, the “Series 2016-1 Interest Collection
Account”) and the Class A/B/C/D Reserve Account (such account, the
“Class A/B/C/D Reserve Account”).

 

(ii)                                  On or prior to the date of any drawing
under a Class A/B/C/D Letter of Credit pursuant to Section 5.6 or Section 5.8,
HVF II shall establish and maintain in the name of, and under the control of,
the Trustee for the benefit of the Series 2016-1 Noteholders the Class A/B/C/D
L/C Cash Collateral Account (the “Class A/B/C/D L/C Cash Collateral Account”).

 

(iii)                               HVF II has established and maintained, and
shall continue to maintain, in the name of, and under the control of, the
Trustee for the benefit of the Series 2016-1 Noteholders the Series 2016-1
Distribution Account (the “Series 2016-1 Distribution Account”, and together
with the Series 2016-1 Principal Collection Account, the Series 2016-1 Interest
Collection Account, the Class A/B/C/D Reserve Account and the Class A/B/C/D L/C
Cash Collateral Account, the “Series 2016-1 Accounts”).

 

(b)                                 Series 2016-1 Account Criteria.

 

(i)                                     Each Series 2016-1 Account shall bear a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2016-1 Noteholders.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  Each Series 2016-1 Account shall be an
Eligible Account.  If any Series 2016-1 Account is at any time no longer an
Eligible Account, HVF II shall, within ten (10) Business Days of an Authorized
Officer of HVF II obtaining actual knowledge that such Series 2016-1 Account is
no longer an Eligible Account, establish a new Series 2016-1 Account for such
non-qualifying Series 2016-1 Account that is an Eligible Account, and if a new
Series 2016-1 Account is so established, HVF II shall instruct the Trustee in
writing to transfer all cash and investments from such non-qualifying
Series 2016-1 Account into such new Series 2016-1 Account.  Initially, each of
the Series 2016-1 Accounts will be established with The Bank of New York Mellon.

 

(c)                                  Administration of the Series 2016-1
Accounts.

 

(i)                                     HVF II may instruct (by standing
instructions or otherwise) any institution maintaining any Series 2016-1 Account
(other than the Series 2016-1 Distribution Account) to invest funds on deposit
in such Series 2016-1 Account from time to time in Permitted Investments in the
name of the Trustee or the Securities Intermediary and Permitted Investments
shall be credited to the applicable Series 2016-1 Account; provided, however,
that:

 

A.                                    any such investment in the Class A/B/C/D
Reserve Account shall mature not later than the Business Day following the date
on which such funds were received (including funds received upon a payment in
respect of a Permitted Investment made with funds on deposit in the
Class A/B/C/D Reserve Account); and

 

B.                                    any such investment in the Series 2016-1
Principal Collection Account, the Series 2016-1 Interest Collection Account or
the Class A/B/C/D L/C Cash Collateral Account shall mature not later than the
Business Day prior to the first Payment Date following the date on which such
investment was made, unless in any such case any such Permitted Investment is
held with the Trustee, then such investment may mature on such Payment Date so
long as such funds shall be available for withdrawal on such Payment Date.

 

(ii)                                  HVF II shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
initial purchase price of such Permitted Investment.

 

(iii)                               In the absence of written investment
instructions hereunder, funds on deposit in the Series 2016-1 Accounts shall
remain uninvested.

 

(d)                                 Earnings from Series 2016-1 Accounts.  With
respect to each Series 2016-1 Account, all interest and earnings (net of losses
and investment expenses) paid on funds on deposit in or on any security
entitlement with respect to Financial

 

17

--------------------------------------------------------------------------------


 

Assets credited to such Series 2016-1 Account shall be deemed to be on deposit
therein and available for distribution unless previously distributed pursuant to
the terms hereof.

 

(e)                                  Termination of Series 2016-1 Accounts.

 

(i)                                     On or after the date on which the
Series 2016-1 Notes are fully paid, the Trustee, acting in accordance with the
written instructions of HVF II, shall withdraw from each Series 2016-1 Account
(other than the Class A/B/C/D L/C Cash Collateral Account) all remaining amounts
on deposit therein and pay such amounts to HVF II.

 

(ii)                                  Upon the termination of this Series 2016-1
Supplement in accordance with its terms, the Trustee, acting in accordance with
the written instructions of HVF II, after the prior payment of all amounts due
and owing to the Series 2016-1 Noteholders and payable from the Class A/B/C/D
L/C Cash Collateral Account as provided herein, shall withdraw from the
Class A/B/C/D L/C Cash Collateral Account all amounts on deposit therein and
shall pay such amounts:

 

A.                                    first, pro rata to the Class A/B/C/D
Letter of Credit Providers, to the extent that there are unreimbursed
Class A/B/C/D Disbursements due and owing to such Class A/B/C/D Letter of Credit
Providers, for application in accordance with the provisions of the respective
Class A/B/C/D Letters of Credit, and

 

B.                                    second, to HVF II any remaining amounts.

 

Section 4.3.                                 Trustee as Securities Intermediary.

 

(a)                                 With respect to each Series 2016-1 Account,
the Trustee or other Person maintaining such Series 2016-1 Account shall be the
“securities intermediary” (as defined in Section 8-102(a)(14) of the New York
UCC and a “bank” (as defined in Section 9-102(a)(8) of the New York UCC), in
such capacities, the “Securities Intermediary”) with respect to such
Series 2016-1 Account.  If the Securities Intermediary in respect of any
Series 2016-1 Account is not the Trustee, HVF II shall obtain the express
agreement of such Person to the obligations of the Securities Intermediary set
forth in this Section 4.3.

 

(b)                                 The Securities Intermediary agrees that:

 

(i)                                     The Series 2016-1 Accounts are accounts
to which Financial Assets will be credited;

 

(ii)                                  All securities or other property
underlying any Financial Assets credited to any Series 2016-1 Account shall be
registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
Financial Asset credited to any Series 2016-

 

18

--------------------------------------------------------------------------------


 

1 Account be registered in the name of HVF II, payable to the order of HVF II or
specially endorsed to HVF II;

 

(iii)                               All property delivered to the Securities
Intermediary pursuant to this Series 2016-1 Supplement and all Permitted
Investments thereof will be promptly credited to the appropriate Series 2016-1
Account;

 

(iv)                              Each item of property (whether investment
property, security, instrument or cash) credited to a Series 2016-1 Account
shall be treated as a Financial Asset;

 

(v)                                 If at any time the Securities Intermediary
shall receive any order or instructions from the Trustee directing transfer or
redemption of any Financial Asset relating to the Series 2016-1 Accounts or any
instruction with respect to the disposition of funds therein, the Securities
Intermediary shall comply with such entitlement order or instruction without
further consent by HVF II or the Group I Administrator;

 

(vi)                              The Series 2016-1 Accounts shall be governed
by the laws of the State of New York, regardless of any provision of any other
agreement.  For purposes of the New York UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 9-304 and
Section 8-110 of the New York UCC) and the Series 2016-1 Accounts (as well as
the Securities Entitlements related thereto) shall be governed by the laws of
the State of New York;

 

(vii)                           The Securities Intermediary has not entered
into, and until termination of this Series 2016-1 Supplement, will not enter
into, any agreement with any other Person relating to the Series 2016-1 Accounts
and/or any Financial Assets credited thereto pursuant to which it has agreed to
comply with Entitlement Orders or instructions (within the meaning of
Section 9-104 of the New York UCC) of such other Person and the Securities
Intermediary has not entered into, and until the termination of this
Series 2016-1 Supplement will not enter into, any agreement with HVF II
purporting to limit or condition the obligation of the Securities Intermediary
to comply with Entitlement Orders or instructions (with the meaning of
Section 9-104 of the New York UCC) as set forth in Section 4.3(b)(v); and

 

(viii)                        Except for the claims and interest of the Trustee
and HVF II in the Series 2016-1 Accounts, the Securities Intermediary knows of
no claim to, or interest in, the Series 2016-1 Accounts or in any Financial
Asset credited thereto.  If the Securities Intermediary has actual knowledge of
the assertion by any other person of any lien, encumbrance, or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Series 2016-1 Account or in any Financial Asset
carried therein, the Securities Intermediary will promptly notify the Trustee,
the Group I Administrator and HVF II thereof.

 

19

--------------------------------------------------------------------------------


 

(c)                                  The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2016-1
Accounts and in all Proceeds thereof, and shall be the only person authorized to
originate Entitlement Orders in respect of the Series 2016-1 Accounts.

 

(d)                                 Notwithstanding anything in Section 4.1,
Section 4.2 or this Section 4.3 to the contrary, the parties hereto agree that
as permitted by Section 8-504(c)(1) of the New York UCC, with respect to any
Series 2016-1 Account, the Securities Intermediary may satisfy the duty in
Section 8-504(a) of the New York UCC with respect to any cash credited to such
Series 2016-1 Account by crediting such Series 2016-1 Account a general
unsecured claim against the Securities Intermediary, as a bank, payable on
demand, for the amount of such cash.

 

(e)                                  Notwithstanding anything in Section 4.1,
Section 4.2 or this Section 4.3 to the contrary, with respect to any
Series 2016-1 Account and any credit balances not constituting Financial Assets
credited thereto, the Securities Intermediary shall be acting as a bank (as
defined in Section 9-102(a)(8) of the New York UCC) if such Series 2016-1
Account is deemed not to constitute a securities account.

 

Section 4.4.                                 Demand Notes.

 

(a)                                 Trustee Authorized to Make Demands.  The
Trustee, for the benefit of the Series 2016-1 Noteholders, shall be the only
Person authorized to make a demand for payment on any Class A/B/C/D Demand Note.

 

(b)                                 Modification of Demand Note.  Other than
pursuant to a payment made upon a demand thereon by the Trustee pursuant to
Section 5.6(c), HVF II shall not reduce the amount of any Class A/B/C/D Demand
Note or forgive amounts payable thereunder so that the aggregate undrawn
principal amount of the Class A/B/C/D Demand Notes after such forgiveness or
reduction is less than the greater of (i) the Class A/B/C/D Letter of Credit
Liquidity Amount as of the date of such reduction or forgiveness and (ii) an
amount equal to 0.50% of the Class A/B/C/D Principal Amount as of the date of
such reduction or forgiveness.  Other than in connection with a reduction or
forgiveness in accordance with the first sentence of this Section 4.4(b) or an
increase in the stated amount of any Class A/B/C/D Demand Note, HVF II shall not
agree to any amendment of any Class A/B/C/D Demand Note without first obtaining
the prior written consent of the Required Controlling Class Series 2016-1
Noteholders.

 

Section 4.5.                                 Subordination.  The Series-Specific
2016-1 Collateral has been pledged to the Trustee to secure the Series 2016-1
Notes.  For all purposes hereunder and for the avoidance of doubt, the
Series-Specific 2016-1 Collateral and each Class A/B/C/D Letter of Credit will
be held by the Trustee solely for the benefit of the Holders of the
Series 2016-1 Notes, and no Noteholder of any Series of Notes other than the
Series 2016-1 Notes will have any right, title or interest in, to or under the
Series-Specific 2016-1 Collateral or any Class A/B/C/D Letter of Credit.  For
the avoidance of doubt, if it is determined that the Series 2016-1 Noteholders
have any right, title or interest in, to or under the Group I Series-Specific
Collateral with respect to any Series of Group I

 

20

--------------------------------------------------------------------------------


 

Notes other than Series 2016-1 Notes, then the Series 2016-1 Noteholders agree
that their right, title and interest in, to or under such Group I
Series-Specific Collateral shall be subordinate in all respects to the claims or
rights of the Noteholders with respect to such other Series of Group I Notes,
and in such case, this Series 2016-1 Supplement shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.

 

Section 4.6.                                 Duty of the Trustee.  Except for
actions expressly authorized by the Group I Indenture or this Series 2016-1
Supplement, the Trustee shall take no action reasonably likely to impair the
security interests created hereunder in any of the Series-Specific 2016-1
Collateral now existing or hereafter created or to impair the value of any of
the Series-Specific 2016-1 Collateral now existing or hereafter created.

 

Section 4.7.                                 Representations of the Trustee. 
The Trustee represents and warrants to HVF II that the Trustee satisfies the
requirements for a trustee set forth in paragraph (a)(4)(i) of Rule 3a-7 under
the Investment Company Act.

 

ARTICLE V

 

PRIORITY OF PAYMENTS

 

Section 5.1.                                 Allocations with Respect to the
Series 2016-1 Notes on the Series 2016-1 Closing Date.  The net proceeds from
the initial sale of the Class A/B/C/D Notes shall be deposited into the
Series 2016-1 Principal Collection Account on the Series 2016-1 Closing Date and
shall be applied pursuant to this Article V of this Series 2016-1 Supplement.

 

Section 5.2.                                 Group I Collections Allocation. 
Subject to the Past Due Rental Payments Priorities, on each Series 2016-1
Deposit Date, HVF II shall direct the Trustee in writing to apply, and, on such
Series 2016-1 Deposit Date, the Trustee shall apply, all amounts deposited into
the Group I Collection Account on such date as follows:

 

(a)                                 first, withdraw the Series 2016-1 Daily
Interest Allocation, if any, for such date from the Group I Collection Account
and deposit such amount in the Series 2016-1 Interest Collection Account; and

 

(b)                                 second, withdraw the Series 2016-1 Daily
Principal Allocation, if any, for such date from the Group I Collection Account
and deposit such amount into the Series 2016-1 Principal Collection Account.

 

Section 5.3.                                 Application of Funds in the
Series 2016-1 Interest Collection Account.  Subject to the Past Due Rental
Payments Priorities, on each Payment Date, HVF II shall direct the Trustee in
writing to apply, and, on such Payment Date, the Trustee shall apply, all
amounts then on deposit in the Series 2016-1 Interest Collection Account (after
giving effect to all deposits thereto pursuant to Sections 5.4, 5.5 and 5.6) as
follows (and in each case only to the extent of funds available in the
Series 2016-1 Interest Collection Account):

 

21

--------------------------------------------------------------------------------


 

(a)                                 first, to the Series 2016-1 Distribution
Account to pay to the Group I Administrator the Series 2016-1 Capped Group I
Administrator Fee Amount with respect to such Payment Date;

 

(b)                                 second, to the Series 2016-1 Distribution
Account to pay the Trustee the Series 2016-1 Capped Group I Trustee Fee Amount
with respect to such Payment Date;

 

(c)                                  third, to the Series 2016-1 Distribution
Account to pay the Persons to whom the Series 2016-1 Capped Group I HVF II
Operating Expense Amount with respect to such Payment Date are owing, on a pro
rata basis (based on the amount owed to each such Person), such Series 2016-1
Capped Group I HVF II Operating Expense Amounts owing to such Persons on such
Payment Date;

 

(d)                                 fourth, to the Series 2016-1 Distribution
Account to pay the Class A Noteholders on a pro rata basis (based on the amount
owed to each such Class A Noteholder), the Class A Monthly Interest Amount with
respect to such Payment Date;

 

(e)                                  fifth, to the Series 2016-1 Distribution
Account to pay the Class B Noteholders on a pro rata basis (based on the amount
owed to each such Class B Noteholder), the Class B Monthly Interest Amount with
respect to such Payment Date;

 

(f)                                   sixth, to the Series 2016-1 Distribution
Account to pay the Class C Noteholders on a pro rata basis (based on the amount
owed to each such Class C Noteholder), the Class C Monthly Interest Amount with
respect to such Payment Date;

 

(g)                                  seventh, to the Series 2016-1 Distribution
Account to pay the Class D Noteholders on a pro rata basis (based on the amount
owed to each such Class D Noteholder), the Class D Monthly Interest Amount with
respect to such Payment Date;

 

(h)                                 eighth, if the Class E Notes have been
issued as of such date, then to the Series 2016-1 Distribution Account to pay
the Class E Noteholders on a pro rata basis (based on the amount owed to each
such Class E Noteholder), the Class E Monthly Interest Amount with respect to
such Payment Date;

 

(i)                                     ninth, during the Series 2016-1
Revolving Period, other than on any such Payment Date on which a withdrawal has
been made pursuant to Section 5.5(a), first for deposit to the Class A/B/C/D
Reserve Account in an amount equal to the Class A/B/C/D Reserve Account
Deficiency Amount, if any, and second, for deposit to the Class E Reserve
Account (if any) in an amount equal to the Class E Reserve Account Deficiency
Amount, if any, in each case for

 

22

--------------------------------------------------------------------------------


 

such date (calculated after giving effect to any withdrawals from the
Class A/B/C/D Reserve Account pursuant to Section 5.5);

 

(j)                                    tenth, to the Series 2016-1 Distribution
Account to pay to the Group I Administrator the Series 2016-1 Excess Group I
Administrator Fee Amount with respect to such Payment Date;

 

(k)                                 eleventh, to the Series 2016-1 Distribution
Account to pay to the Trustee the Series 2016-1 Excess Group I Trustee Fee
Amount with respect to such Payment Date;

 

(l)                                     twelfth, to the Series 2016-1
Distribution Account to pay the Persons to whom the Series 2016-1 Excess Group I
HVF II Operating Expense Amount with respect to such Payment Date are owing, on
a pro rata basis (based on the amount owed to each such Person), such
Series 2016-1 Excess Group I HVF II Operating Expense Amounts owing to such
Persons on such Payment Date;

 

(m)                             thirteenth, during the Series 2016-1 Rapid
Amortization Period, for deposit into the Series 2016-1 Principal Collection
Account up to the amount necessary to pay the Series 2016-1 Notes in full; and

 

(n)                                 fourteenth, for deposit into the
Series 2016-1 Principal Collection Account any remaining amount.

 

Section 5.4.                                 Application of Funds in the
Series 2016-1 Principal Collection Account.  Subject to the Past Due Rental
Payments Priorities, on any Business Day, HVF II may direct the Trustee in
writing to apply, and, on each Payment Date, HVF II shall direct the Trustee in
writing to apply, and on each such date the Trustee shall apply, all amounts
then on deposit in the Series 2016-1 Principal Collection Account on such date
(after giving effect to all deposits thereto pursuant to Sections 5.5 and 5.6)
as follows (and in each case only to the extent of funds available in the
Series 2016-1 Principal Collection Account on such date):

 

(a)                                 first, if such date is a Payment Date, then
for deposit into the Series 2016-1 Interest Collection Account an amount equal
to the Senior Interest Waterfall Shortfall Amount, if any, with respect to such
Payment Date;

 

(b)                                 second, during the Series 2016-1 Revolving
Period, for deposit into the Class A/B/C/D Reserve Account an amount equal to
the Class A/B/C/D Reserve Account Deficiency Amount, if any, for such date
(calculated after giving effect to any withdrawals from the Class A/B/C/D
Reserve Account pursuant to Section 5.5 and deposits to the Class A/B/C/D
Reserve Account on such date pursuant to Section 5.3);

 

(c)                                  third, if such date is an Early Redemption
Date with respect to any Class of Series 2016-1 Notes, then for deposit into the
Series 2016-1 Distribution Account to be paid on such date, pro rata, to all
Noteholders of such

 

23

--------------------------------------------------------------------------------


 

Class to the extent necessary to pay the Principal Amount of such Class and the
Make-Whole Premium with respect to such Class, in each case as of such Early
Redemption Date;

 

(d)                                 fourth, if such date is the Expected Final
Payment Date, then for deposit into the Series 2016-1 Distribution Account to be
paid on such date (i) first, pro rata, to all Class A Noteholders to the extent
necessary to pay the Class A Principal Amount with respect to such date,
(ii) second, pro rata, to all Class B Noteholders to the extent necessary to pay
the Class B Principal Amount with respect to such date, (iii) third, pro rata,
to all Class C Noteholders to the extent necessary to pay the Class C Principal
Amount with respect to such date, (iv) fourth, pro rata, to all Class D
Noteholders to the extent necessary to pay the Class D Principal Amount with
respect to such date and (v) fifth, if the Class E Notes have been issued, then,
pro rata, to all Class E Noteholders to the extent necessary to pay the Class E
Principal Amount with respect to such date;

 

(e)                                  fifth, during the Series 2016-1 Rapid
Amortization Period, (i) if such date is after a Payment Date and on or prior to
the Determination Date immediately succeeding such Payment Date, then for
deposit into the Series 2016-1 Distribution Account to be paid on the Payment
Date immediately succeeding such deposit date (a) first, pro rata, to all
Class A Noteholders to the extent necessary to pay the Class A Principal Amount
with respect to such date, (b) second, pro rata, to all Class B Noteholders to
the extent necessary to pay the Class B Principal Amount with respect to such
date, (c) third, pro rata, to all Class C Noteholders to the extent necessary to
pay the Class C Principal Amount with respect to such date, (d) fourth, pro
rata, to all Class D Noteholders to the extent necessary to pay the Class D
Principal Amount with respect to such date, and (e) fifth, if the Class E Notes
have been issued as of such date, then, pro rata, to all Class E Noteholders to
the extent necessary to pay the Class E Principal Amount with respect to such
date, and (ii) if such date is after a Determination Date and on or prior to the
Payment Date immediately succeeding such Determination Date, then for deposit
into the Series 2016-1 Distribution Account to be paid on the second Payment
Date immediately succeeding such deposit date (a) first, pro rata, to all
Class A Noteholders to the extent necessary to pay the Class A Principal Amount
with respect to such date, (b) second, pro rata, to all Class B Noteholders to
the extent necessary to pay the Class B Principal Amount with respect to such
date, (c) third, pro rata, to all Class C Noteholders to the extent necessary to
pay the Class C Principal Amount with respect to such date, (d) fourth, pro
rata, to all Class D Noteholders to the extent necessary to pay the Class D
Principal Amount with respect to such date and (e) fifth, if the Class E Notes
have been issued as of such date, then, pro rata, to all Class E Noteholders to
the extent necessary to pay the Class E Principal Amount with respect to such
date;

 

(f)                                   sixth, used to pay, first, the principal
amount of other Series of Group I Notes that are then required to be paid and,
second, at the option of HVF II, to pay the principal amount of other Series of
Group I Notes that may be paid under the Group I Indenture, in each case to the
extent that no Potential

 

24

--------------------------------------------------------------------------------


 

Amortization Event with respect to the Series 2016-1 Notes exists as of such
date or would occur as a result of such application; and

 

(g)                                  seventh, the balance, if any, will be
released to or at the direction of HVF II or, if ineligible for release to HVF
II, will remain on deposit in the Series 2016-1 Principal Collection Account.

 

Section 5.5.                                 Class A/B/C/D Reserve Account
Withdrawals.  On each Payment Date, HVF II shall direct the Trustee in writing,
prior to 12:00 noon (New York City time) on such Payment Date, to apply, and the
Trustee shall apply on such date, all amounts then on deposit (without giving
effect to any deposits thereto pursuant to Sections 5.3 and 5.4) in the
Class A/B/C/D Reserve Account as follows (and in each case only to the extent of
funds available in the Class A/B/C/D Reserve Account):

 

(a)                                 first, to the Series 2016-1 Interest
Collection Account an amount equal to the excess, if any, of the Series 2016-1
Payment Date Interest Amount for such Payment Date over the Series 2016-1
Payment Date Available Interest Amount for such Payment Date (with respect to
such Payment Date, the excess, if any, of such excess over the Class A/B/C/D
Available Reserve Account Amount on such Payment Date, the “Class A/B/C/D
Reserve Account Interest Withdrawal Shortfall”);

 

(b)                                 second, if the Class A/B/C/D Principal
Deficit Amount is greater than zero on such Payment Date, then to the
Series 2016-1 Principal Collection Account an amount equal to such Class A/B/C/D
Principal Deficit Amount; and

 

(c)                                  third, if on the Legal Final Payment Date
the amount to be distributed, if any, from the Series 2016-1 Distribution
Account (prior to giving effect to any withdrawals from the Class A/B/C/D
Reserve Account pursuant to this clause) on such Legal Final Payment Date is
insufficient to pay the Class A/B/C/D Principal Amount in full on such Legal
Final Payment Date, then to the Series 2016-1 Principal Collection Account, an
amount equal to such insufficiency;

 

provided that, if no amounts are required to be applied pursuant to this
Section 5.5 on such date, then HVF II shall have no obligation to provide the
Trustee such written direction on such date.

 

Section 5.6.                                 Class A/B/C/D Letters of Credit and
Class A/B/C/D Demand Notes.

 

(a)                                 Interest Deficit and Lease Interest Payment
Deficit Events — Draws on Class A/B/C/D Letters of Credit.  If HVF II determines
on any Payment Date that there exists a Class A/B/C/D Reserve Account Interest
Withdrawal Shortfall with respect to such Payment Date, then HVF II shall
instruct the Trustee in writing to draw on the Class A/B/C/D Letters of Credit,
if any, and, upon receipt of such notice by the Trustee on or prior to 10:30
a.m. (New York City time) on such Payment Date, the Trustee, by

 

25

--------------------------------------------------------------------------------


 

12:00 noon (New York City time) on such Payment Date, shall draw an amount, as
set forth in such notice, equal to the least of (i) such Class A/B/C/D Reserve
Account Interest Withdrawal Shortfall, (ii) the Class A/B/C/D Letter of Credit
Liquidity Amount as of such Payment Date and (iii) the Series 2016-1 Lease
Interest Payment Deficit for such Payment Date, by presenting to each
Class A/B/C/D Letter of Credit Provider a draft accompanied by a Class A/B/C/D
Certificate of Credit Demand on the Class A/B/C/D Letters of Credit; provided
that, if the Class A/B/C/D L/C Cash Collateral Account has been established and
funded, then the Trustee shall withdraw from the Class A/B/C/D L/C Cash
Collateral Account and deposit into the Series 2016-1 Interest Collection
Account an amount as set forth in such notice equal to the lesser of (1) the
Class A/B/C/D L/C Cash Collateral Percentage on such Payment Date of the least
of the amounts described in clauses (i), (ii) and (iii) above and (2) the
Class A/B/C/D Available L/C Cash Collateral Account Amount on such Payment Date
and draw an amount equal to the remainder of such amount on the Class A/B/C/D
Letters of Credit.  The Trustee shall deposit, or cause the deposit of, the
proceeds of any such draw on the Class A/B/C/D Letters of Credit and the
proceeds of any such withdrawal from the Class A/B/C/D L/C Cash Collateral
Account into the Series 2016-1 Interest Collection Account on such Payment Date.

 

(b)                                 Class A/B/C/D Principal Deficit and Lease
Principal Payment Deficit Events — Initial Draws on Class A/B/C/D Letters of
Credit.  If HVF II determines on any Payment Date that there exists a
Series 2016-1 Lease Principal Payment Deficit that exceeds the amount, if any,
withdrawn from the Class A/B/C/D Reserve Account pursuant to Section 5.5(b),
then HVF II shall instruct the Trustee in writing to draw on the Class A/B/C/D
Letters of Credit, if any, in an amount as set forth in such notice equal to the
least of:

 

(i)                                     such excess;

 

(ii)                                  the Class A/B/C/D Letter of Credit
Liquidity Amount (after giving effect to any drawings on the Class A/B/C/D
Letters of Credit on such Payment Date pursuant to Section 5.6(a)); and

 

(iii)                               (x) on any such Payment Date other than the
Legal Final Payment Date occurring during the period commencing on and including
the date of the filing by any Group I Lessee of a petition for relief under
Chapter 11 of the Bankruptcy Code to but excluding the date on which such Group
I Lessee shall have resumed making all payments of Monthly Variable Rent
required to be made under each Group I Lease to which such Group I Lessee is a
party, the excess, if any, of the Class A/B/C/D Principal Deficit Amount over
the amount, if any, withdrawn from the Class A/B/C/D Reserve Account pursuant to
Section 5.5(b) and (y) on the Legal Final Payment Date, the excess, if any, of
the Class A/B/C/D Principal Amount over the amount to be deposited into the
Series 2016-1 Distribution Account (together with any amounts to be deposited
therein pursuant to the terms of this Series 2016-1 Supplement (other than this
Section 5.6(b) and Section 5.6(c))) on the Legal Final Payment Date for payment
of principal of the Class A/B/C/D Notes.

 

26

--------------------------------------------------------------------------------


 

Upon receipt of a notice by the Trustee from HVF II in respect of a
Series 2016-1 Lease Principal Payment Deficit on or prior to 10:30 a.m. (New
York City time) on a Payment Date, the Trustee shall, by 12:00 noon (New York
City time) on such Payment Date draw an amount as set forth in such notice equal
to the applicable amount set forth above on the Class A/B/C/D Letters of Credit
by presenting to each Class A/B/C/D Letter of Credit Provider a draft
accompanied by a Class A/B/C/D Certificate of Credit Demand; provided however,
that if the Class A/B/C/D L/C Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Class A/B/C/D L/C Cash Collateral an
amount equal to the lesser of (x) the Class A/B/C/D L/C Cash Collateral
Percentage on such Payment Date of the amount set forth in the notice provided
to the Trustee by HVF II and (y) the Class A/B/C/D Available L/C Cash Collateral
Account Amount on such Payment Date (after giving effect to any withdrawals
therefrom on such Payment Date pursuant to Section 5.6(a)), and the Trustee
shall draw an amount equal to the remainder of such amount on the Class A/B/C/D
Letters of Credit.  The Trustee shall deposit, or cause the deposit of, the
proceeds of any such draw on the Class A/B/C/D Letters of Credit and the
proceeds of any such withdrawal from the Class A/B/C/D Cash Collateral Account
into the Series 2016-1 Principal Collection Account on such Payment Date.

 

(c)                                  Class A/B/C/D Principal Deficit Amount —
Draws on Class A/B/C/D Demand Note.  If (A) on any Determination Date, HVF II
determines that the Class A/B/C/D Principal Deficit Amount on the next
succeeding Payment Date (after giving effect to any withdrawals from the
Class A/B/C/D Reserve Account on such Payment Date pursuant to
Section 5.5(b) and any draws on the Series Class A/B/C/D Letters of Credit on
such Payment Date pursuant to Section 5.6(b)) will be greater than zero or
(B) on the Determination Date related to the Legal Final Payment Date, HVF II
determines that the Class A/B/C/D Principal Amount exceeds the amount to be
deposited into the Series 2016-1 Distribution Account (together with all amounts
to be deposited therein pursuant to the terms of this Series 2016-1 Supplement
(other than this Section 5.6(c))) on the Legal Final Payment Date for payment of
principal of the Class A/B/C/D Notes, then, prior to 10:00 a.m. (New York City
time) on the second Business Day prior to such Payment Date, HVF II shall
instruct the Trustee in writing (and provide the requisite information to the
Trustee) to deliver a demand notice substantially in the form of Exhibit B-2
hereto (each a “Class A/B/C/D Demand Notice”) on Hertz for payment under the
Class A/B/C/D Demand Note in an amount equal to the lesser of (i) (x) on any
such Determination Date related to a Payment Date other than the Legal Final
Payment Date, then the excess, if any, of such Class A/B/C/D Principal Deficit
Amount over the amount to be deposited into the Series 2016-1 Principal
Collection Account in accordance with Section 5.5(b) and Section 5.6(b) and
(y) on the Determination Date related to the Legal Final Payment Date, the
excess, if any, of the Class A/B/C/D Principal Amount over the amount to be
deposited into the Series 2016-1 Distribution Account (together with any amounts
to be deposited therein pursuant to the terms of this Series 2016-1 Supplement
(other than this Section 5.6(c))) on the Legal Final Payment Date for payment of
principal of the Class A/B/C/D Notes, and (ii) the principal amount of the
Class A/B/C/D Demand Note.  The Trustee shall, prior to 12:00 noon (New York
City time) on the second Business Day preceding such Payment Date, deliver such
Class A/B/C/D Demand Notice to Hertz; provided however, that if an Event of
Bankruptcy (or

 

27

--------------------------------------------------------------------------------


 

the occurrence of an event described in clause (a) of the definition thereto,
without the lapse of a period of sixty (60) consecutive days) with respect to
Hertz shall have occurred and be continuing, the Trustee shall not be required
to deliver such Class A/B/C/D Demand Notice to Hertz.  The Trustee shall cause
the proceeds of any demand on the Class A/B/C/D Demand Note to be deposited into
the Series 2016-1 Principal Collection Account.

 

(d)                                 Class A/B/C/D Principal Deficit Amount —
Draws on Class A/B/C/D Letters of Credit. If (i) the Trustee shall have
delivered a Class A/B/C/D Demand Notice as provided in Section 5.6(c) and Hertz
shall have failed to pay to the Trustee or deposit into the Series 2016-1
Distribution Account the amount specified in such Class A/B/C/D Demand Notice in
whole or in part by 12:00 noon (New York City time) on the Business Day
following the making of the Class A/B/C/D Demand Notice, (ii) due to the
occurrence of an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of sixty
(60) consecutive days) with respect to Hertz, the Trustee shall not have
delivered such Class A/B/C/D Demand Notice to Hertz, or (iii) there is a
Preference Amount, then the Trustee shall draw on the Class A/B/C/D Letters of
Credit, if any, by 12:00 noon (New York City time) on such Business Day in an
amount equal to the lesser of:

 

(i)                                     the amount that Hertz failed to pay
under the Class A/B/C/D Demand Note, or the amount that the Trustee failed to
demand for payment thereunder or the Preference Amount, as the case may be, and

 

(ii)                                  the Class A/B/C/D Letter of Credit Amount
on such Business Day,

 

in each case by presenting to each Class A/B/C/D Letter of Credit Provider a
draft accompanied by a Class A/B/C/D Certificate of Unpaid Demand Note Demand
or, in the case of a Preference Amount, a Class A/B/C/D Certificate of
Preference Payment Demand; provided however, that if the Class A/B/C/D L/C Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Class A/B/C/D L/C Cash Collateral Account an amount equal to the lesser
of (x) the Class A/B/C/D L/C Cash Collateral Percentage on such Business Day of
the lesser of the amounts set forth in clauses (i) and (ii) immediately above
and (y) the Class A/B/C/D Available L/C Cash Collateral Account Amount on such
Business Day (after giving effect to any withdrawals therefrom on such Payment
Date pursuant to Section 5.6(a) and Section 5.6(b)), and the Trustee shall draw
an amount equal to the remainder of such amount on the Class A/B/C/D Letters of
Credit.  The Trustee shall deposit, or cause the deposit of, the proceeds of any
such draw on the Class A/B/C/D Letters of Credit and the proceeds of any such
withdrawal from the Class A/B/C/D L/C Cash Collateral Account into the
Series 2016-1 Principal Collection Account on such date.

 

(e)                                  Draws on the Class A/B/C/D Letters of
Credit.  If there is more than one Class A/B/C/D Letter of Credit on the date of
any draw on the Class A/B/C/D Letters of Credit pursuant to the terms of this
Series 2016-1 Supplement (other than pursuant to Section 5.8(b)), then HVF II
shall instruct the Trustee, in writing, to draw on

 

28

--------------------------------------------------------------------------------


 

each Class A/B/C/D Letter of Credit an amount equal to the Pro Rata Share for
such Class A/B/C/D Letter of Credit of such draw on such Class A/B/C/D Letter of
Credit.

 

Section 5.7.                                 Past Due Rental Payments.  On each
Series 2016-1 Deposit Date, HVF II will direct the Trustee in writing, prior to
1:00 p.m. (New York City time) on such date, to, and the Trustee shall, withdraw
from the Group I Collection Account all Group I Collections then on deposit
representing Series 2016-1 Past Due Rent Payments and deposit such amount into
the Series 2016-1 Interest Collection Account, and immediately thereafter, the
Trustee shall withdraw such amount from the Series 2016-1 Interest Collection
Account and apply the Series 2016-1 Past Due Rent Payment in the following
order:

 

(i)                                     if the occurrence of the related
Series 2016-1 Lease Payment Deficit resulted in one or more Class A/B/C/D L/C
Credit Disbursements being made under any Class A/B/C/D Letters of Credit, then
pay to or at the direction of Hertz for reimbursement to each Class A/B/C/D
Letter of Credit Provider who made such a Class A/B/C/D L/C Credit Disbursement
an amount equal to the lesser of (x) the unreimbursed amount of such
Class A/B/C/D Letter of Credit Provider’s Class A/B/C/D L/C Credit Disbursement
and (y) such Class A/B/C/D Letter of Credit Provider’s pro rata portion,
calculated on the basis of the unreimbursed amount of each such Class A/B/C/D
Letter of Credit Provider’s Class A/B/C/D L/C Credit Disbursement, of the amount
of the Series 2016-1 Past Due Rent Payment;

 

(ii)                                  if the occurrence of such Series 2016-1
Lease Payment Deficit resulted in a withdrawal being made from the Class A/B/C/D
L/C Cash Collateral Account, then deposit in the Class A/B/C/D L/C Cash
Collateral Account an amount equal to the lesser of (x) the amount of the
Series 2016-1 Past Due Rent Payment remaining after any payments pursuant to
clause (i) above and (y) the amount withdrawn from the Class A/B/C/D L/C Cash
Collateral Account on account of such Series 2016-1 Lease Payment Deficit;

 

(iii)                               if the occurrence of such Series 2016-1
Lease Payment Deficit resulted in a withdrawal being made from the Class A/B/C/D
Reserve Account pursuant to Section 5.5(b), then deposit in the Class A/B/C/D
Reserve Account an amount equal to the lesser of (x) the amount of the
Series 2016-1 Past Due Rent Payment remaining after any payments pursuant to
clauses (i) and (ii) above and (y) the Class A/B/C/D Reserve Account Deficiency
Amount, if any, as of such day; and

 

(iv)                              any remainder to be deposited into the
Series 2016-1 Principal Collection Account.

 

29

--------------------------------------------------------------------------------


 

Section 5.8.                                 Class A/B/C/D Letters of Credit and
Class A/B/C/D L/C Cash Collateral Account.

 

(a)                                 Class A/B/C/D Letter of Credit Expiration
Date — Deficiencies.  If as of the date that is sixteen (16) Business Days prior
to the then scheduled Class A/B/C/D Letter of Credit Expiration Date with
respect to any Class A/B/C/D Letter of Credit, excluding such Class A/B/C/D
Letter of Credit from each calculation in clauses (i) through (iii) immediately
below but taking into account any substitute Class A/B/C/D Letter of Credit that
has been obtained from a Class A/B/C/D Eligible Letter of Credit Provider and is
in full force and effect on such date:

 

(i)                                     the Series 2016-1 Asset Amount would be
less than the Series 2016-1 Adjusted Asset Coverage Threshold Amount, in each
case as of such date (after giving effect to all deposits to, and withdrawals
from, the Class A/B/C/D Reserve Account and the Class A/B/C/D L/C Cash
Collateral Account on such date);

 

(ii)                                  the Class A/B/C/D Adjusted Liquid
Enhancement Amount would be less than the Class A/B/C/D Required Liquid
Enhancement Amount, in each case as of such date (after giving effect to all
deposits to, and withdrawals from, the Class A/B/C/D Reserve Account and the
Class A/B/C/D L/C Cash Collateral Account on such date); or

 

(iii)                               the Class A/B/C/D Letter of Credit Liquidity
Amount would be less than the Class A/B/C/D Demand Note Payment Amount, in each
case as of such date (after giving effect to all deposits to, and withdrawals
from, the Class A/B/C/D L/C Cash Collateral Account on such date);

 

then HVF II shall notify the Trustee in writing no later than fifteen (15)
Business Days prior to such Class A/B/C/D Letter of Credit Expiration Date of:

 

A.                                    the greatest of:

 

(i)                                     the excess, if any, of the Series 2016-1
Adjusted Asset Coverage Threshold Amount over the Series 2016-1 Asset Amount, in
each case as of such date (after giving effect to all deposits to, and
withdrawals from, the Class A/B/C/D Reserve Account and the Class A/B/C/D L/C
Cash Collateral Account on such date);

 

(ii)                                  the excess, if any, of the Class A/B/C/D
Required Liquid Enhancement Amount over the Class A/B/C/D Adjusted Liquid
Enhancement Amount, in each case as of such date (after giving effect to all
deposits to, and withdrawals from, the Class A/B/C/D Reserve Account and the
Class A/B/C/D L/C Cash Collateral Account on such date); and

 

(iii)                               the excess, if any, of the Class A/B/C/D
Demand

 

30

--------------------------------------------------------------------------------


 

Note Payment Amount over the Class A/B/C/D Letter of Credit Liquidity Amount, in
each case as of such date (after giving effect to all deposits to, and
withdrawals from, the Class A/B/C/D L/C Cash Collateral Account on such date);

 

provided that, the calculations in each of clauses (A)(i) through (A)(iii) above
shall be made on such date, excluding from such calculation of each amount
contained therein such Class A/B/C/D Letter of Credit but taking into account
each substitute Class A/B/C/D Letter of Credit that has been obtained from a
Class A/B/C/D Eligible Letter of Credit Provider and is in full force and effect
on such date, and

 

B.            the amount available to be drawn on such expiring Class A/B/C/D
Letter of Credit on such date.

 

Upon receipt of such notice by the Trustee on or prior to 10:30 a.m. (New York
City time) on any Business Day, the Trustee shall, by 12:00 noon (New York City
time) on such Business Day (or, in the case of any notice given to the Trustee
after 10:30 a.m. (New York City time), by 12:00 noon (New York City time) on the
next following Business Day), draw the lesser of the amounts set forth in
clauses (A) and (B) above on such Class A/B/C/D Letter of Credit by presenting a
draft accompanied by a Class A/B/C/D Certificate of Termination Demand and shall
cause the Class A/B/C/D L/C Termination Disbursements to be deposited into the
Class A/B/C/D L/C Cash Collateral Account.  If the Trustee does not receive
either notice from HVF II described in above on or prior to the date that is
fifteen (15) Business Days prior to each Class A/B/C/D Letter of Credit
Expiration Date, then the Trustee, by 12:00 noon (New York City time) on such
Business Day, shall draw the full amount of such Class A/B/C/D Letter of Credit
by presenting a draft accompanied by a Class A/B/C/D Certificate of Termination
Demand and shall cause the Class A/B/C/D L/C Termination Disbursements to be
deposited into the applicable Class A/B/C/D Cash Collateral Account.

 

(b)           Class A/B/C/D Letter of Credit Provider Downgrades.  HVF II shall
notify the Trustee in writing within one (1) Business Day of an Authorized
Officer of HVF II obtaining actual knowledge that any credit rating of any
Class A/B/C/D Letter of Credit Provider has been downgraded such that such
Class A/B/C/D Letter of Credit Provider would fail to qualify as a Class A/B/C/D
Eligible Letter of Credit Provider were such Class A/B/C/D Letter of Credit
Provider to issue a Class A/B/C/D Letter of Credit immediately following such
downgrade (with respect to any Class A/B/C/D Letter of Credit Provider, a
“Class A/B/C/D Downgrade Event”).  On the thirtieth (30th) day after the
occurrence of any Class A/B/C/D Downgrade Event with respect to any
Class A/B/C/D Letter of Credit Provider, HVF II shall notify the Trustee in
writing on such date of (i) the greatest of (A) the excess, if any, of the
Series 2016-1 Adjusted Asset Coverage Threshold Amount over the Series 2016-1
Asset Amount, (B) the excess, if any, of the Class A/B/C/D Required Liquid
Enhancement Amount over the Class A/B/C/D Adjusted Liquid Enhancement Amount,
and (C) the excess, if any, of the Class A/B/C/D Demand Note Payment Amount over
the Class A/B/C/D Letter of Credit Liquidity

 

31

--------------------------------------------------------------------------------


 

Amount, in the case of each of clauses (A) through (C) above, as of such date
and excluding from the calculation of each amount referenced in such clauses
such Class A/B/C/D Letter of Credit but taking into account each substitute
Class A/B/C/D Letter of Credit that has been obtained from a Class A/B/C/D
Eligible Letter of Credit Provider and is in full force and effect on such date,
and (ii) the amount available to be drawn on such Class A/B/C/D Letter of Credit
on such date (the lesser of such (i) and (ii), the “Class A/B/C/D Downgrade
Withdrawal Amount”).  Upon receipt by the Trustee on or prior to 10:30 a.m. (New
York City time) on any Business Day of notice of any Class A/B/C/D Downgrade
Event with respect to any Class A/B/C/D Letter of Credit Provider, the Trustee,
by 12:00 noon (New York City time) on such Business Day (or, in the case of any
notice given to the Trustee after 10:30 a.m. (New York City time), by 12:00 noon
(New York City time) on the next following Business Day), shall draw on the
Class A/B/C/D Letters of Credit issued by such Class A/B/C/D Letter of Credit
Provider in an amount (in the aggregate) equal to the Downgrade Withdrawal
Amount specified in such notice by presenting a draft accompanied by a
Class A/B/C/D Certificate of Termination Demand and shall cause the
Class A/B/C/D L/C Termination Disbursement to be deposited into a Class A/B/C/D
L/C Cash Collateral Account.

 

(c)           Reductions in Stated Amounts of the Class A/B/C/D Letters of
Credit.  If the Trustee receives a written notice from HVF II, substantially in
the form of Exhibit C hereto, requesting a reduction in the stated amount of any
Class A/B/C/D Letter of Credit, then the Trustee shall within two (2) Business
Days of the receipt of such notice deliver to the Class A/B/C/D Letter of Credit
Provider who issued such Class A/B/C/D Letter of Credit a Class A/B/C/D Notice
of Reduction requesting a reduction in the stated amount of such Class A/B/C/D
Letter of Credit in the amount requested in such notice effective on the date
set forth in such notice; provided that, on such effective date, immediately
after giving effect to the requested reduction in the stated amount of such
Class A/B/C/D Letter of Credit, (i) the Class A/B/C/D Adjusted Liquid
Enhancement Amount will equal or exceed the Class A/B/C/D Required Liquid
Enhancement Amount, (ii) the Class A/B/C/D Letter of Credit Liquidity Amount
will equal or exceed the Class A/B/C/D Demand Note Payment Amount and (iii) no
Group I Aggregate Asset Amount Deficiency will exist immediately after giving
effect to such reduction.

 

(d)           Class A/B/C/D L/C Cash Collateral Account Surpluses and
Class A/B/C/D Reserve Account Surpluses.

 

(i)            On each Payment Date, HVF II may direct the Trustee to, and the
Trustee, acting in accordance with the written instructions of HVF II, shall,
withdraw from the Class A/B/C/D Reserve Account an amount equal to the
Class A/B/C/D Reserve Account Surplus, if any, and pay such Class A/B/C/D
Reserve Account Surplus to HVF II.

 

(ii)           On each Payment Date on which there is a Class A/B/C/D L/C Cash
Collateral Account Surplus, HVF II may direct the Trustee to, and the Trustee,
acting in accordance with the written instructions of HVF II, shall, subject to
the limitations set forth in this Section 5.8(d), withdraw the amount specified
by HVF II from the Class A/B/C/D L/C Cash Collateral Account

 

32

--------------------------------------------------------------------------------


 

specified by HVF II and apply such amount in accordance with the terms of this
Section 5.8(d).  The amount of any such withdrawal from the Class A/B/C/D L/C
Cash Collateral Account shall be limited to the least of (a) the Class A/B/C/D
Available L/C Cash Collateral Account Amount on such Payment Date, (b) the
Class A/B/C/D L/C Cash Collateral Account Surplus on such Payment Date and
(c) the excess, if any, of the Class A/B/C/D Letter of Credit Liquidity Amount
on such Payment Date over the Class A/B/C/D Demand Note Payment Amount on such
Payment Date.  Any amounts withdrawn from the Class A/B/C/D L/C Cash Collateral
Account pursuant to this Section 5.8(d) shall be paid:

 

first, to the Class A/B/C/D Letter of Credit Providers, to the extent that there
are unreimbursed Class A/B/C/D Disbursements due and owing to such Class A/B/C/D
Letter of Credit Providers in respect of the Class A/B/C/D Letters of Credit,
for application in accordance with the provisions of the respective
Class A/B/C/D Letters of Credit, and second, to HVF II, any remaining amounts.

 

Section 5.9.           Certain Instructions to the Trustee.

 

(a)           If on any date the Class A/B/C/D Principal Deficit Amount is
greater than zero or HVF II determines that there exists a Series 2016-1 Lease
Principal Payment Deficit, then HVF II shall promptly provide written notice
thereof to the Trustee.

 

(b)           On or before 10:00 a.m. (New York City time) on each Payment Date,
HVF II shall notify the Trustee of the amount of any Series 2016-1 Lease Payment
Deficit, such notification to be in the form of Exhibit D hereto (each a “Lease
Payment Deficit Notice”).

 

Section 5.10.         HVF II’s Failure to Instruct the Trustee to Make a Deposit
or Payment.  If HVF II fails to give notice or instructions to make any payment
from or deposit into the Group I Collection Account or any Series 2016-1 Account
required to be given by HVF II, at the time specified herein or in any other
Series 2016-1 Related Document (including applicable grace periods), the Trustee
shall make such payment or deposit into or from the Group I Collection Account
or such Series 2016-1 Account without such notice or instruction from HVF II;
provided that, HVF II, upon request of the Trustee, promptly provides the
Trustee with all information necessary to allow the Trustee to make such a
payment or deposit.  When any payment or deposit hereunder or under any other
Series 2016-1 Related Document is required to be made by the Trustee at or prior
to a specified time, HVF II shall deliver any applicable written instructions
with respect thereto reasonably in advance of such specified time.  If HVF II
fails to give instructions to draw on any Class A/B/C/D Letters of Credit with
respect to a Class of Series 2016-1 Notes required to be given by HVF II, at the
time specified in this Series 2016-1 Supplement, the Trustee shall draw on such
Class A/B/C/D Letters of Credit with respect to such Class of Series 2016-1
Notes without such instruction from HVF II; provided that, HVF II, upon request
of the Trustee, promptly provides the Trustee with

 

33

--------------------------------------------------------------------------------


 

all information necessary to allow the Trustee to draw on each such
Class A/B/C/D Letter of Credit.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS

 

Section 6.1.           Representations and Warranties.  Each of HVF II and the
Group I Administrator hereby makes the representations and warranties applicable
to it set forth in Annex 1 hereto.

 

Section 6.2.           Covenants.  Each of HVF II and the Group I Administrator
hereby agrees to perform and observe the covenants applicable to it set forth in
Annex 2 hereto.

 

Section 6.3.           Closing Conditions.  The effectiveness of this
Series 2016-1 Supplement is subject to the satisfaction of the conditions
precedent set forth in Annex 3 hereto.

 

Section 6.4.           Further Assurances.

 

(a)           HVF II shall do such further acts and things, and execute and
deliver to the Trustee such additional assignments, agreements, powers and
instruments, as are necessary or desirable to maintain the security interest of
the Trustee in the Series-Specific 2016-1 Collateral on behalf of the
Series 2016-1 Noteholders as a perfected security interest subject to no prior
Liens (other than Series 2016-1 Permitted Liens) and to carry into effect the
purposes of this Series 2016-1 Supplement or the other Series 2016-1 Related
Documents or to better assure and confirm unto the Trustee or the Series 2016-1
Noteholders their rights, powers and remedies hereunder, including, without
limitation filing all UCC financing statements, continuation statements and
amendments thereto necessary to achieve the foregoing.  If HVF II fails to
perform any of its agreements or obligations under this Section 6.4(a), the
Trustee shall, at the direction of the Series 2016-1 Required Noteholders,
itself perform such agreement or obligation, and the expenses of the Trustee
incurred in connection therewith shall be payable by HVF II upon the Trustee’s
demand therefor.  The Trustee is hereby authorized to execute and file any
financing statements, continuation statements or other instruments necessary or
appropriate to perfect or maintain the perfection of the Trustee’s security
interest in the Series-Specific 2016-1 Collateral.

 

(a)           Unless otherwise specified in this Series 2016-1 Supplement, if
any amount payable under or in connection with any of the Series-Specific 2016-1
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and physically delivered to the Trustee
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly indorsed in a manner satisfactory to the
Trustee and delivered to the Trustee promptly.

 

34

--------------------------------------------------------------------------------


 

(b)           HVF II shall warrant and defend the Trustee’s right, title and
interest in and to the Series-Specific 2016-1 Collateral and the income,
distributions and proceeds thereof, for the benefit of the Trustee on behalf of
the Series 2016-1 Noteholders, against the claims and demands of all Persons
whomsoever.

 

(c)           On or before March 31 of each calendar year, commencing with
March 31, 2017, HVF II shall furnish to the Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this
Series 2016-1 Supplement, any indentures supplemental hereto and any other
requisite documents and with respect to the execution and filing of any
financing statements, continuation statements and amendments thereto as are
necessary to maintain the perfection of the lien and security interest created
by this Series 2016-1 Supplement in the Series-Specific 2016-1 Collateral and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest.  Such Opinion of Counsel shall also describe the recording,
filing, re-recording and refiling of this Series 2016-1 Supplement, any
indentures supplemental hereto and any other requisite documents and the
execution and filing of any financing statements, continuation statements and
amendments thereto that will, in the opinion of such counsel, be required to
maintain the perfection of the lien and security interest of this Series 2016-1
Supplement in the Series-Specific 2016-1 Collateral until March 31 in the
following calendar year.

 

ARTICLE VII

 

AMORTIZATION EVENTS

 

Section 7.1.           Amortization Events.  If any one of the following events
shall occur:

 

(a)           all principal of and interest on the Series 2016-1 Notes is not
paid in full on or prior to the Expected Final Payment Date;

 

(b)           HVF II defaults in the payment of any interest on, or other amount
(for the avoidance of doubt, other than principal) payable in respect of, the
Series 2016-1 Notes when due and payable and such default continues for a period
of five (5) consecutive Business Days;

 

(c)           a Class A/B/C/D Liquid Enhancement Deficiency exists and continues
to exist for at least five (5) consecutive Business Days;

 

(d)           any Group I Aggregate Asset Amount Deficiency exists and continues
to exist for a period of five (5) consecutive Business Days;

 

(e)           a Group I Leasing Company Amortization Event occurs with respect
to each Group I Leasing Company Note and continues for a period of five
(5) consecutive Business Days;

 

35

--------------------------------------------------------------------------------


 

(f)            on any Business Day, the Aggregate Group I Series Adjusted
Principal Amount exceeds the Aggregate Group I Leasing Company Note Principal
Amount and such excess continues to exist for ten (10) consecutive Business
Days;

 

(g)           the Group I Collection Account, any Collateral Account in which
Group I Collections are on deposit as of such date or any Series 2016-1 Account
(other than the Class A/B/C/D Reserve Account and the Class A/B/C/D L/C Cash
Collateral Account) shall be subject to any injunction, estoppel or other stay
or a Lien (other than any Lien described in clause (iii) of the definition of
Series 2016-1 Permitted Lien) and thirty (30) consecutive days elapse without
such Lien having been released or discharged;

 

(h)           (i) the Class A/B/C/D Reserve Account is subject to an injunction,
estoppel or other stay or a Lien (other than any Lien described in clause
(iii) of the definition of Series 2016-1 Permitted Liens) or (ii) other than as
a result of a Series 2016-1 Permitted Lien, the Trustee fails to have a valid
and perfected first priority security interest in the Class A/B/C/D Reserve
Account Collateral (or HVF II or any Affiliate thereof so asserts in writing),
in each case, for a period of thirty (30) days and during such period the
Class A/B/C/D Adjusted Liquid Enhancement Amount, excluding therefrom the
Class A/B/C/D Available Reserve Account Amount, would be less than the
Class A/B/C/D Required Liquid Enhancement Amount;

 

(i)            after the funding of the Class A/B/C/D L/C Cash Collateral
Account, (i) the Class A/B/C/D L/C Cash Collateral Account is subject to an
injunction, estoppel or other stay or a Lien (other than any Lien described in
clause (iii) of the definition of Series 2016-1 Permitted Liens) or (ii) other
than as a result of a Series 2016-1 Permitted Lien, the Trustee fails to have a
valid and perfected first priority security interest in the Class A/B/C/D L/C
Cash Collateral Account Collateral (or HVF II or any Affiliate thereof so
asserts in writing), in each case, for a period of thirty (30) days and during
such period the Class A/B/C/D Adjusted Liquid Enhancement Amount, excluding
therefrom the Class A/B/C/D Available L/C Cash Collateral Account Amount, would
be less than the Class A/B/C/D Required Liquid Enhancement Amount;

 

(j)            other than as a result of a Series 2016-1 Permitted Lien, the
Trustee shall for any reason cease to have a valid and perfected first priority
security interest in the Series 2016-1 Collateral (other than the Class A/B/C/D
Reserve Account Collateral, the Class A/B/C/D L/C Cash Collateral Account
Collateral or any Class A/B/C/D Letter of Credit) or HVF II or any Affiliate
thereof so asserts in writing, and in any such case such cessation shall
continue for thirty (30) consecutive days or such assertion shall not have been
rescinded within thirty (30) consecutive days;

 

(k)           there shall have been filed against HVF II a notice of (i) a U.S.
federal tax lien from the Internal Revenue Service, (ii) a Lien from the Pension
Benefit Guaranty Corporation under the Code or Section 303(k) of ERISA for
failure to make a required installment or other payment to a plan to which such
section applies, or (iii) any other Lien (other than a Series 2016-1 Permitted
Lien) that could reasonably be expected to attach to the assets of HVF II and,
in each case, thirty (30) consecutive days elapse

 

36

--------------------------------------------------------------------------------


 

without such notice having been effectively withdrawn or such Lien been released
or discharged;

 

(l)            any Group I Administrator Default shall have occurred;

 

(m)          any of the Series 2016-1 Related Documents or any material portion
thereof shall cease, for any reason, to be in full force and effect, enforceable
in accordance with its terms (other than in accordance with the terms thereof or
as otherwise expressly permitted in the Series 2016-1 Related Documents) or
Hertz, any Group I Leasing Company, any Group I Lessee or HVF II shall so assert
any of the foregoing in writing and such written assertion shall not have been
rescinded within ten (10) consecutive Business Days following the date of such
written assertion, in each case, other than any such cessation (i) resulting
from the application of the Bankruptcy Code (other than as a result of an Event
of Bankruptcy with respect to HVF II, any Group I Leasing Company, any Group I
Lessee, or Hertz in any capacity) or (ii) as a result of any waiver, supplement,
modification, amendment or other action not prohibited by the Series 2016-1
Related Documents;

 

(n)           any of HVF II or the HVF II General Partner fails to comply with
any of its other agreements or covenants in any Series 2016-1 Related Document
and the failure to so comply materially and adversely affects the interests of
the Series 2016-1 Noteholders and continues to materially and adversely affect
the interests of the Series 2016-1 Noteholders for a period of thirty (30)
consecutive days after the earlier of (i) the date on which an Authorized
Officer of HVF II GP Corp. obtains actual knowledge thereof or (ii) the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to HVF II by the Trustee or to HVF II and the Trustee by the
Required Controlling Class Series 2016-1 Noteholders; or

 

(o)           any representation made by HVF II or the HVF II General Partner in
any Series 2016-1 Related Document is false and such false representation
materially and adversely affects the interests of the Series 2016-1 Noteholders
and the event or condition that caused such representation to be false is not
cured for a period of thirty (30) consecutive days after the earlier of (i) the
date on which an Authorized Officer of HVF II obtains actual knowledge thereof
or (ii) the date that written notice thereof is given to HVF II by the Trustee
or to HVF II and the Trustee by the Required Controlling Class Series 2016-1
Noteholders.

 

Then, in the case of:

 

(i)            any event described in Sections 7.1 (a) through (f), an
“Amortization Event” with respect to the Series 2016-1 Notes will immediately
occur without any notice or other action on the part of the Trustee or any
Series 2016-1 Noteholder, and

 

(ii)           any event described in Sections 7.1(g) through (o), so long as
such event is continuing, either the Trustee may, by written notice to HVF II,
or the Required Controlling Class Series 2016-1 Noteholders may, by written
notice to

 

37

--------------------------------------------------------------------------------


 

HVF II and the Trustee, declare that an “Amortization Event” with respect to the
Series 2016-1 Notes has occurred as of the date of the notice.

 

An Amortization Event, as well as any Potential Amortization Event related
thereto, with respect to the Series 2016-1 Notes described in Sections
7.1(c) through (o) above may be waived with the written consent of Required
Controlling Class Series 2016-1 Noteholders.  An Amortization Event, as well as
any Potential Amortization Event related thereto, with respect to the
Series 2016-1 Notes described in Sections 7.1(a) and (b) above may be waived
with the written consent of the Class A Noteholders holding more than 50% of the
Class A Principal Amount, the Class B Noteholders holding more than 50% of the
Class B Principal Amount, the Class C Noteholders holding more than 50% of the
Class C Principal Amount, the Class D Noteholders holding more than 50% of the
Class D Principal Amount and the Class E Noteholders holding more than 50% of
the Class E Principal Amount, if any, at the time of such Amortization Event or
Potential Amortization Event.

 

For the avoidance of doubt, with respect to any Potential Amortization Event
with respect to the Series 2016-1 Notes, if the event or condition giving rise
(directly or indirectly) to such Potential Amortization Event ceases to be
continuing (through cure, waiver or otherwise), then such Potential Amortization
Event will cease to exist and will be deemed to have been cured for every
purpose under the Series 2016-1 Related Documents.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

SUBORDINATION OF NOTES

 

Section 8.1.           Subordination of Class B Notes.  Subject to Sections 5.3
and 5.4, no payments on account of interest with respect to the Class B Notes
shall be made on any Payment Date until all payments of interest then due and
payable with respect to the Class A Notes on such Payment Date (including,
without limitation, all accrued interest, all Class A Deficiency Amounts and all
interest accrued on such Class A Deficiency Amounts) have been paid in full, and
no payments on account of principal with respect to the Class B Notes shall be
made on any Payment Date until all payments of principal then due and payable
with respect to the Class A Notes on such Payment Date have been paid in full.

 

Section 8.2.           Subordination of Class C Notes.  Subject to Sections 5.3
and 5.4, no payments on account of interest with respect to the Class C Notes
shall be made on any Payment Date until all payments of interest then due and
payable with respect to the Class A Notes and the Class B Notes on such Payment
Date (including, without limitation, all accrued interest, all Class A
Deficiency Amounts and all Class B Deficiency Amounts and all interest accrued
on such Class A Deficiency Amounts and Class B Deficiency Amounts) have been
paid in full, and no payments on account of principal with respect to the
Class C Notes shall be made on any Payment Date until all payments of principal
then due and payable with respect to the Class A Notes and the Class B Notes on
such Payment Date have been paid in full.

 

Section 8.3.           Subordination of Class D Notes.  Subject to Sections 5.3
and 5.4, no payments on account of interest with respect to the Class D Notes
shall be made on any Payment Date until all payments of interest then due and
payable with respect to the Class A Notes, the Class B Notes and the Class C
Notes on such Payment Date (including, without limitation, all accrued interest,
all Class A Deficiency Amounts, Class B Deficiency Amounts and all Class C
Deficiency Amounts and all interest accrued on such Class A Deficiency Amounts,
Class B Deficiency Amounts and Class C Deficiency Amounts) have been paid in
full, and no payments on account of principal with respect to the Class D Notes
shall be made on any Payment Date until all payments of principal then due and
payable with respect to the Class A Notes, the Class B Notes and the Class C
Notes on such Payment Date have been paid in full.

 

Section 8.4.           Subordination of Class E Notes.  Subject to Sections 5.3
and 5.4, no payments on account of interest with respect to the Class E Notes
shall be made on any Payment Date until all payments of interest then due and
payable with respect to the Class A Notes, the Class B Notes, the Class C Notes
and the Class D Notes on such Payment Date (including, without limitation, all
accrued interest, all Class A Deficiency Amounts, all Class B Deficiency
Amounts, all Class C Deficiency Amounts and all Class D Deficiency Amounts and
all interest accrued on such Class A Deficiency Amounts, Class B Deficiency
Amounts, Class C Deficiency Amounts and Class D Deficiency Amounts) have been
paid in full; provided, that if any irrevocable letters of credit and/or reserve
accounts are issued and/or established solely for the benefit of the Class E

 

39

--------------------------------------------------------------------------------


 

Noteholders, any amounts available thereunder or therein may be applied to pay
interest on the Class E Notes on any Payment Date notwithstanding that interest
may not be paid in full on the Class A Notes, the Class B Notes, the Class C
Notes and/or the Class D Notes on such Payment Date.  Subject to Sections 5.3
and 5.4, no payments on account of principal with respect to the Class E Notes
shall be made on any Payment Date until all payments of principal then due and
payable with respect to the Class A Notes, the Class B Notes, the Class C Notes
and the Class D Notes on such Payment Date have been paid in full; provided,
that if any irrevocable letters of credit and/or reserve accounts are issued
and/or established solely for the benefit of the Class E Noteholders, any
amounts available thereunder or therein may be applied to pay principal of the
Class E Notes on any Payment Date notwithstanding that principal may not be paid
in full on the Class A Notes, the Class B Notes, the Class C Notes and/or the
Class D Notes on such Payment Date.

 

Section 8.5.           When Distribution Must be Paid Over.  In the event that
any Series 2016-1 Noteholder (or Series 2016-1 Note Owner) receives any payment
of any principal, interest or other amounts with respect to the Series 2016-1
Notes at a time when such Series 2016-1 Noteholder (or Series 2016-1 Note Owner,
as the case may be) has actual knowledge that such payment is prohibited by the
preceding sections of this Article VIII, such payment shall be held by such
Series 2016-1 Noteholder (or Series 2016-1 Note Owner, as the case may be) in
trust for the benefit of, and shall be paid forthwith over and delivered to, the
Trustee for application consistent with the preceding sections of this
Article VIII.

 

ARTICLE IX

 

GENERAL

 

Section 9.1.           Optional/Clean-Up Call Redemption of the Series 2016-1
Notes.

 

(a)           On any Payment Date, HVF II may, at its option, redeem any
Class of Series 2016-1 Notes (such date, with respect to such Class of Notes,
the “Clean-Up Call Redemption Date”), in whole but not in part, if on such
Payment Date the outstanding Principal Amount of such Class of Series 2016-1
Notes is less than or equal to 10% of the aggregate initial principal amount of
such Class of Series 2016-1 Notes, at a redemption price equal to 100% of the
outstanding Principal Amount thereof plus any accrued and unpaid interest
thereon, each of which amounts shall be payable in accordance with Section 5.4;
provided that, no Class of Series 2016-1 Notes may be redeemed pursuant to the
foregoing if any Senior Class of Series 2016-1 Notes with respect to such
Class of Series 2016-1 Notes would remain outstanding immediately after giving
effect to such redemption.

 

(b)           On any Payment Date, HVF II may, at its option, redeem any
Class of Series 2016-1 Notes (such date, with respect to such Class of Notes,
the “Early Redemption Date”), in whole but not in part, at a redemption price
equal to 100% of the outstanding Principal Amount thereof plus the Make-Whole
Premium with respect to such Class as of such Early Redemption Date, each of
which amounts shall be payable in

 

40

--------------------------------------------------------------------------------


 

accordance with Section 5.4; provided that, no Class of Series 2016-1 Notes may
be redeemed pursuant to the foregoing if any Senior Class of Series 2016-1 Notes
with respect to such Class of Series 2016-1 Notes would remain outstanding
immediately after giving effect to such redemption.

 

(c)           If HVF II elects to redeem any Class of Series 2016-1 Notes
pursuant to Sections 9.1(a) or 9.1(b), then HVF II shall notify the Trustee in
writing at least 15 days prior to the intended date of redemption of (i) such
intended date of redemption, and (ii) the applicable Class of Series 2016-1
Notes subject to redemption and the CUSIP number with respect to such Class. 
Upon receipt of a notice of redemption from HVF II, the Trustee shall give
notice of such redemption to the Series 2016-1 Noteholders of the Class of
Series 2016-1 Notes to be redeemed.  Such notice by the Trustee shall be given
not less than 5 days prior to the intended date of redemption.

 

Section 9.2.           Information.

 

(a)           On or before the fourth Business Day prior to each Payment Date
(unless otherwise agreed to by the Trustee), HVF II shall furnish to the Trustee
a Monthly Noteholders’ Statement with respect to the Series 2016-1 Notes setting
forth the following information (including reasonable detail of the materially
constituent terms thereof, as determined by HVF II) in any reasonable format:

 

·                                          Aggregate Group I Principal Amount

·                                          Class A Monthly Interest Amount

·                                          Class A Principal Amount

·                                          Class A/B/C/D Adjusted Principal
Amount

·                                          Class A/B/C/D Available L/C Cash
Collateral Account Amount

·                                          Class A/B/C/D Available Reserve
Account Amount

·                                          Class A/B/C/D Letter of Credit Amount

·                                          Class A/B/C/D Letter of Credit
Liquidity Amount

·                                          Class A/B/C/D Liquid Enhancement
Amount

·                                          Class A/B/C/D Principal Amount

·                                          Class A/B/C/D Required Liquid
Enhancement Amount

·                                          Class A/B/C/D Required Reserve
Account Amount

·                                          Class A/B/C/D Reserve Account
Deficiency Amount

·                                          Class B Monthly Interest Amount

·                                          Class B Principal Amount

·                                          Class C Monthly Interest Amount

·                                          Class C Principal Amount

·                                          Class D Monthly Interest Amount

·                                          Class D Principal Amount

·                                          Class E Monthly Interest Amount (if
applicable)

·                                          Class E Principal Amount (if
applicable)

·                                          Determination Date

·                                          Group I Aggregate Asset Amount

 

41

--------------------------------------------------------------------------------


 

·                                          Group I Aggregate Asset Amount
Deficiency

·                                          Group I Aggregate Asset Coverage
Threshold Amount

·                                          Group I Asset Coverage Threshold
Amount

·                                          Group I Carrying Charges

·                                          Group I Cash Amount

·                                          Group I Collections

·                                          Group I Due and Unpaid Lease Payment
Amount

·                                          Group I Interest Collections

·                                          Group I Percentage

·                                          Group I Principal Collections

·                                          HVF Series 2013-G1 Advance Rate

·                                          HVF Series 2013-G1 Aggregate Asset
Amount

·                                          HVF Series 2013-G1 Asset Coverage
Threshold Amount

·                                          Payment Date

·                                          Series 2016-1 Accrued Amounts

·                                          Series 2016-1 Adjusted Asset Coverage
Threshold Amount

·                                          Series 2016-1 Asset Amount

·                                          Series 2016-1 Asset Coverage
Threshold Amount

·                                          Series 2016-1 Blended Advance Rate

·                                          Series 2016-1 Capped Group I
Administrator Fee Amount

·                                          Series 2016-1 Capped Group I HVF II
Operating Expense Amount

·                                          Series 2016-1 Capped Group I Trustee
Fee Amount

·                                          Series 2016-1 DBRS Adjusted Advance
Rate

·                                          Series 2016-1 DBRS Blended Advance
Rate

·                                          Series 2016-1 DBRS Concentration
Adjusted Advance Rate

·                                          Series 2016-1 DBRS Concentration
Excess Advance Rate Adjustment

·                                          Series 2016-1 DBRS Concentration
Excess Amount

·                                          Series 2016-1 DBRS Eligible
Investment Grade Non-Program Vehicle Amount

·                                          Series 2016-1 DBRS Eligible
Investment Grade Program Receivable Amount

·                                          Series 2016-1 DBRS Eligible
Investment Grade Program Vehicle Amount

·                                          Series 2016-1 DBRS Eligible
Non-Investment Grade (High) Program Receivable Amount

·                                          Series 2016-1 DBRS Eligible
Non-Investment Grade (Low) Program Receivable Amount

·                                          Series 2016-1 DBRS Eligible
Non-Investment Grade Non-Program Vehicle Amount

·                                          Series 2016-1 DBRS Eligible
Non-Investment Grade Program Vehicle Amount

·                                          Series 2016-1 DBRS Manufacturer
Concentration Excess Amount

·                                          Series 2016-1 DBRS MTM/DT Advance
Rate Adjustment

·                                          Series 2016-1 DBRS Non-Investment
Grade (High) Program Receivable Concentration Excess Amount

 

42

--------------------------------------------------------------------------------


 

·                                          Series 2016-1 DBRS Non-Liened Vehicle
Concentration Excess Amount

·                                          Series 2016-1 DBRS Remainder AAA
Amount

·                                          Series 2016-1 Excess Group I
Administrator Fee Amount

·                                          Series 2016-1 Excess Group I HVF II
Operating Expense Amount

·                                          Series 2016-1 Excess Group I Trustee
Fee Amount

·                                          Series 2016-1 Failure Percentage

·                                          Series 2016-1 Floating Allocation
Percentage

·                                          Series 2016-1 Group I Administrator
Fee Amount

·                                          Series 2016-1 Group I Trustee Fee
Amount

·                                          Series 2016-1 Interest Period

·                                          Series 2016-1 Invested Percentage

·                                          Series 2016-1 Market Value Average

·                                          Series 2016-1 Moody’s Adjusted
Advance Rate

·                                          Series 2016-1 Moody’s Blended Advance
Rate

·                                          Series 2016-1 Moody’s Concentration
Adjusted Advance Rate

·                                          Series 2016-1 Moody’s Concentration
Excess Advance Rate Adjustment

·                                          Series 2016-1 Moody’s Concentration
Excess Amount

·                                          Series 2016-1 Moody’s Eligible
Investment Grade Non-Program Vehicle Amount

·                                          Series 2016-1 Moody’s Eligible
Investment Grade Program Receivable Amount

·                                          Series 2016-1 Moody’s Eligible
Investment Grade Program Vehicle Amount

·                                          Series 2016-1 Moody’s Eligible
Non-Investment Grade (High) Program Receivable Amount

·                                          Series 2016-1 Moody’s Eligible
Non-Investment Grade (Low) Program Receivable Amount

·                                          Series 2016-1 Moody’s Eligible
Non-Investment Grade Non-Program Vehicle Amount

·                                          Series 2016-1 Moody’s Eligible
Non-Investment Grade Program Vehicle Amount

·                                          Series 2016-1 Moody’s Manufacturer
Concentration Excess Amount

·                                          Series 2016-1 Moody’s MTM/DT Advance
Rate Adjustment

·                                          Series 2016-1 Moody’s Non-Investment
Grade (High) Program Receivable Concentration Excess Amount

·                                          Series 2016-1 Moody’s Non-Liened
Vehicle Concentration Excess Amount

·                                          Series 2016-1 Moody’s Remainder AAA
Amount

·                                          Series 2016-1 Non-Liened Vehicle
Amount

·                                          Series 2016-1 Non-Program Fleet
Market Value

·                                          Series 2016-1 Non-Program Vehicle
Disposition Proceeds Percentage Average

·                                          Series 2016-1 Percentage

·                                          Series 2016-1 Principal Amount

 

43

--------------------------------------------------------------------------------


 

·                                          Series 2016-1 Principal Collection
Account Amount

·                                          Series 2016-1 Rapid Amortization
Period

 

On or before the second Business Day following the Trustee’s receipt of a
Monthly Noteholders’ Statement, the Trustee shall post, or cause to be posted, a
copy of such Monthly Noteholders’ Statement to
https://gctinvestorreporting.bnymellon.com/Home.jsp (or such other website
maintained by the Trustee and available to the Series 2016-1 Noteholders, as
designated from time to time by the Trustee).

 

(b)           Upon any amendment to any of the Series 2016-1 Related Documents,
HVF II shall promptly, and in any event in not more than 5 (five) Business Days
thereafter, provide the amended version of such Series 2016-1 Related Document
to the Trustee, and the Trustee shall furnish a copy of such amended
Series 2016-1 Related Document no later than the second succeeding Business Day
following such receipt by the Trustee, which obligation to furnish shall be
deemed satisfied upon the Trustee’s posting, or causing to be posted, such
amended Series 2016-1 Related Document to the website specified in clause
(a) above (or any successor or replacement website, in accordance with such
clause (a)).

 

Section 9.3.           Confidentiality.  The Trustee and each Series 2016-1 Note
Owner agrees, by its acceptance and holding of a beneficial interest in a
Series 2016-1 Note, that it shall not disclose any Confidential Information to
any Person without the prior written consent of HVF II, which such consent must
be evident in a writing signed by an Authorized Officer of HVF II, other than
(a) to their Affiliates and their officers, directors, employees, agents and
advisors (including legal counsel and accountants) and to actual or prospective
assignees and participants, and then only on a confidential basis and excluding
any Affiliate, its officers, directors, employees, agents and advisors
(including legal counsel and accountants), any prospective assignee and any
participant, in each case that is a Disqualified Party, (b) as required by a
court or administrative order or decree, governmental or regulatory authority or
self-regulatory organization or required by any statute, law, rule or regulation
or judicial process (including any subpoena or similar legal process), (c) to
any Rating Agency providing a rating for the Series 2016-1 Notes or any other
nationally-recognized rating agency that requires access to information to
effect compliance with any disclosure obligations under applicable laws or
regulations, (d) in the course of litigation with HVF II, the Group I
Administrator or Hertz or (e) any Series 2016-1 Noteholder.

 

Section 9.4.           Ratification of Group I Indenture.  As supplemented by
this Series 2016-1 Supplement, the Group I Indenture is in all respects ratified
and confirmed and the Group I Indenture as so supplemented by this Series 2016-1
Supplement shall be read, taken, and construed as one and the same instrument
(except as otherwise specified herein).

 

Section 9.5.           Notice to the Rating Agencies.  The Trustee shall provide
to each Rating Agency a copy of each notice to the Series 2016-1 Noteholders,
Opinion of Counsel and Officer’s Certificate delivered to the Trustee pursuant
to this Series 2016-1

 

44

--------------------------------------------------------------------------------


 

Supplement or any other Group I Related Document.  The Trustee shall provide
notice to each Rating Agency of any consent by the Series 2016-1 Noteholders to
the waiver of the occurrence of any Amortization Event with respect to the
Series 2016-1 Notes.  HVF II will provide each Rating Agency rating the
Series 2016-1 Notes with a copy of any operative Group I Manufacturer Program
upon written request by such Rating Agency.

 

Section 9.6.           Third Party Beneficiary.  Nothing in this Series 2016-1
Supplement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their successors and assigns expressly
permitted herein) any legal or equitable right, remedy or claim under or by
reason of this Series 2016-1 Supplement.

 

Section 9.7.           Counterparts.  This Series 2016-1 Supplement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same Series 2016-1 Supplement.

 

Section 9.8.           Governing Law.  THIS SERIES 2016-1 SUPPLEMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS SERIES 2016-1 SUPPLEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 9.9.           Amendments.

 

(a)           This Series 2016-1 Supplement may be amended in writing from time
to time by HVF II and the Trustee, with the consent of the Series 2016-1
Required Noteholders; provided that, the consent of the Series 2016-1 Required
Noteholders shall not be required to effect any amendment that does not
materially adversely affect the interests of the Series 2016-1 Noteholders (and
the lack of any such material adverse effect shall be evidenced by an Officer’s
Certificate of HVF II); provided further that, notwithstanding the foregoing,
without the consent of each Series 2016-1 Noteholder, no amendment, waiver
(other than any waiver effected pursuant to Section 7.1 of this Series 2016-1
Supplement) or modification shall:

 

(i)            amend or modify the definition of “Required Controlling
Class Series 2016-1 Noteholders” in this Series 2016-1 Supplement or otherwise
reduce the percentage of Series 2016-1 Noteholders whose consent is required to
take any particular action hereunder;

 

(ii)           extend the due date for, or reduce the amount of any scheduled
repayment or prepayment of principal of or interest on any Series 2016-1 Note
(or

 

45

--------------------------------------------------------------------------------


 

reduce the principal amount of or rate of interest on any Series 2016-1 Note or
otherwise change the manner in which interest is calculated); or

 

(iii)          amend or modify Section 2.1(a), Section 4.1, Section 5.3,
Section 5.4, Section 5.5, Section 7.1 (other than pursuant to any waiver
effected pursuant to Section 7.1 of this Series 2016-1 Supplement), this
Section 9.9 or Section 9.18, or otherwise amend or modify any provision relating
to the amendment or modification of this Series 2016-1 Supplement or that
pursuant to the Series 2016-1 Related Documents would require the consent of
100% of the Series 2016-1 Noteholders or each Series 2016-1 Noteholder affected
by such amendment or modification;

 

provided further that, notwithstanding anything to the contrary in this
Series 2016-1 Supplement or any other Series 2016-1 Related Document, this
Series 2016-1 Supplement may be amended to provide for the issuance of any
Class E Notes in accordance with Section 9.18 without the consent of any Class A
Noteholder, Class B Noteholder, Class C Noteholder or Class D Noteholder.

 

(b)           Any amendment to this Series 2016-1 Supplement shall be subject to
the satisfaction of the Series 2016-1 Rating Agency Condition (unless otherwise
consented to in writing by each Series 2016-1 Noteholder).

 

(c)           Each amendment or other modification to this Series 2016-1
Supplement shall be set forth in a Series 2016-1 Supplemental Indenture.  The
initial effectiveness of each Series 2016-1 Supplemental Indenture shall be
subject to the satisfaction of the Series 2016-1 Rating Agency Condition and the
delivery to the Trustee of an Opinion of Counsel (which may be based on an
Officer’s Certificate) that such Series 2016-1 Supplemental Indenture is
authorized or permitted by this Series 2016-1 Supplement.

 

(d)           The Trustee shall sign any Series 2016-1 Supplemental Indenture
authorized or permitted pursuant to this Section 9.9 if such Series 2016-1
Supplemental Indenture does not adversely affect the rights, duties, liabilities
or immunities of the Trustee, and if such Series 2016-1 Supplemental Indenture
does adversely affect the rights, duties, liabilities or immunities of the
Trustee, then the Trustee may, but need not, sign it.  In signing such
Series 2016-1 Supplemental Indenture, the Trustee shall be entitled to receive,
if requested, and, subject to Section 7.2 of the Base Indenture, shall be fully
protected in relying upon, an Officer’s Certificate of HVF II and an Opinion of
Counsel (which may be based on an Officer’s Certificate) as conclusive evidence
that such Series 2016-1 Supplemental Indenture is authorized or permitted by
this Series 2016-1 Supplement and that all conditions precedent have been
satisfied, and that it will be valid and binding upon HVF II in accordance with
its terms.

 

Section 9.10.         Group I Administrator to Act on Behalf of HVF II. 
Pursuant to the Group I Administration Agreement, the Group I Administrator has
agreed to provide certain services to HVF II and to take certain actions on
behalf of HVF II, including performing or otherwise satisfying any action,
determination, calculation, direction,

 

46

--------------------------------------------------------------------------------


 

instruction, notice, delivery or other performance obligation, in each case,
permitted or required by HVF II pursuant to this Series 2016-1 Supplement.  Each
Group I Noteholder by its acceptance of a Group I Note and the Trustee by its
execution hereof, hereby consents to the provision of such services and the
taking of such action by the Group I Administrator in lieu of HVF II and hereby
agrees that HVF II’s obligations hereunder with respect to any such services
performed or action taken shall be deemed satisfied to the extent performed or
taken by the Group I Administrator and to the extent so performed or taken by
the Group I Administrator shall be deemed for all purposes hereunder to have
been so performed or taken by HVF II; provided that, for the avoidance of doubt,
none of the foregoing shall create any payment obligation of the Group I
Administrator or relieve HVF II of any payment obligation hereunder.

 

Section 9.11.         Successors.  All agreements of HVF II in this
Series 2016-1 Supplement and with respect to the Series 2016-1 Notes shall bind
its successor; provided, however, except as provided in Section 9.9, HVF II may
not assign its obligations or rights under this Series 2016-1 Supplement or any
Series 2016-1 Note.  All agreements of the Trustee in this Series 2016-1
Supplement shall bind its successor.

 

Section 9.12.         Termination of Series Supplement.  This Series 2016-1
Supplement shall cease to be of further effect when (i) all Outstanding
Series 2016-1 Notes theretofore authenticated and issued have been delivered
(other than destroyed, lost, or stolen Series 2016-1 Notes that have been
replaced or paid) to the Trustee for cancellation, (ii) HVF II has paid all sums
payable hereunder, and (iii) the Class A/B/C/D Demand Note Payment Amount is
equal to zero or the Class A/B/C/D Letter of Credit Liquidity Amount is equal to
zero.

 

Section 9.13.         Electronic Execution.  This Series 2016-1 Supplement may
be transmitted and/or signed by facsimile or other electronic means (i.e., a
“pdf” or “tiff”).  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on each party hereto.  The words “execution,”
“signed,” “signature,” and words of like import in this Series 2016-1 Supplement
or in any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be.

 

Section 9.14.         Additional UCC Representations.  Without limiting any
other representation or warranty given by HVF II in the Group I Indenture, HVF
II hereby makes the representations and warranties set forth in Exhibit G hereto
for the benefit of the Trustee and the Series 2016-1 Noteholders, in each case,
as of the date hereof.

 

Section 9.15.         Notices.  Unless otherwise specified herein, all notices,
requests, instructions and demands to or upon any party hereto to be effective
shall be given (i) in the case of HVF II and the Trustee, in the manner set
forth in Section 10.1 of the Base Indenture, and (ii) in the case of the Group I
Administrator, unless otherwise specified by the Group I Administrator by notice
to the respective parties hereto, to:

 

47

--------------------------------------------------------------------------------


 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ  07656
Attention:  Treasury Department

 

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five
(5) days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier.

 

Section 9.16.         Submission to Jurisdiction.  Each of the parties hereto
hereby irrevocably and unconditionally (i) submits, for itself and its property,
to the nonexclusive jurisdiction of any New York State court in New York County
or federal court of the United States of America for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to the Base Indenture, the Group I Supplement, this
Series 2016-1 Supplement, the Series 2016-1 Notes or the transactions
contemplated hereby, or for recognition or enforcement of any judgment arising
out of or relating to the Base Indenture, the Group I Supplement, this
Series 2016-1 Supplement, the Series 2016-1 Notes or the transactions
contemplated hereby; (ii) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, federal court; (iii) agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law; (iv) consents that any such action or proceeding may be brought in such
courts and waives any objection it may now or hereafter have to the laying of
venue of any such action or proceeding in any such court and any objection it
may now or hereafter have that such action or proceeding was brought in an
inconvenient court, and agrees not to plead or claim the same; and (v) consents
to service of process in the manner provided for notices in Section 9.15
(provided that, nothing in this Series 2016-1 Supplement shall affect the right
of any such party to serve process in any other manner permitted by law).

 

Section 9.17.         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE BASE INDENTURE, THE GROUP I SUPPLEMENT, THIS SERIES 2016-1 SUPPLEMENT, THE
SERIES 2016-1 NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.18.         Issuance of Class E Notes.  No Class E Notes shall be
issued on the Series 2016-1 Closing Date.  On any date during the Series 2016-1
Revolving Period, HVF II may issue Class E Notes, subject only to the
satisfaction of the following conditions precedent:

 

48

--------------------------------------------------------------------------------


 

(a)           HVF II and the Trustee shall have entered into an amendment to
this Series 2016-1 Supplement providing (a) that the Class E Notes will bear a
fixed rate of interest, determined on or prior to the Class E Notes Closing
Date, (b) that the expected final payment date for the Class E Notes will be the
Expected Final Payment Date, (c) that the principal amount of the Class E Notes
will be due and payable on the Legal Final Payment Date, and (d) payment
mechanics with respect to the Class E Notes substantially similar to those with
respect to the Class A/B/C/D Notes (other than as set forth below) and such
other provisions with respect to the Class E Notes as may be required for such
issuance;

 

(b)           The Trustee shall have received a Company Request at least two
(2) Business Days (or such shorter time as is acceptable to the Trustee) in
advance of the proposed closing date for the issuance of the Class E Notes (such
closing date, the “Class E Notes Closing Date”) requesting that the Trustee
authenticate and deliver the Class E Notes specified in such Company Request
(such specified Class E Notes, the “Proposed Class E Notes”);

 

(c)           The Trustee shall have received a Company Order authorizing and
directing the authentication and delivery of the Proposed Class E Notes, by the
Trustee and specifying the designation of each such Proposed Class E Notes, the
Class E Initial Principal Amount (or the method for calculating the Class E
Initial Principal Amount) of such Proposed Class E Notes to be authenticated and
the Note Rate with respect to such Proposed Class E Notes;

 

(d)           The Trustee shall have received an Officer’s Certificate of HVF II
dated as of the Class E Notes Closing Date to the effect that:

 

(i)            no Amortization Event with respect to the Series 2016-1 Notes,
Class A/B/C/D Liquidation Event, Group I Aggregate Asset Amount Deficiency, or
Class A/B/C/D Liquid Enhancement Deficiency is then continuing or will occur as
a result of the issuance of such Proposed Class E Notes;

 

(ii)           all conditions precedent provided in this Series 2016-1
Supplement with respect to the authentication and delivery of such Proposed
Class E Notes have been complied with or waived; and

 

(iii)          the issuance of such Proposed Class E Notes and any related
amendments to this Series 2016-1 Supplement and any Series 2016-1 Related
Documents will not reduce the availability of the Class A/B/C/D Liquid
Enhancement Amount to support the payment of interest on or principal of the
Class A/B/C/D Notes;

 

(e)           No amendments to this Series 2016-1 Supplement or any
Series 2016-1 Related Documents in connection with the issuance of the Proposed
Class E Notes may provide for:

 

(i)            the application of amounts available under the Class A/B/C/D
Letters of Credit or the Class A/B/C/D Reserve Account to support the payment

 

49

--------------------------------------------------------------------------------


 

of interest on or principal of the Class E Notes while any of the Class A/B/C/D
Notes remain outstanding;

 

(ii)           payment of interest to any Class E Notes on any Payment Date
until all interest due on the Class A/B/C/D Notes on such Payment Date has been
paid, provided that, such amendment may provide for the provision of demand
notes, irrevocable letters of credit and/or the establishment of a reserve
account, in each case solely for the benefit of the Class E Noteholders, and any
amounts available thereunder or therein may be applied to pay interest on the
Class E Notes on any Payment Date notwithstanding that interest may not be paid
in full on any of the Class A/B/C/D Notes on such Payment Date, subject only to
the requirement that such amendment may not reduce the availability of the
Class A/B/C/D Liquid Enhancement Amount to support the payment of interest on or
principal of the Class A/B/C/D Notes in any material respect;

 

(iii)          during the Series 2016-1 Rapid Amortization Period, payment of
principal of the Class E Notes until the principal amount of the Class A/B/C/D
Notes has been paid in full, unless such payment is made with proceeds of
incremental enhancement provided solely for the benefit of the Class E Notes;

 

(iv)          any incremental voting rights in respect of the Class E Notes, for
so long as any Class A/B/C/D Notes remain outstanding, other than (x) with
respect to amendments to the Base Indenture, Group I Supplement or this
Series 2016-1 Supplement that expressly require the consent of each Noteholder,
Group I Noteholder or Series 2016-1 Noteholder, as the case may be, materially
adversely affected thereby or (y) with respect to amendments to this
Series 2016-1 Supplement, any amendment that relates solely to the Class E Notes
(as evidenced by an Officer’s Certificate of HVF II); or

 

(v)           the addition of any Amortization Event with respect to the
Series 2016-1 Notes other than those related to payment defaults on the Class E
Notes similar to those in respect of the Class A/B/C/D Notes and credit
enhancement or liquid enhancement deficiencies in respect of the credit
enhancement or liquid enhancement solely supporting the Class E Notes similar to
those in respect of the Class A/B/C/D Notes;

 

(f)            The Trustee shall have received opinions of counsel (which, as to
factual matters, may be based upon an Officer’s Certificate of HVF II)
substantially similar to those received in connection with the initial issuance
of the Class A/B/C/D Notes substantially to the effect that:

 

(i)            the issuance of the Proposed Class E Notes will not adversely
affect the U.S. federal income tax characterization of any Series of Notes
outstanding or Class thereof that was (based upon an Opinion of Counsel)
characterized as indebtedness for U.S. federal income tax purposes at the time
of their issuance and HVF II will not be classified as an association or as a
publicly

 

50

--------------------------------------------------------------------------------


 

traded partnership taxable as a corporation for U.S. federal income tax purposes
as a result of such issuance;

 

(ii)           all conditions precedent provided for in the Group I Indenture
and this Series 2016-1 Supplement with respect to the authentication and
delivery of the Proposed Class E Notes have been complied with or waived; and

 

(iii)          the Proposed Class E Notes have been duly authorized and executed
and such Proposed Class E Notes (when authenticated and delivered in accordance
with the provisions of the Group I Indenture and this Series 2016-1 Supplement)
and any amendments to this Series 2016-1 Supplement and any Series 2016-1
Related Documents will constitute valid, binding and enforceable obligations of
HVF II, subject, in the case of enforcement, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity; and

 

(g)           The Series 2016-1 Rating Agency Condition shall have been
satisfied with respect to the issuance of the Proposed Class E Notes and the
execution of any related amendments to this Series 2016-1 Supplement and/or any
other Series 2016-1 Related Document.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II, the Trustee and the Group I Administrator have
caused this Series 2016-1 Supplement to be duly executed by their respective
officers hereunto duly authorized as of the day and year first above written.

 

 

HERTZ VEHICLE FINANCING II LP, as Issuer

 

 

 

 

 

 

 

By: HVF II GP CORP., its General Partner

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

   as Trustee

 

 

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

 

Name:

Mitchell L. Brumwell

 

 

Title:

Vice President

 

 

 

 

 

 

 

THE HERTZ CORPORATION, as Group I

 

  Administrator

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

[SIGNATURE PAGE TO HVF II SERIES 2016-1 SUPPLEMENT]

 

52

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE SERIES 2016-1 SUPPLEMENT

 

DEFINITIONS LIST

 

“144A Global Notes” has the meaning specified in Section 2.1(d) of this
Series 2016-1 Supplement.

 

“Additional Group I Leasing Company Liquidation Event” means an Amortization
Event that occurred and is continuing under Section 7.1(f) as a result of any
Group I Leasing Company Amortization Event arising under Section 10.1(c), (d),
(g) or (k) of the HVF Series 2013-G1 Supplement.

 

“Applicable Procedures” has the meaning specified in Section 2.2(f) of this
Series 2016-1 Supplement.

 

“Benefit Plan” means (i) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan” (as
defined in Section 4975(E)(1) of the Code) that is subject to Section 4975 of
the Code or (iii) any entity deemed to hold the “assets” of any such employee
benefit plan or plan (within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, or otherwise under ERISA).

 

“Blackbook Guide” means the Black Book Official Finance/Lease Guide.

 

“BNY” means The Bank of New York Mellon Trust Company, N.A. (formerly known as
The Bank of New York Trust Company, N.A.), a national banking association, and
its successors and assigns.

 

“Class” means a class of the Series 2016-1 Notes, which may be the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes, or, if issued,
the Class E Notes.

 

“Class A Deficiency Amount” has the meaning specified in Section 3.1(a) of this
Series 2016-1 Supplement.

 

“Class A Global Note” means a Class A Note that is a Regulation S Global Note or
a 144A Global Note.

 

“Class A Initial Principal Amount” means the aggregate initial principal amount
of the Class A Notes, which is $332,902,000.

 

“Class A Monthly Interest Amount” means, (a) with respect to the initial
Series 2016-1 Interest Period, an amount equal to the product of (i) the Class A
Note Rate, (ii) the Class A Initial Principal Amount, and (iii) 44/360, and
(b) with respect to each Series 2016-1 Interest Period thereafter, an amount
equal to sum of (i) the product of (A) one-twelfth of the Class A Note Rate, and
(B) the Class A Principal Amount as of the

 

53

--------------------------------------------------------------------------------


 

first day of such Series 2016-1 Interest Period, after giving effect to any
principal payments made on such date, plus (ii) the aggregate amount of any
unpaid Class A Deficiency Amounts, after giving effect to all payments made on
the preceding Payment Date (together with any accrued interest on such Class A
Deficiency Amounts at the Class A Note Rate).

 

“Class A Note Owner” means, with respect to any Class A Note that is a Class A
Global Note, any Person who is a beneficial owner of an interest in such Class A
Global Note, as reflected on the books of DTC, or on the books of a Person
maintaining an account with DTC (directly as a Clearing Agency Participant or as
an indirect participant, in each case in accordance with the rules of DTC).

 

“Class A Note Rate” means 2.32% per annum.

 

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

 

“Class A Notes” means any one of the Series 2016-1 Fixed Rate Rental Car Asset
Backed Notes, Class A, executed by HVF II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-1-1 or Exhibit A-1-2 to this
Series 2016-1 Supplement.

 

“Class A Principal Amount” means, when used with respect to any date, an amount
equal to (a) the Class A Initial Principal Amount minus (b) the amount of
principal payments made to the Class A Noteholders on or prior to such date
minus (c) the principal amount of any Class A Notes that have been delivered to
the Trustee for cancellation pursuant to the Group I Indenture and for which no
replacement Class A Note was issued on or prior to such date.

 

“Class A/B/C Notes” means the Class A Notes, the Class B Notes, and the Class C
Notes, collectively.

 

“Class A/B/C Purchase Agreement” means the Purchase Agreement in respect of the
Class A Notes, Class B Notes and Class C Notes, dated February 4, 2016, by and
among HVF II, Hertz and Barclays Capital Inc. (“Barclays”) and Deutsche Bank
Securities Inc. (“DB”) on behalf of Barclays, DB, BNP Paribas Securities Corp.,
Natixis Securities Americas LLC and RBS Securities Inc., as initial purchasers
of the Class A/B/C Notes.

 

“Class A/B/C/D Adjusted Liquid Enhancement Amount” means, as of any date of
determination, the Class A/B/C/D Liquid Enhancement Amount, as of such date,
excluding from the calculation thereof the amount available to be drawn under
any Class A/B/C/D Defaulted Letter of Credit, as of such date.

 

“Class A/B/C/D Adjusted Principal Amount” means, as of any date of
determination, the excess, if any, of (A) the Class A/B/C/D Principal Amount as
of such date over (B) the Series 2016-1 Principal Collection Account Amount as
of such date.

 

54

--------------------------------------------------------------------------------


 

“Class A/B/C/D Available L/C Cash Collateral Account Amount” means, as of any
date of determination, the amount of cash on deposit in and Permitted
Investments credited to the Class A/B/C/D L/C Cash Collateral Account as of such
date.

 

“Class A/B/C/D Available Reserve Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Class A/B/C/D Reserve Account as of such date.

 

“Class A/B/C/D Certificate of Credit Demand” means a certificate substantially
in the form of Annex A to a Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Certificate of Preference Payment Demand” means a certificate
substantially in the form of Annex C to a Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Certificate of Termination Demand” means a certificate
substantially in the form of Annex D to a Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Certificate of Unpaid Demand Note Demand” means a certificate
substantially in the form of Annex B to Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Defaulted Letter of Credit” means, as of any date of
determination, each Class A/B/C/D Letter of Credit that, as of such date, an
Authorized Officer of the Group I Administrator has actual knowledge that:

 

(A) such Class A/B/C/D Letter of Credit is not in full force and effect (other
than in accordance with its terms or otherwise as expressly permitted in such
Class A/B/C/D Letter of Credit),

 

(B) an Event of Bankruptcy has occurred with respect to the Class A/B/C/D Letter
of Credit Provider of such Class A/B/C/D Letter of Credit and is continuing,

 

(C) such Class A/B/C/D Letter of Credit Provider has repudiated such
Class A/B/C/D Letter of Credit or such Class A/B/C/D Letter of Credit Provider
has failed to honor a draw thereon made in accordance with the terms thereof, or

 

(D) a Class A/B/C/D Downgrade Event has occurred and is continuing for at least
thirty (30) consecutive days with respect to the Class A/B/C/D Letter of Credit
Provider of such Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Demand Note” means each demand note made by Hertz, substantially
in the form of Exhibit B-2 to this Series 2016-1 Supplement.

 

“Class A/B/C/D Demand Note Payment Amount” means, as of any date of
determination, the excess, if any, of (a) the aggregate amount of all proceeds
of demands made on the Class A/B/C/D Demand Note that were deposited into the
Series 2016-1 Distribution Account and paid to the Series 2016-1 Noteholders
during the one (1) year period ending on such date of determination over (b) the
amount of any Preference Amount relating to such proceeds that has been repaid
to HVF II (or any payee of HVF

 

55

--------------------------------------------------------------------------------


 

II) with the proceeds of any Class A/B/C/D L/C Preference Payment Disbursement
(or any withdrawal from any Class A/B/C/D L/C Cash Collateral Account);
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to Hertz shall have occurred on or
before such date of determination, the Class A/B/C/D Demand Note Payment Amount
shall equal (i) on any date of determination until the conclusion or dismissal
of the proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings (or on any earlier date upon which
the statute of limitations in respect of avoidance actions in such proceedings
has run or when such actions otherwise become unavailable to the bankruptcy
estate), the Class A/B/C/D Demand Note Payment Amount as if it were calculated
as of the date of the occurrence of such Event of Bankruptcy and (ii) on any
date of determination thereafter, $0.

 

“Class A/B/C/D Demand Notice” has the meaning specified in Section 5.6(c) of
this Series 2016-1 Supplement.

 

“Class A/B/C/D Disbursement” shall mean any Class A/B/C/D L/C Credit
Disbursement, any Class A/B/C/D Preference Payment Disbursement, any
Class A/B/C/D L/C Termination Disbursement or any Class A/B/C/D L/C Unpaid
Demand Note Disbursement under the Class A/B/C/D Letters of Credit or any
combination thereof, as the context may require.

 

“Class A/B/C/D Downgrade Event” has the meaning specified in Section 5.8(b) of
this Series 2016-1 Supplement.

 

“Class A/B/C/D Eligible Letter of Credit Provider” means a Person having, at the
time of the issuance of the related Class A/B/C/D Letter of Credit, (i) if such
Person has a long-term senior unsecured debt rating (or the equivalent thereof)
from DBRS and DBRS is rating any Class of Series 2016-1 Notes at such time, then
a long-term senior unsecured debt rating (or the equivalent thereof) from DBRS
of at least “A (high)”, (ii) if such Person has a short-term senior unsecured
debt credit rating (or the equivalent thereof) from DBRS and DBRS is rating any
Class of Series 2016-1 Notes at such time, then a short-term senior unsecured
debt credit rating (or the equivalent thereof) from DBRS of at least “R-1”,
(iii) if such Person has a long-term issuer default rating from Fitch and Fitch
is rating any Class of Series 2016-1 Notes at such time, then a long-term issuer
default rating from Fitch of at least “A”, (iv) if such Person has a short-term
issuer default rating from Fitch and Fitch is rating any Class of Series 2016-1
Notes at such time, then a short-term issuer default rating from Fitch of at
least “F1”, (v) if such Person has a long-term senior unsecured debt rating (or
the equivalent thereof) from Moody’s and Moody’s is rating any Class of
Series 2016-1 Notes at such time, then a long-term senior unsecured debt rating
(or the equivalent thereof) from Moody’s of at least “A1”, and (vi) if such
Person has a short-term senior unsecured debt credit rating (or the equivalent
thereof) from Moody’s and Moody’s is rating any Class of Series 2016-1 Notes at
such time, then a short-term senior unsecured debt credit rating (or the
equivalent thereof) from Moody’s of at least “P-1”.

 

56

--------------------------------------------------------------------------------


 

“Class A/B/C/D L/C Cash Collateral Account” has the meaning specified in
Section 4.2(a) of this Series 2016-1 Supplement.

 

“Class A/B/C/D L/C Cash Collateral Account Collateral” means the Series 2016-1
Account Collateral with respect to the Class A/B/C/D L/C Cash Collateral
Account.

 

“Class A/B/C/D L/C Cash Collateral Account Surplus” means, with respect to any
Payment Date, the lesser of (a) the Class A/B/C/D Available Cash Collateral
Account Amount and (b) the excess, if any, of the Class A/B/C/D Adjusted Liquid
Enhancement Amount over the Class A/B/C/D Required Liquid Enhancement Amount on
such Payment Date.

 

“Class A/B/C/D L/C Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Class A/B/C/D Available Cash Collateral Account Amount as of such date
and the denominator of which is the Class A/B/C/D Letter of Credit Liquidity
Amount as of such date.

 

“Class A/B/C/D L/C Credit Disbursement” means an amount drawn under a
Class A/B/C/D Letter of Credit pursuant to a Class A/B/C/D Certificate of Credit
Demand.

 

“Class A/B/C/D L/C Preference Payment Disbursement” means an amount drawn under
a Class A/B/C/D Letter of Credit pursuant to a Class A/B/C/D Certificate of
Preference Payment Demand.

 

“Class A/B/C/D L/C Termination Disbursement” means an amount drawn under a
Class A/B/C/D Letter of Credit pursuant to a Class A/B/C/D Certificate of
Termination Demand.

 

“Class A/B/C/D L/C Unpaid Demand Note Disbursement” means an amount drawn under
a Class A/B/C/D Letter of Credit pursuant to a Class A/B/C/D Certificate of
Unpaid Demand Note Demand.

 

“Class A/B/C/D Letter of Credit” means an irrevocable letter of credit
(i) substantially in the form of Exhibit F to this Series 2016-1 Supplement and
issued by a Class A/B/C/D Eligible Letter of Credit Provider in favor of the
Trustee for the benefit of the Series 2016-1 Noteholders or (ii) if issued after
the Series 2016-1 Closing Date and not substantially in the form of Exhibit F to
this Series 2016-1 Supplement, that satisfies the Series 2016-1 Rating Agency
Condition.

 

“Class A/B/C/D Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn as
of such date under the Class A/B/C/D Letters of Credit, as specified therein,
and (ii) if the Class A/B/C/D L/C Cash Collateral Account has been established
and funded pursuant to Section 4.2(a)(ii), the Class A/B/C/D Available L/C Cash
Collateral Account

 

57

--------------------------------------------------------------------------------


 

Amount as of such date and (b) the aggregate undrawn principal amount of the
Class A/B/C/D Demand Note as of such date.

 

“Class A/B/C/D Letter of Credit Expiration Date” means, with respect to any
Class A/B/C/D Letter of Credit, the expiration date set forth in such
Class A/B/C/D Letter of Credit, as such date may be extended in accordance with
the terms of such Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn as of
such date under each Class A/B/C/D Letter of Credit, as specified therein, and
(b) if a Class A/B/C/D L/C Cash Collateral Account has been established pursuant
to Section 4.2(a)(ii), the Class A/B/C/D Available L/C Cash Collateral Account
Amount as of such date.

 

“Class A/B/C/D Letter of Credit Provider” means each issuer of a Class A/B/C/D
Letter of Credit.

 

“Class A/B/C/D Liquid Enhancement Amount” means, as of any date of
determination, the sum of (a) the Class A/B/C/D Letter of Credit Liquidity
Amount and (b) the Class A/B/C/D Available Reserve Account Amount as of such
date.

 

“Class A/B/C/D Liquid Enhancement Deficiency” means, as of any date of
determination, the Class A/B/C/D Adjusted Liquid Enhancement Amount is less than
the Class A/B/C/D Required Liquid Enhancement Amount as of such date.

 

“Class A/B/C/D Note Owner” means the Class A Note Owners, the Class B Note
Owners, the Class C Note Owners, and the Class D Note Owners, collectively.

 

“Class A/B/C/D Notes” means the Class A Notes, the Class B Notes, the Class C
Notes, and the Class D Notes, collectively.

 

“Class A/B/C/D Notice of Reduction” means a notice in the form of Annex E to a
Class A/B/C/D Letter of Credit.

 

“Class A/B/C/D Principal Amount” means, as of any date of determination, the sum
of the Class A Principal Amount, the Class B Principal Amount, the Class C
Principal Amount and the Class D Principal Amount, in each case, as of such
date.

 

“Class A/B/C/D Principal Deficit Amount” means, on any date of determination,
the excess, if any, of (a) the Class A/B/C/D Adjusted Principal Amount on such
date over (b) the Series 2016-1 Asset Amount on such date; provided, however,
the Class A/B/C/D Principal Deficit Amount on any date that is prior to the
Legal Final Payment Date occurring during the period commencing on and including
the date of the filing by Hertz of a petition for relief under Chapter 11 of the
Bankruptcy Code to but excluding the date on which Hertz shall have resumed
making all payments of Monthly Variable Rent required to be made by it under the
Group I Leases, shall mean the excess, if any, of (x) the Class A/B/C/D Adjusted
Principal Amount on such date over (y) the

 

58

--------------------------------------------------------------------------------


 

sum of (1) the Series 2016-1 Asset Amount on such date and (2) the lesser of
(a) the Class A/B/C/D Liquid Enhancement Amount on such date and (b) the
Class A/B/C/D Required Liquid Enhancement Amount on such date.

 

“Class A/B/C/D Required Liquid Enhancement Amount” means, as of any date of
determination, an amount equal to the product of (a) 2.50% and (b) the
Class A/B/C/D Adjusted Principal Amount as of such date.

 

“Class A/B/C/D Required Reserve Account Amount” means, with respect to any date
of determination, an amount equal to the greater of:

 

(a) the excess, if any, of

 

(i) the Class A/B/C/D Required Liquid Enhancement Amount over

 

(ii) the Class A/B/C/D Letter of Credit Liquidity Amount, in each case, as of
such date,

 

excluding from the calculation of such excess the amount available to be drawn
under any Class A/B/C/D Defaulted Letter of Credit as of such date, and:

 

(b) the excess, if any, of:

 

(i) the Series 2016-1 Adjusted Asset Coverage Threshold Amount (excluding
therefrom the Class A/B/C/D Available Reserve Account Amount) over

 

(ii) the Series 2016-1 Asset Amount, in each case as of such date.

 

“Class A/B/C/D Reserve Account” has the meaning specified in
Section 4.2(a)(i) of this Series 2016-1 Supplement.

 

“Class A/B/C/D Reserve Account Collateral” means the Series 2016-1 Account
Collateral with respect to the Class A/B/C/D Reserve Account.

 

“Class A/B/C/D Reserve Account Deficiency Amount” means, as of any date of
determination, the excess, if any, of the Class A/B/C/D Required Reserve Account
Amount for such date over the Class A/B/C/D Available Reserve Account Amount for
such date.

 

“Class A/B/C/D Reserve Account Interest Withdrawal Shortfall” has the meaning
specified in Section 5.5(a) of this Series 2016-1 Supplement.

 

“Class A/B/C/D Reserve Account Surplus” means, as of any date of determination,
the excess, if any, of the Class A/B/C/D Available Reserve Account Amount (after
giving effect to any deposits thereto and withdrawals and releases

 

59

--------------------------------------------------------------------------------


 

therefrom on such date) over the Class A/B/C/D Required Reserve Account Amount,
in each case, as of such date.

 

“Class B Deficiency Amount” has the meaning specified in Section 3.1(b) of this
Series 2016-1 Supplement.

 

“Class B Global Note” means a Class B Note that is a Regulation S Global Note or
a 144A Global Note.

 

“Class B Initial Principal Amount” means the aggregate initial principal amount
of the Class B Notes, which is $81,187,000.

 

“Class B Monthly Interest Amount” means, (a) with respect to the initial
Series 2016-1 Interest Period, an amount equal to the product of (i) the Class B
Note Rate, (ii) the Class B Initial Principal Amount, and (iii) 44/360, and
(b) with respect to each Series 2016-1 Interest Period thereafter, an amount
equal to sum of (i) the product of (A) one-twelfth of the Class B Note Rate, and
(B) the Class B Principal Amount as of the first day of such Series 2016-1
Interest Period, after giving effect to any principal payments made on such
date, plus (ii) the aggregate amount of any unpaid Class B Deficiency Amounts,
after giving effect to all payments made on the preceding Payment Date (together
with any accrued interest on such Class B Deficiency Amounts at the Class B Note
Rate).

 

“Class B Note Owner” means, with respect to any Class B Note that is a Class B
Global Note, any Person who is a beneficial owner of an interest in such Class B
Global Note, as reflected on the books of DTC, or on the books of a Person
maintaining an account with DTC (directly as a Clearing Agency Participant or as
an indirect participant, in each case in accordance with the rules of DTC).

 

“Class B Note Rate” means 3.72% per annum.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

 

“Class B Notes” means any one of the Series 2016-1 Fixed Rate Rental Car Asset
Backed Notes, Class B, executed by HVF II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-2-1 or Exhibit A-2-2 to this
Series 2016-1 Supplement.

 

“Class B Principal Amount” means, when used with respect to any date, an amount
equal to (a) the Class B Initial Principal Amount minus (b) the amount of
principal payments made to Class B Noteholders on or prior to such date minus
(c) the principal amount of any Class B Notes that have been delivered to the
Trustee for cancellation pursuant to the Group I Indenture and for which no
replacement Class B Note was issued on or prior to such date.

 

“Class C Deficiency Amount” has the meaning specified in Section 3.1(c) of this
Series 2016-1 Supplement.

 

60

--------------------------------------------------------------------------------


 

“Class C Global Note” means a Class C Note that is a Regulation S Global Note or
a 144A Global Note.

 

“Class C Initial Principal Amount” means the aggregate initial principal amount
of the Class C Notes, which is $25,152,000.

 

“Class C Monthly Interest Amount” means, (a) with respect to the initial
Series 2016-1 Interest Period, an amount equal to the product of (i) the Class C
Note Rate, (ii) the Class C Initial Principal Amount, and (iii) 44/360, and
(b) with respect to each Series 2016-1 Interest Period thereafter, an amount
equal to sum of (i) the product of (A) one-twelfth of the Class C Note Rate, and
(B) the Class C Principal Amount as of the first day of such Series 2016-1
Interest Period, after giving effect to any principal payments made on such
date, plus (ii) the aggregate amount of any unpaid Class C Deficiency Amounts,
after giving effect to all payments made on the preceding Payment Date (together
with any accrued interest on such Class C Deficiency Amounts at the Class C Note
Rate).

 

“Class C Note Owner” means, with respect to any Class C Note that is a Class C
Global Note, any Person who is a beneficial owner of an interest in such Class C
Global Note, as reflected on the books of DTC, or on the books of a Person
maintaining an account with DTC (directly as a Clearing Agency Participant or as
an indirect participant, in each case in accordance with the rules of DTC).

 

“Class C Note Rate” means 4.75% per annum.

 

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

 

“Class C Notes” means any one of the Series 2016-1 Fixed Rate Rental Car Asset
Backed Notes, Class C, executed by HVF II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-3-1 or Exhibit A-3-2 to this
Series 2016-1 Supplement.

 

“Class C Principal Amount” means, when used with respect to any date, an amount
equal to (a) the Class C Initial Principal Amount minus (b) the amount of
principal payments made to Class C Noteholders on or prior to such date minus
(c) the principal amount of any Class C Notes that have been delivered to the
Trustee for cancellation pursuant to the Group I Indenture and for which no
replacement Class C Note was issued on or prior to such date.

 

“Class D Deficiency Amount” has the meaning specified in Section 3.1(d) of this
Series 2016-1 Supplement.

 

“Class D Global Note” means a Class D Note that is a 144A Global Note.

 

“Class D Initial Principal Amount” means the aggregate initial principal amount
of the Class D Notes, which is $26,549,000.

 

61

--------------------------------------------------------------------------------


 

“Class D Monthly Interest Amount” means, (a) with respect to the initial
Series 2016-1 Interest Period, an amount equal to the product of (i) the Class D
Note Rate, (ii) the Class D Initial Principal Amount, and (iii) 44/360, and
(b) with respect to each Series 2016-1 Interest Period thereafter, an amount
equal to sum of (i) the product of (A) one-twelfth of the Class D Note Rate, and
(B) the Class D Principal Amount as of the first day of such Series 2016-1
Interest Period, after giving effect to any principal payments made on such
date, plus (ii) the aggregate amount of any unpaid Class D Deficiency Amounts,
after giving effect to all payments made on the preceding Payment Date (together
with any accrued interest on such Class D Deficiency Amounts at the Class D Note
Rate).

 

“Class D Note Owner” means, with respect to any Class D Note that is a Class D
Global Note, any Person who is a beneficial owner of an interest in such Class D
Global Note, as reflected on the books of DTC, or on the books of a Person
maintaining an account with DTC (directly as a Clearing Agency Participant or as
an indirect participant, in each case in accordance with the rules of DTC).

 

“Class D Note Purchase Agreement” means the Purchase Agreement in respect of the
Class D Notes, dated February 4, 2016, by and between HVF II and Hertz, as
Initial Class D Note Purchaser.

 

“Class D Note Rate” means 5.73% per annum.

 

“Class D Noteholder” means the Person in whose name a Class D Note is registered
in the Note Register.

 

“Class D Notes” means any one of the Series 2016-1 Fixed Rate Rental Car Asset
Backed Notes, Class D, executed by HVF II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-4 to this Series 2016-1
Supplement.

 

“Class D Principal Amount” means, when used with respect to any date, an amount
equal to (a) the Class D Initial Principal Amount minus (b) the amount of
principal payments made to Class D Noteholders on or prior to such date minus
(c) the principal amount of any Class D Notes that have been delivered to the
Trustee for cancellation pursuant to the Group I Indenture and for which no
replacement Class D Note was issued on or prior to such date.

 

“Class E Adjusted Asset Coverage Threshold Amount” will have the meaning set
forth in an amendment to this Series 2016-1 Supplement entered into in
accordance with Section 9.18 of this Series 2016-1 Supplement.

 

“Class E Initial Principal Amount” will have the meaning set forth in an
amendment to this Series 2016-1 Supplement entered into in accordance with
Section 9.18 of this Series 2016-1 Supplement.

 

“Class E Monthly Interest Amount” will have the meaning set forth in an
amendment to this Series 2016-1 Supplement entered into in accordance with
Section 9.18 of this Series 2016-1 Supplement.

 

62

--------------------------------------------------------------------------------


 

“Class E Note Owner” will have the meaning set forth in an amendment to this
Series 2016-1 Supplement entered into in accordance with Section 9.18 of this
Series 2016-1 Supplement.

 

“Class E Note Rate” will have the meaning set forth in an amendment to this
Series 2016-1 Supplement entered into in accordance with Section 9.18 of this
Series 2016-1 Supplement.

 

“Class E Noteholder” means the Person in whose name a Class E Note is registered
in the Note Register.

 

“Class E Notes” has the meaning specified in the Preamble to this Series 2016-1
Supplement.

 

“Class E Notes Closing Date” has the meaning specified in Section 9.18(b) of
this Series 2016-1 Supplement.

 

“Class E Principal Amount” will have the meaning set forth in an amendment to
this Series 2016-1 Supplement entered into in accordance with Section 9.18 of
this Series 2016-1 Supplement.

 

“Clean-Up Call Redemption Date” has the meaning specified in Section 9.1(a) of
this Series 2016-1 Supplement.

 

“Controlling Person” means a Person (other than a Benefit Plan) that has
discretionary authority or control with respect to the assets of HVF II or that
provides investment advice for a fee (direct or indirect) with respect to such
assets (or an “affiliate” of such a Person (as defined in the Plan Assets
Regulation)).

 

“Corresponding DBRS Rating” means, for each Equivalent Rating Agency Rating for
any Person, the DBRS rating designation corresponding to the row in which such
Equivalent Rating Agency Rating appears in the table set forth below.

 

DBRS

 

Moody’s

 

S&P

 

Fitch

AAA

 

Aaa

 

AAA

 

AAA

AA(H)

 

Aa1

 

AA+

 

AA+

AA

 

Aa2

 

AA

 

AA

AA(L)

 

Aa3

 

AA-

 

AA-

A(H)

 

A1

 

A+

 

A+

A

 

A2

 

A

 

A

A(L)

 

A3

 

A-

 

A-

BBB(H)

 

Baa1

 

BBB+

 

BBB+

BBB

 

Baa2

 

BBB

 

BBB

BBB(L)

 

Baa3

 

BBB-

 

BBB-

BB(H)

 

Ba1

 

BB+

 

BB+

BB

 

Ba2

 

BB

 

BB

BB(L)

 

Ba3

 

BB-

 

BB-

B-High

 

B1

 

B+

 

B+

 

63

--------------------------------------------------------------------------------


 

B

 

B2

 

B

 

B

B(L)

 

B3

 

B-

 

B-

CCC(H)

 

Caa1

 

CCC+

 

CCC

CCC

 

Caa2

 

CCC

 

CC

CCC(L)

 

Caa3

 

CCC-

 

C

 

“DBRS Equivalent Rating” means, with respect to any date and any Person with
respect to whom DBRS does not maintain a public Relevant DBRS Rating as of such
date,

 

(a)  if such Person has an Equivalent Rating Agency Rating from three of the
Equivalent Rating Agencies as of such date, then the median of the Corresponding
DBRS Ratings for such Person as of such date;

 

(b)  if such Person has an Equivalent Rating Agency Rating from only two of the
Equivalent Rating Agencies as of such date, then the lower Corresponding DBRS
Rating for such Person as of such date; and

 

(c)  if such Person has an Equivalent Rating Agency Rating from only one of the
Equivalent Rating Agencies as of such date, then the Corresponding DBRS Rating
for such Person as of such date.

 

“Determination Date” means the date five (5) Business Days prior to each Payment
Date.

 

“Disposition Proceeds” means, with respect to each Group I/II Non-Program
Vehicle, the net proceeds from the sale or disposition of such Group I/II
Non-Program Vehicle to any Person (other than any portion of such proceeds
payable by the Group I/II Lessee thereof pursuant to any Group I/II Lease).

 

“Disqualified Party” means (i) any Person engaged in the business of renting,
leasing, financing or disposing of motor vehicles or equipment operating under
the name “Advantage”, “Alamo”, “Amerco”, “AutoNation”, “Avis”, “Budget”,
“CarMax”, “Courier Car Rentals”, “Edge Auto Rental”, “Enterprise”, “EuropCar”,
“Fox”, “Midway Fleet Leasing”, “National”, “Payless”, “Red Dog Rental Services”,
“Silvercar”,  “Triangle”, “Vanguard”, “ZipCar”, “Angel Aerial”, “Studio
Services”; “Sixt”, “Penske”, “Sunbelt Rentals”, “United Rentals”, “ARI”,
“LeasePlan”, “PHH”, “U-Haul”, “Virgin” or “Wheels” and (ii) any other Person
that HVF II reasonably determines to be a competitor of HVF II or any of its
Affiliates, who has been identified in a written notice delivered to the Trustee
and (iii) any Affiliate of any of the foregoing.

 

“Downgrade Withdrawal Amount” has the meaning specified in Section 5.8(b) of
this Series 2016-1 Supplement.

 

“Early Redemption Date” has the meaning specified in Section 9.1(b) of this
Series 2016-1 Supplement.

 

64

--------------------------------------------------------------------------------


 

“Equivalent Rating Agency” means each of Fitch, Moody’s and S&P.

 

“Equivalent Rating Agency Rating” means, with respect to any Equivalent Rating
Agency and any Person as of any date of determination, the Relevant Rating by
such Equivalent Rating Agency with respect to such Person as of such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Expected Final Payment Date” means the March 2019 Payment Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidelines or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code or analogous provisions of non-U.S. law.

 

“Global Notes” means, collectively, the Class A Global Notes, the Class B Global
Notes, the Class C Global Notes and the Class D Global Notes that are Regulation
S Global Notes or 144A Global Notes.

 

“Group I Indenture” means the Group I Supplement, together with the Base
Indenture.

 

“Group I/II Eligible Vehicle” means any Group I Eligible Vehicle or any Group II
Eligible Vehicle.

 

“Group I/II Final Base Rent” means (a) with respect to any Group I Eligible
Vehicle, the Final Base Rent with respect to such Group I Eligible Vehicle and
(b) with respect to any Group II Eligible Vehicle, the Group II Final Base Rent
with respect to such Group II Eligible Vehicle.

 

“Group I/II Lease” means a Group I Lease or a Group II Lease, as applicable.

 

“Group I/II Lessee” means a Group I Lessee or a Group II Lessee, as applicable.

 

“Group I/II Net Book Value” means (a) with respect to any Group I Eligible
Vehicle, the Group I Net Book Value with respect to such Group I Eligible
Vehicle and (b) with respect to any Group II Eligible Vehicle, the Group II Net
Book Value with respect to such Group II Eligible Vehicle.

 

“Group I/II Non-Program Vehicle” means any Group I Non-Program Vehicle or Group
II Non-Program Vehicle.

 

65

--------------------------------------------------------------------------------


 

“Group I/II Vehicle Operating Lease Commencement Date” means (a) with respect to
any Group I Eligible Vehicle, the Group I Vehicle Operating Lease Commencement
Date with respect to such Group I Eligible Vehicle and (b) with respect to any
Group II Eligible Vehicle, the Group II Vehicle Operating Lease Commencement
Date with respect to such Group II Eligible Vehicle.

 

“Group II Eligible Vehicle” has the meaning specified in the Group II
Supplement.

 

“Group II Final Base Rent” means “Final Base Rent” under and as defined in the
Group II Supplement.

 

“Group II Lease” has the meaning specified in the Group II Supplement.

 

“Group II Lessee” has the meaning specified in the Group II Supplement.

 

“Group II Non-Program Vehicle” has the meaning specified in the Group II
Supplement.

 

“Group II Supplement” means that certain Amended and Restated Group II
Supplement to the Amended and Restated Base Indenture, dated as of June 17,
2015, by and between HVF II and the Trustee.

 

“Group II Vehicle Operating Lease Commencement Date” has the meaning specified
in the Group II Supplement.

 

“Initial Class D Note Purchaser” means, The Hertz Corporation as the initial
purchaser of the Class D Notes pursuant to the Class D Purchase Agreement.

 

“Initial Resale ERISA Class D Note Owners” means purchasers of Class D Notes
from the Initial Class D Note Purchaser that are Benefit Plans.

 

“Lease Payment Deficit Notice” has the meaning specified in Section 5.9(b) of
this Series 2016-1 Supplement.

 

“Legal Final Payment Date” means the March 2020 Payment Date.

 

“Make-Whole Premium” means, with respect to any Series 2016-1 Note on its
related Early Redemption Date, the present value on such Early Redemption Date
of all required remaining scheduled interest payments due on such Series 2016-1
Note through the Expected Final Payment Date (excluding accrued and unpaid
interest through such Early Redemption Date), computed using a discount rate
equal to the Treasury Rate plus 0.25%, as calculated by HVF II (or by the HVF
II’s designee).

 

“Monthly Blackbook Mark” means, with respect to any Group I Non-Program Vehicle,
as of any date Blackbook obtains market values that it intends to return to HVF
II (or the Group I Administrator on HVF II’s behalf), the market value of such
Group I Non-Program Vehicle for the model class and model year of such Group I
Non-

 

66

--------------------------------------------------------------------------------


 

Program Vehicle based on the related Group I Lease Servicer’s records of the
equipment and mileage of each Group I Non-Program Vehicle of such model class
and model year, as quoted in the Blackbook Guide most recently available as of
such date.

 

“Monthly NADA Mark” means, with respect to any Group I Non-Program Vehicle, as
of any date NADA obtains market values that it intends to return to HVF II (or
the Group I Administrator on HVF II’s behalf), the market value of such Group I
Non-Program Vehicle for the model class and model year of such Group I
Non-Program Vehicle based on the related Group I Lease Servicer’s records of the
equipment and mileage of each Group I Non-Program Vehicle of such model class
and model year, as quoted in the NADA Guide most recently available as of such
date.

 

“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, Eastern Edition.

 

“Note Owner” means a Class A Note Owner, a Class B Note Owner, a Class C Note
Owner, a Class D Note Owner, or, if the Class E Notes have been issued, a
Class E Note Owner, as applicable.

 

“Outstanding” means with respect to the Series 2016-1 Notes (or any Class of
Series 2016-1 Notes), all Series 2016-1 Notes (or Series 2016-1 Notes of a
particular Class, as applicable) theretofore authenticated and delivered under
the Group I Indenture and this Series 2016-1 Supplement, except
(a) Series 2016-1 Notes theretofore cancelled or delivered to the Registrar for
cancellation, (b) Series 2016-1 Notes that have not been presented for payment
but funds for the payment of which are on deposit in the Series 2016-1
Distribution Account and are available for payment in full of such Series 2016-1
Notes, and Series 2016-1 Notes that are considered paid pursuant to Section 8.1
of the Group I Supplement, and (c) Series 2016-1 Notes in exchange for or in
lieu of other Series 2016-1 Notes that have been authenticated and delivered
pursuant to the Group I Indenture unless proof satisfactory to the Trustee is
presented that any such Series 2016-1 Notes are held by a purchaser for value.

 

“Past Due Rent Payment” means, with respect to any Series 2016-1 Lease Payment
Deficit and any Group I Lessee, any payment of Base Rent, Monthly Variable Rent
or other amounts payable by such Group I Lessee under any Group I Lease with
respect to which such Series 2016-1 Lease Payment Deficit applied, which payment
occurred on or prior to the fifth Business Day after the occurrence of such
Series 2016-1 Lease Payment Deficit and which payment is in satisfaction (in
whole or in part) of such Series 2016-1 Lease Payment Deficit.

 

“Past Due Rental Payments Priorities” means the priorities of payments set forth
in Section 5.7 of this Series 2016-1 Supplement.

 

“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, represented by instruments in bearer or registered in book-entry form
which evidence:

 

67

--------------------------------------------------------------------------------


 

(i)                                     obligations the full and timely payment
of which are to be made by or is fully guaranteed by the United States of
America other than financial contracts whose value depends on the values or
indices of asset values;

 

(ii)                                  demand deposits of, time deposits in, or
certificates of deposit issued by, any depositary institution or trust company
incorporated under the laws of the United States of America or any state thereof
whose short-term debt is rated “P-1” by Moody’s and “A-1+” by S&P and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1” in
the case of certificates of deposit or short-term deposits, or a rating from S&P
not lower than “AA” and a rating from Moody’s not lower than “Aa2” in the case
of long-term unsecured obligations;

 

(iii)                               commercial paper having, at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, a rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;

 

(iv)                              bankers’ acceptances issued by any depositary
institution or trust company described in clause (ii) above;

 

(v)                                 investments in money market funds rated
“AAAm” by S&P and “Aaa-mf” by Moody’s, or otherwise approved in writing by S&P
or Moody’s, as applicable;

 

(vi)                              Eurodollar time deposits having a credit
rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1”;

 

(vii)                           repurchase agreements involving any of the
Permitted Investments described in clauses (i) and (vi) above and the
certificates of deposit described in clause (ii) above which are entered into
with a depository institution or trust company, having a commercial paper or
short-term certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s;
and

 

(viii)                        any other instruments or securities, if each
Rating Agency then rating any outstanding Class of Series 2016-1 Notes at the
request of the Issuer will not have advised in writing that the investment in
such instruments or securities will result in the reduction or withdrawal of its
then-current rating of such outstanding Class of Series 2016-1 Notes.

 

“Plan Assets Regulation” means United States Department of Labor Regulation
Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

68

--------------------------------------------------------------------------------


 

“Preference Amount” means any amount previously paid by Hertz pursuant to the
Class A/B/C/D Demand Note and distributed to the Series 2016-1 Noteholders in
respect of amounts owing under the Series 2016-1 Notes that is recoverable or
that has been recovered (and not subsequently repaid) as a voidable preference
by the trustee in a bankruptcy proceeding of Hertz pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.

 

“Pro Rata Share” means, with respect to each Class A/B/C/D Letter of Credit
issued by any Class A/B/C/D Letter of Credit Provider, as of any date, the
fraction (expressed as a percentage) obtained by dividing (A) the available
amount under such Class A/B/C/D Letter of Credit as of such date by (B) an
amount equal to the aggregate available amount under all Class A/B/C/D Letters
of Credit as of such date; provided, that solely for purposes of calculating the
Pro Rata Share with respect to any Class A/B/C/D Letter of Credit Provider as of
any date, if the related Class A/B/C/D Letter of Credit Provider has not
complied with its obligation to pay the Trustee the amount of any draw under
such Class A/B/C/D Letter of Credit made prior to such date, the available
amount under such Class A/B/C/D Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Class A/B/C/D Letter of Credit Provider has paid
such amount to the Trustee and been reimbursed by Hertz for such amount
(provided that the foregoing calculation shall not in any manner reduce a
Class A/B/C/D Letter of Credit Provider’s actual liability in respect of any
failure to pay any demand under any of its Class A/B/C/D Letters of Credit).

 

“Proposed Class E Notes” has the meaning specified in Section 9.18(b) of this
Series 2016-1 Supplement.

 

“QIB” has the meaning specified in Section 2.1(b) of this Series 2016-1
Supplement.

 

“Rating Agencies” means (a) with respect to the Class A Notes, DBRS, Fitch and
Moody’s, and (b) with respect to the Class B Notes and the Class C Notes, DBRS
and Fitch, and (c) with respect to the Class D Notes, Fitch, and (d) with
respect to any Class of Series 2016-1 Notes, any other nationally recognized
rating agency rating the Series 2016-1 Notes at the request of HVF II; provided
that, if at any time any nationally recognized rating agency shall cease to rate
any Class of Series 2016-1 Notes, such rating agency shall be deemed not to be a
Rating Agency with respect to such Class of Series 2016-1 Notes for so long as
such rating agency continues not to rate such Class of Series 2016-1 Notes.

 

“Record Date” means, with respect to any Payment Date, the last day of the
Related Month; provided that with respect to the initial Payment Date the Record
Date shall be the Series 2016-1 Closing Date.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

69

--------------------------------------------------------------------------------


 

“Regulation S Global Notes” has the meaning specified in Section 2.1(e) of this
Series 2016-1 Supplement.

 

“Related Month” means, (i) with respect to any Payment Date or Determination
Date, the most recently ended calendar month and (ii) with respect to any other
date, the calendar month in which such date occurs.

 

“Relevant DBRS Rating” means, with respect to any Person as of any date of
determination: (a) if such Person has both a long term issuer rating by DBRS and
a senior unsecured rating by DBRS as of such date, then the higher of such two
ratings as of such date and (b) if such Person has only one of a long term
issuer rating by DBRS and a senior unsecured rating by DBRS as of such date,
then such rating of such Person as of such date; provided that, if such Person
does not have any of such ratings as of such date, then there shall be no
Relevant DBRS Rating with respect to such Person as of such date.

 

“Relevant Fitch Rating” means, with respect to any Person as of any date of
determination, (a) if such Person has both a senior unsecured rating by Fitch
and a long term issuer default rating by Fitch as of such date, then the higher
of such two ratings as of such date, and (b) if such Person has only one of a
senior unsecured rating by Fitch and a long term issuer default rating by Fitch
as of such date, then such rating of such Person as of such date; provided that,
if such Person does not have any of such ratings as of such date, then there
shall be no Relevant Fitch Rating with respect to such Person as of such date.

 

“Relevant Moody’s Rating” means, with respect to any Person as of any date of
determination, (a) if such Person has both a long term senior unsecured rating
by Moody’s and a long term corporate family rating by Moody’s as of such date,
then the higher of such two ratings as of such date, and (b) if such Person has
only one of a long term senior unsecured rating by Moody’s and a long term
corporate family rating by Moody’s as of such date, then such rating of such
Person as of such date; provided that, if such Person does not have any of such
ratings as of such date, then there shall be no Relevant Moody’s Rating with
respect to such Person as of such date.

 

“Relevant Rating” means, with respect to any Equivalent Rating Agency and any
Person as of any date of determination, (a) with respect to Moody’s, the
Relevant Moody’s Rating with respect to such Person as of such date, (b) with
respect to Fitch, the Relevant Fitch Rating with respect to such Person as of
such date and (c) with respect to S&P, the Relevant S&P Rating with respect to
such Person as of such date.

 

“Relevant S&P Rating” means, with respect to any Person as of any date of
determination, the long term local issuer rating by S&P of such Person as of
such date; provided that, if such Person does not have a long term local issuer
rating by S&P as of such date, then there shall be no Relevant S&P Rating with
respect to such Person as of such date.

 

70

--------------------------------------------------------------------------------


 

“Required Controlling Class Series 2016-1 Noteholders” means (i) for so long as
the Class A Notes are outstanding, Class A Noteholders holding more than 50% of
the principal amount of the Class A Notes, (ii) if no Class A Notes are
outstanding, Class B Noteholders holding more than 50% of the principal amount
of the Class B Notes, (iii) if no Class A Notes or Class B Notes are
outstanding, Class C Noteholders holding more than 50% of the principal amount
of the Class C Notes, (iv) if no Class A Notes, Class B Notes or Class C Notes
are outstanding, Class D Noteholders holding more than 50% of the principal
amount of the Class D Notes, and (v) if (x) no Class A Notes, Class B Notes,
Class C Notes or Class D Notes are outstanding and (y) Class E Notes have been
issued and are outstanding, Class E Noteholders holding more than 50% of the
principal amount of the Class E Notes.  The Required Controlling
Class Series 2016-1 Noteholders shall be the “Required Series Noteholders” with
respect to the Series 2016-1 Notes.

 

“Restricted Notes” means the Global Notes and all other Series 2016-1 Notes
evidencing the obligations, or any portion of the obligations, initially
evidenced by the Global Notes, other than certificates transferred or exchanged
upon certification as provided in Article II of this Series 2016-1 Supplement.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Securities Intermediary” has the meaning specified in Section 4.3(a) of this
Series 2016-1 Supplement.

 

“Senior Class of Series 2016-1 Notes” means (a) with respect to the Class B
Notes, the Class A Notes, (b) with respect to the Class C Notes, the Class A
Notes and the Class B Notes, (c) with respect to the Class D Notes, the Class A
Notes, the Class B Notes and the Class C Notes, and (d) with respect to the
Class E Notes (if issued), the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes.

 

“Senior Interest Waterfall Shortfall Amount” means, with respect to any Payment
Date, the excess, if any, of (a) the sum of the amounts payable (without taking
into account availability of funds) pursuant to Sections 5.3(a) through (h) on
such Payment Date over (b) the sum of (i) the Series 2016-1 Payment Date
Available Interest Amount with respect to the Series 2016-1 Interest Period
ending on such Payment Date and (ii) the aggregate amount of all deposits into
the Series 2016-1 Interest Collection Account with proceeds of the Class A/B/C/D
Reserve Account, each Class A/B/C/D Demand Note, each Class A/B/C/D Letter of
Credit and each Class A/B/C/D L/C Cash Collateral Account, in each case made
since the immediately preceding Payment Date; provided that, the amount
calculated pursuant to the preceding clause (b)(ii) shall be calculated on a pro
forma basis and prior to giving effect to any withdrawals from the Series 2016-1
Principal Collection Account for deposit into the Series 2016-1 Interest
Collection Account on such Payment Date.

 

“Series 2016-1 Account Collateral” has the meaning specified in Section 4.1 of
this Series 2016-1 Supplement.

 

71

--------------------------------------------------------------------------------


 

“Series 2016-1 Accounts” has the meaning specified in Section 4.2(a) of this
Series 2016-1 Supplement.

 

“Series 2016-1 Accrued Amounts” means, on any date of determination, the sum of
the amounts payable (without taking into account availability of funds) pursuant
to Sections 5.3(a) through (l) that have accrued and remain unpaid as of such
date.  The Series 2016-1 Accrued Amounts shall be the “Group I Accrued Amounts”
with respect to the Series 2016-1 Notes.

 

“Series 2016-1 Adjusted Asset Coverage Threshold Amount” means, as of any date
of determination, the greater of (x) the greater of (a) the excess, if any, of
(i) the Series 2016-1 Asset Coverage Threshold Amount over (ii) the sum of
(A) the Class A/B/C/D Letter of Credit Amount and (B) the Class A/B/C/D
Available Reserve Account Amount and (b) the Class A/B/C/D Adjusted Principal
Amount, in each case, as of such date and (y) the Class E Adjusted Asset
Coverage Threshold Amount as of such date.  The Series 2016-1 Adjusted Asset
Coverage Threshold Amount shall be the “Group I Asset Coverage Threshold Amount”
with respect to the Series 2016-1 Notes.

 

“Series 2016-1 Adjusted Principal Amount” means, as of any date of
determination, the excess, if any, of (A) the Series 2016-1 Principal Amount as
of such date over (B) the Series 2016-1 Principal Collection Account Amount as
of such date.  The Series 2016-1 Adjusted Principal Amount shall be the “Group I
Series Adjusted Principal Amount” with respect to the Series 2016-1 Notes.

 

“Series 2016-1 Asset Amount” means, as of any date of determination, the product
of (i) the Series 2016-1 Floating Allocation Percentage as of such date and
(ii) the Group I Aggregate Asset Amount as of such date.

 

“Series 2016-1 Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Class A/B/C/D Adjusted Principal Amount
divided by the Series 2016-1 Blended Advance Rate, in each case as of such date.

 

“Series 2016-1 Blended Advance Rate” means (a) as of any date of determination
on which the Class A Notes are Outstanding, the least of the Series 2016-1 DBRS
Blended Advance Rate as of such date, the Series 2016-1 Moody’s Blended Advance
Rate as of such date and 88.95%, and (b) as of any date of determination on
which the Class A Notes are not Outstanding, the lesser of the Series 2016-1
DBRS Blended Advance Rate as of such date and 88.95%.

 

“Series 2016-1 Capped Group I Administrator Fee Amount” means, with respect to
any Payment Date, an amount equal to the lesser of (i) the Series 2016-1 Group I
Administrator Fee Amount with respect to such Payment Date and (ii) $600,000.

 

“Series 2016-1 Capped Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the lesser of (i) the Series 2016-1 Group I HVF II
Operating Expense Amount, with respect to such Payment Date and (ii) the excess,
if any, of (x) $600,000 over (y) the sum of the Series 2016-1 Group I
Administrator Fee

 

72

--------------------------------------------------------------------------------


 

Amount and the Series 2016-1 Group I Trustee Fee Amount, in each case with
respect to such Payment Date.

 

“Series 2016-1 Capped Group I Trustee Fee Amount” means, with respect to any
Payment Date, an amount equal to the lesser of (i) the Series 2016-1 Group I
Trustee Fee Amount, with respect to such Payment Date and (ii) the excess, if
any, of $600,000 over the Series 2016-1 Group I Administrator Fee Amount with
respect to such Payment Date.

 

“Series 2016-1 Carrying Charges” means, as of any day, the sum of (in each case,
exclusive of any Group I Carrying Charges):

 

(i) all fees or other costs, expenses and indemnity amounts, if any, payable by
HVF II to:

 

(a) the Trustee (other than Series 2016-1 Group I Trustee Fee Amounts),

 

(b) the Group I Administrator (other than Series 2016-1 Group I Administrator
Fee Amounts), or

 

(c) any other party to a Series 2016-1 Related Document,

 

in each case under and in accordance with such Series 2016-1 Related Document,
plus

 

(ii) any other operating expenses of HVF II that have been invoiced as of such
date and are then payable by HVF II relating the Series 2016-1 Notes.

 

“Series 2016-1 Closing Date” means February 11, 2016.

 

“Series 2016-1 Collateral” means the Group I Indenture Collateral, each
Class A/B/C/D Letter of Credit, the Series 2016-1 Account Collateral with
respect to each Series 2016-1 Account and each Class A/B/C/D Demand Note.

 

“Series 2016-1 Daily Interest Allocation” means, on each Series 2016-1 Deposit
Date, the Series 2016-1 Invested Percentage (as of such date) of the aggregate
amount of Group I Interest Collections deposited into the Group I Collection
Account on such date.

 

“Series 2016-1 Daily Principal Allocation” means, on each Series 2016-1 Deposit
Date, an amount equal to the Series 2016-1 Invested Percentage (as of such date)
of the aggregate amount of Group I Principal Collections deposited into the
Group I Collection Account on such date.

 

“Series 2016-1 DBRS AAA Components” means each of:

 

i.                  the Series 2016-1 DBRS Eligible Investment Grade Program
Vehicle Amount;

 

73

--------------------------------------------------------------------------------


 

ii.               the Series 2016-1 DBRS Eligible Investment Grade Program
Receivable Amount;

 

iii.            the Series 2016-1 DBRS Eligible Non-Investment Grade Program
Vehicle Amount;

 

iv.           the Series 2016-1 DBRS Eligible Non-Investment Grade (High)
Program Receivable Amount;

 

v.              the Series 2016-1 DBRS Eligible Non-Investment Grade (Low)
Program Receivable Amount;

 

vi.           the Series 2016-1 DBRS Eligible Investment Grade Non-Program
Vehicle Amount;

 

vii.        the Series 2016-1 DBRS Eligible Non-Investment Grade Non-Program
Vehicle Amount;

 

viii.     the Group I Cash Amount;

 

ix.           the Group I Due and Unpaid Lease Payment Amount; and

 

x.              the Series 2016-1 DBRS Remainder AAA Amount.

 

“Series 2016-1 DBRS AAA Select Component” means each Series 2016-1 DBRS AAA
Component other than the Group I Due and Unpaid Lease Payment Amount.

 

“Series 2016-1 DBRS Adjusted Advance Rate” means, as of any date of
determination, with respect to any Series 2016-1 DBRS AAA Select Component, a
percentage equal to the greater of:

 

(a)

 

(i) the Series 2016-1 DBRS Baseline Advance Rate with respect to such
Series 2016-1 DBRS AAA Select Component as of such date, minus

 

(ii) the Series 2016-1 DBRS Concentration Excess Advance Rate Adjustment as of
such date, if any, with respect to such Series 2016-1 DBRS AAA Select Component,
minus

 

(iii) the Series 2016-1 DBRS MTM/DT Advance Rate Adjustment as of such date, if
any, with respect to such Series 2016-1 DBRS AAA Select Component; and

 

(b) zero.

 

“Series 2016-1 DBRS Baseline Advance Rate” means, with respect to each
Series 2016-1 DBRS AAA Select Component, the percentage set forth opposite such
Series 2016-1 DBRS AAA Select Component in the following table:

 

74

--------------------------------------------------------------------------------


 

Series 2016-1 DBRS AAA Select Component

 

Series 2016-1 DBRS
Baseline Advance Rate

 

Series 2016-1 DBRS Eligible Investment Grade Program Vehicle Amount

 

91.00

%

Series 2016-1 DBRS Eligible Investment Grade Program Receivable Amount

 

91.00

%

Series 2016-1 DBRS Eligible Non-Investment Grade Program Vehicle Amount

 

89.00

%

Series 2016-1 DBRS Eligible Non-Investment Grade (High) Program Receivable
Amount

 

89.00

%

Series 2016-1 DBRS Eligible Non-Investment Grade (Low) Program Receivable Amount

 

0.00

%

Series 2016-1 DBRS Eligible Investment Grade Non-Program Vehicle Amount

 

86.75

%

Series 2016-1 DBRS Eligible Non-Investment Grade Non-Program Vehicle Amount

 

84.00

%

Group I Cash Amount

 

100.00

%

Series 2016-1 DBRS Remainder AAA Amount

 

0.00

%

 

“Series 2016-1 DBRS Blended Advance Rate” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2016-1 DBRS Blended Advance Rate Weighting Numerator and the
denominator of which is the Series 2016-1 DBRS Blended Advance Rate Weighting
Denominator, in each case as of such date.

 

“Series 2016-1 DBRS Blended Advance Rate Weighting Denominator” means, as of any
date of determination, an amount equal to the sum of each Series 2016-1 DBRS AAA
Select Component, in each case as of such date.

 

“Series 2016-1 DBRS Blended Advance Rate Weighting Numerator” means, as of any
date of determination, an amount equal to the sum of an amount with respect to
each Series 2016-1 DBRS AAA Select Component equal to the product of such
Series 2016-1 DBRS AAA Select Component and the Series 2016-1 DBRS Adjusted
Advance Rate with respect to such Series 2016-1 DBRS AAA Select Component, in
each case as of such date.

 

“Series 2016-1 DBRS Concentration Adjusted Advance Rate” means as of any date of
determination,

 

75

--------------------------------------------------------------------------------


 

(i) with respect to the Series 2016-1 DBRS Eligible Investment Grade Non-Program
Vehicle Amount, the excess, if any, of the Series 2016-1 DBRS Baseline Advance
Rate with respect to such Series 2016-1 DBRS Eligible Investment Grade
Non-Program Vehicle Amount over the Series 2016-1 DBRS Concentration Excess
Advance Rate Adjustment with respect to such Series 2016-1 DBRS Eligible
Investment Grade Non-Program Vehicle Amount, in each case as of such date, and

 

(ii) with respect to the Series 2016-1 DBRS Eligible Non-Investment Grade
Non-Program Vehicle Amount, the excess, if any, of the Series 2016-1 DBRS
Baseline Advance Rate with respect to such Series 2016-1 DBRS Eligible
Non-Investment Grade Non-Program Vehicle Amount over the Series 2016-1 DBRS
Concentration Excess Advance Rate Adjustment with respect to such Series 2016-1
DBRS Eligible Non-Investment Grade Non-Program Vehicle Amount, in each case as
of such date.

 

“Series 2016-1 DBRS Concentration Excess Advance Rate Adjustment” means, with
respect to any Series 2016-1 DBRS AAA Select Component as of any date of
determination, the lesser of (a) the percentage equivalent of a fraction, the
numerator of which is (I) the product of (A) the portion of the Series 2016-1
DBRS Concentration Excess Amount, if any, allocated to such Series 2016-1 DBRS
AAA Select Component by HVF II and (B) the Series 2016-1 DBRS Baseline Advance
Rate with respect to such Series 2016-1 DBRS Select AAA Component, and the
denominator of which is (II) such Series 2016-1 DBRS AAA Select Component, in
each case as of such date, and (b) the Series 2016-1 DBRS Baseline Advance Rate
with respect to such Series 2016-1 DBRS AAA Component; provided that, the
portion of the Series 2016-1 DBRS Concentration Excess Amount allocated pursuant
to the preceding clause (a)(I)(A) shall not exceed the portion of such
Series 2016-1 DBRS AAA Select Component that was included in determining whether
such Series 2016-1 DBRS Concentration Excess Amount exists.

 

“Series 2016-1 DBRS Concentration Excess Amount” means, as of any date of
determination, the sum of (i) the Series 2016-1 DBRS Manufacturer Concentration
Excess Amount with respect to each Group I Manufacturer as of such date, if any,
(ii) the Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess Amount as of
such date, if any, and (iii) the Series 2016-1 DBRS Non-Investment Grade (High)
Program Receivable Concentration Excess Amount as of such date, if any; provided
that, for purposes of calculating this definition as of any such date (i) the
Group I Net Book Value of any Group I Eligible Vehicle and the amount of
Series 2016-1 DBRS Eligible Manufacturer Receivables, in each case, included in
the Series 2016-1 DBRS Manufacturer Amount for the Group I Manufacturer of such
Group I Eligible Vehicle for purposes of calculating the Series 2016-1 DBRS
Manufacturer Concentration Excess Amount and designated by HVF II to constitute
Series 2016-1 DBRS Manufacturer Concentration Excess Amounts, as of such date,
shall not be included in the Series 2016-1 Non-Liened Vehicle Amount for
purposes of calculating the Series 2016-1 DBRS Non-Liened Vehicle Concentration
Excess Amount as of such date or the Series 2016-1 DBRS Eligible Non-Investment
Grade (High) Program Receivable Amount for purposes of calculating the
Series 2016-1 DBRS Non-Investment Grade (High) Program Receivable Concentration
Excess Amount as of such date, (ii) the Group I Net Book Value of any

 

76

--------------------------------------------------------------------------------


 

Group I Eligible Vehicle included in the Series 2016-1 Non-Liened Vehicle Amount
for purposes of calculating the Series 2016-1 DBRS Non-Liened Vehicle
Concentration Excess Amount and designated by HVF II to constitute Series 2016-1
DBRS Non-Liened Vehicle Concentration Excess Amounts as of such date, shall not
be included in the Series 2016-1 DBRS Manufacturer Amount for the Group I
Manufacturer of such Group I Eligible Vehicle for purposes of calculating the
Series 2016-1 DBRS Manufacturer Concentration Excess Amount, as of such date,
(iii) the amount of any Series 2016-1 DBRS Eligible Manufacturer Receivables
included in the Series 2016-1 DBRS Eligible Non-Investment Grade (High) Program
Receivable Amount for purposes of calculating the Series 2016-1 DBRS
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to constitute Series 2016-1 DBRS Non-Investment Grade
(High) Program Receivable Concentration Excess Amounts as of such date, shall
not be included in the Series 2016-1 DBRS Manufacturer Amount for the Group I
Manufacturer with respect to such Series 2016-1 DBRS Eligible Manufacturer
Receivable for purposes of calculating the Series 2016-1 DBRS Manufacturer
Concentration Excess Amount, as of such date, and (iv) the determination of
which Group I Eligible Vehicles (or the Group I Net Book Value thereof) or
Series 2016-1 DBRS Eligible Manufacturer Receivables are designated as
constituting (A) Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess
Amounts, (B) Series 2016-1 DBRS Manufacturer Concentration Excess Amounts and
(C) Series 2016-1 DBRS Non-Investment Grade (High) Program Receivable
Concentration Excess Amounts, in each case, as of such date shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2016-1 DBRS Eligible Investment Grade Non-Program Vehicle Amount” means,
as of any date of determination, the sum of the Group I Net Book Value as of
such date of each Series 2016-1 DBRS Investment Grade Non-Program Vehicle for
which the Disposition Date has not occurred as of such date.

 

“Series 2016-1 DBRS Eligible Investment Grade Program Receivable Amount” means,
as of any date of determination, the sum of all Series 2016-1 DBRS Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2016-1 DBRS Investment
Grade Manufacturers.

 

“Series 2016-1 DBRS Eligible Investment Grade Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2016-1 DBRS Investment Grade Program Vehicle for which the
Disposition Date has not occurred as of such date.

 

“Series 2016-1 DBRS Eligible Manufacturer Receivable” means, as of any date of
determination:

 

i.                                          each Group I Manufacturer Receivable
payable to any Group I Leasing Company or the Intermediary by any Group I
Manufacturer that has a Relevant DBRS Rating as of such date of at least “A(L)”
(or, if such Manufacturer does not have a Relevant DBRS Rating as of such date,
then a

 

77

--------------------------------------------------------------------------------


 

DBRS Equivalent Rating of at least “A(L)”) pursuant to a Group I Manufacturer
Program that, as of such date, has not remained unpaid for more than 150
calendar days past the Disposition Date with respect to the Group I Eligible
Vehicle giving rise to such Group I Manufacturer Receivable;

 

ii.                                       each Group I Manufacturer Receivable
payable to any Group I Leasing Company or the Intermediary by any Group I
Manufacturer that (a) has a Relevant DBRS Rating as of such date of (i) less
than “A(L)” and (ii) at least “BBB(L)” or (b) if such Group I Manufacturer does
not have a Relevant DBRS Rating as of such date, then has a DBRS Equivalent
Rating as of such date of (i) less than “A(L)” and (ii) at least “BBB(L)”, in
either such case of the foregoing clause (a) or (b), pursuant to a Group I
Manufacturer Program that, as of such date, has not remained unpaid for more
than 120 calendar days past the Disposition Date with respect to the Group I
Eligible Vehicle giving rise to such Group I Manufacturer Receivable; and

 

iii.                                    each Group I Manufacturer Receivable
payable to any Group I Leasing Company or the Intermediary by a Series 2016-1
DBRS Non-Investment Grade (High) Manufacturer or a Series 2016-1 DBRS
Non-Investment Grade (Low) Manufacturer, in any case, pursuant to a Group I
Manufacturer Program, that, as of such date, has not remained unpaid for more
than 90 calendar days past the Disposition Date with respect to the Group I
Eligible Vehicle giving rise to such Group I Manufacturer Receivable.

 

“Series 2016-1 DBRS Eligible Non-Investment Grade (High) Program Receivable
Amount” means, as of any date of determination, the sum of all Series 2016-1
DBRS Eligible Manufacturer Receivables payable to any Group I Leasing Company or
the Intermediary, in each case, as of such date by all Series 2016-1 DBRS
Non-Investment Grade (High) Manufacturers.

 

“Series 2016-1 DBRS Eligible Non-Investment Grade (Low) Program Receivable
Amount” means, as of any date of determination, the sum of all Series 2016-1
DBRS Eligible Manufacturer Receivables payable to any Group I Leasing Company or
the Intermediary, in each case, as of such date by all Series 2016-1 DBRS
Non-Investment Grade (Low) Manufacturers.

 

“Series 2016-1 DBRS Eligible Non-Investment Grade Non-Program Vehicle Amount”
means, as of any date of determination, the sum of the Group I Net Book Value of
each Series 2016-1 DBRS Non-Investment Grade Non-Program Vehicle for which the
Disposition Date has not occurred as of such date.

 

“Series 2016-1 DBRS Eligible Non-Investment Grade Program Vehicle Amount” means,
as of any date of determination, the sum of Group I Net Book Values as of such
date of each Series 2016-1 DBRS Non-Investment Grade (High) Program Vehicle and
each Series 2016-1 DBRS Non-Investment Grade (Low) Program Vehicle, in each
case, for which the Disposition Date has not occurred as of such date.

 

78

--------------------------------------------------------------------------------


 

“Series 2016-1 DBRS Investment Grade Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of at least “BBB(L)” (or, if such Manufacturer does not have a
Relevant DBRS Rating as of such date, then a DBRS Equivalent Rating of “BBB(L)”)
as of such date; provided that, upon any withdrawal or downgrade of any rating
of any Group I Manufacturer by DBRS (or, if such Manufacturer is not rated by
DBRS, any Equivalent Rating Agency), such Group I Manufacturer may, in HVF II’s
sole discretion, be deemed to have the rating applicable thereto immediately
preceding such withdrawal or downgrade (as applicable) by DBRS (or, if such
Manufacturer is not rated by DBRS, such DBRS Equivalent Rating) for a period of
thirty (30) days following the earlier of (x) the date on which an Authorized
Officer of any of the Group I Administrator, any Group I Leasing Company or any
Group I Lease Servicer obtains actual knowledge of such withdrawal or downgrade
(as applicable) and (y) the date on which the Trustee notifies the Group I
Administrator in writing of such withdrawal or downgrade (as applicable).

 

“Series 2016-1 DBRS Investment Grade Non-Program Vehicle” means, as of any date
of determination, any Group I Eligible Vehicle manufactured by a Series 2016-1
DBRS Investment Grade Manufacturer that is not a Series 2016-1 DBRS Investment
Grade Program Vehicle as of such date.

 

“Series 2016-1 DBRS Investment Grade Program Vehicle” means, as of any date of
determination, any Group I Program Vehicle manufactured by a Series 2016-1 DBRS
Investment Grade Manufacturer that is subject to a Group I Manufacturer Program
on the Group I Vehicle Operating Lease Commencement Date for such Group I
Program Vehicle unless it has been redesignated (and as of such date remains so
designated) as a Group I Non-Program Vehicle pursuant to Section 2.5 of the
Group I HVF Lease (or such other similar section of another Group I Lease, as
applicable) as of such date.

 

“Series 2016-1 DBRS Manufacturer Amount” means, as of any date of determination
and with respect to any Group I Manufacturer, the sum of:

 

i.                  the aggregate Group I Net Book Value of all Group I Eligible
Vehicles manufactured by such Group I Manufacturer as of such date; and

 

ii.               the aggregate amount of all Series 2016-1 DBRS Eligible
Manufacturer Receivables with respect to such Group I Manufacturer.

 

“Series 2016-1 DBRS Manufacturer Concentration Excess Amount” means, with
respect to any Group I Manufacturer as of any date of determination, the excess,
if any, of the Series 2016-1 DBRS Manufacturer Amount with respect to such Group
I Manufacturer as of such date over the Series 2016-1 Maximum Manufacturer
Amount with respect to such Group I Manufacturer as of such date; provided that,
for purposes of calculating such excess as of any such date (i) the Group I Net
Book Value of any Group I Eligible Vehicle included in the Series 2016-1 DBRS
Manufacturer Amount

 

79

--------------------------------------------------------------------------------


 

for the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2016-1 DBRS Manufacturer Concentration Excess Amount and
designated by HVF II to constitute Series 2016-1 DBRS Manufacturer Concentration
Excess Amounts, as of such date, shall not be included in the Series 2016-1
Non-Liened Vehicle Amount for purposes of calculating the Series 2016-1 DBRS
Non-Liened Vehicle Concentration Excess Amount as of such date, (ii) the Group I
Net Book Value of any Group I Eligible Vehicle included in the Series 2016-1
Non-Liened Vehicle Amount for purposes of calculating the Series 2016-1 DBRS
Non-Liened Vehicle Concentration Excess Amount and designated by HVF II to
constitute Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess Amounts as
of such date, shall not be included in the Series 2016-1 DBRS Manufacturer
Amount for the Group I Manufacturer of such Group I Eligible Vehicle for
purposes of calculating the Series 2016-1 DBRS Manufacturer Concentration Excess
Amount, as of such date, (iii) the amount of any Series 2016-1 DBRS Eligible
Manufacturer Receivables included in the Series 2016-1 DBRS Eligible
Non-Investment Grade (High) Program Receivable Amount for purposes of
calculating the Series 2016-1 DBRS Non-Investment Grade (High) Program
Receivable Concentration Excess Amount and designated by HVF II to constitute
Series 2016-1 DBRS Non-Investment Grade (High) Program Receivable Concentration
Excess Amounts as of such date, shall not be included in the Series 2016-1 DBRS
Manufacturer Amount for the Group I Manufacturer with respect to such
Series 2016-1 DBRS Eligible Manufacturer Receivable for purposes of calculating
the Series 2016-1 DBRS Manufacturer Concentration Excess Amount, as of such
date, and (iv) the determination of which Group I Eligible Vehicles (or the
Group I Net Book Value thereof) or Series 2016-1 DBRS Eligible Manufacturer
Receivables are to be designated as constituting (A) Series 2016-1 DBRS
Non-Liened Vehicle Concentration Excess Amounts, (B) Series 2016-1 DBRS
Manufacturer Concentration Excess Amounts and (C) Series 2016-1 DBRS
Non-Investment Grade (High) Program Receivable Concentration Excess Amounts, in
each case as of such date shall be made iteratively by HVF II in its reasonable
discretion.

 

“Series 2016-1 DBRS MTM/DT Advance Rate Adjustment” means, as of any date of
determination,

 

i.                  with respect to the Series 2016-1 DBRS Eligible Investment
Grade Non-Program Vehicle Amount, a percentage equal to the product of (i) the
Series 2016-1 Failure Percentage as of such date and (ii) the Series 2016-1 DBRS
Concentration Adjusted Advance Rate with respect to the Series 2016-1 DBRS
Eligible Investment Grade Non-Program Vehicle Amount, in each case as of such
date;

 

ii.               with respect to the Series 2016-1 DBRS Eligible Non-Investment
Grade Non-Program Vehicle Amount, a percentage equal to the product of (i) the
Series 2016-1 Failure Percentage as of such date and (ii) the Series 2016-1 DBRS
Concentration Adjusted Advance Rate with respect to the Series 2016-1 DBRS
Eligible Non-Investment Grade Non-Program Vehicle Amount, in each case as of
such date; and

 

iii.            with respect to any other Series 2016-1 DBRS AAA Component,
zero.

 

80

--------------------------------------------------------------------------------


 

“Series 2016-1 DBRS Non-Investment Grade (High) Manufacturer” means, as of any
date of determination, any Group I Manufacturer that (a) has a Relevant DBRS
Rating as of such date of (i) less than “BBB(L)” and (ii) at least “BB(L)”, or
(b) if such Manufacturer does not have a Relevant DBRS Rating as of such date,
then has a DBRS Equivalent Rating of (i) less than “BBB(L)” as of such date and
(ii) at least “BB(L)” as of such date; provided that, upon any withdrawal or
downgrade of any rating of any Group I Manufacturer by DBRS (or, if such
Manufacturer is not rated by DBRS, any Equivalent Rating Agency), such Group I
Manufacturer may, in HVF II’s sole discretion, be deemed to have the rating
applicable thereto immediately preceding such withdrawal or downgrade (as
applicable) by DBRS (or, if such Manufacturer is not rated by DBRS, such
Equivalent Rating Agency) for a period of thirty (30) days following the earlier
of (x) the date on which an Authorized Officer of any of the Group I
Administrator, any Group I Leasing Company or any Group I Lease Servicer obtains
actual knowledge of such withdrawal or downgrade (as applicable) and (y) the
date on which the Trustee notifies the Group I Administrator in writing of such
withdrawal or downgrade (as applicable).

 

“Series 2016-1 DBRS Non-Investment Grade (High) Program Receivable Concentration
Excess Amount” means, with respect to any Series 2016-1 DBRS Non-Investment
Grade (High) Manufacturer, as of any date of determination, the excess, if any,
of the Series 2016-1 DBRS Eligible Non-Investment Grade (High) Program
Receivable Amount with respect to such Series 2016-1 DBRS Non-Investment Grade
(High) Manufacturer as of such date over 7.5% of the Group I Aggregate Asset
Amount as of such date; provided that, for purposes of calculating such excess
as of any such date (i) the amount of any Series 2016-1 DBRS Eligible
Manufacturer Receivables with respect to any Series 2016-1 DBRS Non-Investment
Grade (High) Manufacturer included in the Series 2016-1 DBRS Manufacturer Amount
for purposes of calculating the Series 2016-1 DBRS Manufacturer Concentration
Excess Amount and designated by HVF II to constitute Series 2016-1 DBRS
Manufacturer Concentration Excess Amounts as of such date, shall not be included
in the Series 2016-1 DBRS Eligible Non-Investment Grade (High) Program
Receivable Amount for purposes of calculating the Series 2016-1 DBRS
Non-Investment Grade (High) Program Receivable Concentration Excess Amount, as
of such date and (ii) the determination of which receivables are to be
designated as constituting (A) Series 2016-1 DBRS Non-Investment Grade (High)
Program Receivable Concentration Excess Amounts and (B) Series 2016-1 DBRS
Manufacturer Concentration Excess Amounts, in each case as of such date, shall
be made iteratively by HVF II in its reasonable discretion.

 

“Series 2016-1 DBRS Non-Investment Grade (High) Program Vehicle” means, as of
any date of determination, any Group I Program Vehicle manufactured by a
Series 2016-1 DBRS Non-Investment Grade (High) Manufacturer that is or was
subject to a Group I Manufacturer Program on the Group I Vehicle Operating Lease
Commencement Date for such Group I Program Vehicle unless it has been
redesignated (and as of such date remains so designated) as a Group I
Non-Program Vehicle pursuant to Section 2.5 of the Group I HVF Lease (or such
other similar section of another Group I Lease, as applicable) as of such date.

 

81

--------------------------------------------------------------------------------


 

“Series 2016-1 DBRS Non-Investment Grade (Low) Manufacturer” means, as of any
date of determination, any Group I Manufacturer that has a Relevant DBRS Rating
as of such date of less than “BB(L)” (or, if such Manufacturer does not have a
Relevant DBRS Rating as of such date, a DBRS Equivalent Rating of “BB(L)”) as of
such date; provided that, upon any withdrawal or downgrade of any rating of any
Group I Manufacturer by DBRS (or, if such Manufacturer is not rated by DBRS, any
DBRS Equivalent Rating), such Group I Manufacturer may, in HVF II’s sole
discretion, be deemed to have the rating applicable thereto immediately
preceding such withdrawal or downgrade (as applicable) DBRS (or, if such
Manufacturer is not rated by DBRS, such Equivalent Rating Agency) for a period
of thirty (30) days following the earlier of (x) the date on which any of the
Group I Administrator, any Group I Leasing Company or any Group I Lease Servicer
obtains actual knowledge of such withdrawal or downgrade (as applicable) and
(y) the date on which the Trustee notifies the Group I Administrator in writing
of such withdrawal or downgrade (as applicable).

 

“Series 2016-1 DBRS Non-Investment Grade (Low) Program Vehicle” means, as of any
date of determination, any Group I Program Vehicle manufactured by a
Series 2016-1 DBRS Non-Investment Grade (Low) Manufacturer that is or was
subject to a Group I Manufacturer Program on the Group I Vehicle Operating Lease
Commencement Date for such Group I Program Vehicle unless it has been
redesignated (and as of such date remains so designated) as a Group I
Non-Program Vehicle pursuant to Section 2.5 of the Group I HVF Lease (or such
other similar section of another Group I Lease, as applicable) as of such date.

 

“Series 2016-1 DBRS Non-Investment Grade Non-Program Vehicle” means, as of any
date of determination, any Group I Eligible Vehicle that (i) was manufactured by
a Series 2016-1 DBRS Non-Investment Grade (High) Manufacturer or a Series 2016-1
DBRS Non-Investment Grade (Low) Manufacturer and (ii) is not a Series 2016-1
DBRS Non-Investment Grade (High) Program Vehicle or a Series 2016-1 DBRS
Non-Investment Grade (Low) Program Vehicle, in each case as of such date.

 

“Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess Amount” means, as of
any date of determination, the excess, if any, of the Series 2016-1 Non-Liened
Vehicle Amount as of such date over 0.50% of the Group I Aggregate Asset Amount
as of such date; provided that, for purposes of calculating such excess as of
any such date (i) the Group I Net Book Value of any Group I Eligible Vehicle
included in the Series 2016-1 Non-Liened Vehicle Amount for purposes of
calculating the Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess
Amount and designated by HVF II to constitute Series 2016-1 DBRS Non-Liened
Vehicle Concentration Excess Amounts, as of such date, shall not be included in
the Series 2016-1 DBRS Manufacturer Amount for the Group I Manufacturer of such
Group I Eligible Vehicle for purposes of calculating the Series 2016-1 DBRS
Manufacturer Concentration Excess Amount, as of such date, (ii) the Group I Net
Book Value of any Group I Eligible Vehicle included in the Series 2016-1 DBRS
Manufacturer Amount for the Group I Manufacturer of such Group I Eligible
Vehicle for purposes of calculating the Series 2016-1 DBRS Manufacturer
Concentration Excess Amount and designated by HVF II to constitute Series 2016-1
DBRS Manufacturer Concentration Excess Amounts, as of such date, shall not be

 

82

--------------------------------------------------------------------------------


 

included in the Series 2016-1 Non-Liened Vehicle Amount for purposes of
calculating the Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess
Amount as of such date, and (iii) the determination of which Group I Eligible
Vehicles (or the Group I Net Book Value thereof) are to be designated as
constituting (A) Series 2016-1 DBRS Non-Liened Vehicle Concentration Excess
Amounts and (B) Series 2016-1 DBRS Manufacturer Concentration Excess Amounts, in
each case as of such date shall be made iteratively by HVF II in its reasonable
discretion.

 

“Series 2016-1 DBRS Remainder AAA Amount” means, as of any date of
determination, the excess, if any, of:

 

(a) the Group I Aggregate Asset Amount as of such date over

 

(b) the sum of:

 

(i) the Series 2016-1 DBRS Eligible Investment Grade Program Vehicle Amount as
of such date,

 

(ii) the Series 2016-1 DBRS Eligible Investment Grade Program Receivable Amount
as of such date,

 

(iii), the Series 2016-1 DBRS Eligible Non-Investment Grade Program Vehicle
Amount as of such date,

 

(iv) the Series 2016-1 DBRS Eligible Non-Investment Grade (High) Program
Receivable Amount as of such date,

 

(v) the Series 2016-1 DBRS Eligible Non-Investment Grade (Low) Program
Receivable Amount as of such date,

 

(vi) the Series 2016-1 DBRS Eligible Investment Grade Non-Program Vehicle Amount
as of such date,

 

(vii) the Series 2016-1 DBRS Eligible Non-Investment Grade Non-Program Vehicle
Amount as of such date,

 

(viii) the Group I Cash Amount as of such date, and

 

(ix) the Group I Due and Unpaid Lease Payment Amount as of such date.

 

“Series 2016-1 Deposit Date” means each Business Day on which any Group I
Collections are deposited into the Group I Collection Account.

 

“Series 2016-1 Disposed Vehicle Threshold Number” means (a) for any
Determination Date on which the sum of the Group I/II Net Book Values for all
Group I/II Eligible Vehicles as of the last day of the calendar month
immediately preceding such Determination Date is greater than or equal to
$6,000,000,000, 13,500 vehicles, (b) for

 

83

--------------------------------------------------------------------------------


 

any Determination Date on which the sum of the Group I/II Net Book Values for
all Group I/II Eligible Vehicles as of the last day of the calendar month
immediately preceding such Determination Date is less than $6,000,000,000 and
greater than or equal to $4,500,000,000, 10,000 vehicles and (c) for any
Determination Date on which the sum of the Group I/II Net Book Values for all
Group I/II Eligible Vehicles as of the last day of the calendar month
immediately preceding such Determination Date is less than $4,500,000,000, 6,500
vehicles.

 

“Series 2016-1 Distribution Account” has the meaning specified in
Section 4.2(a)(iii) of this Series 2016-1 Supplement.

 

“Series 2016-1 Excess Group I Administrator Fee Amount” means, with respect to
any Payment Date, an amount equal to the excess, if any, of (i) the
Series 2016-1 Group I Administrator Fee Amount with respect to such Payment Date
over (ii) the Series 2016-1 Capped Group I Administrator Fee Amount with respect
to such Payment Date.

 

“Series 2016-1 Excess Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the excess, if any, of (i) the Series 2016-1 Group I
HVF II Operating Expense Amount with respect to such Payment Date over (ii) the
Series 2016-1 Capped Group I HVF II Operating Expense Amount with respect to
such Payment Date.

 

“Series 2016-1 Excess Group I Trustee Fee Amount” means, with respect to any
Payment Date, an amount equal to the excess, if any, of (i) the Series 2016-1
Group I Trustee Fee Amount with respect to such Payment Date over (ii) the
Series 2016-1 Capped Group I Trustee Fee Amount with respect to such Payment
Date.

 

“Series 2016-1 Failure Percentage” means, as of any date of determination, a
percentage equal to 100% minus the lower of (x) the lowest Series 2016-1
Non-Program Vehicle Disposition Proceeds Percentage Average for any
Determination Date (including such date of determination) within the preceding
twelve (12) calendar months (or such fewer number of months as have elapsed
since the Series 2016-1 Closing Date) and (y) the lowest Series 2016-1 Market
Value Average as of any Determination Date within the preceding twelve (12)
calendar months (or such fewer number of months as have elapsed since the
Series 2016-1 Closing Date).

 

“Series 2016-1 Floating Allocation Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the Series 2016-1 Adjusted Asset Coverage Threshold Amount as of such date and
the denominator of which is the Group I Aggregate Asset Coverage Threshold
Amount as of such date.

 

“Series 2016-1 Group I Administrator Fee Amount” means, with respect to any
Payment Date, an amount equal to the Series 2016-1 Percentage of fees payable to
the Group I Administrator pursuant to the Group I Administration Agreement on
such Payment Date.

 

84

--------------------------------------------------------------------------------


 

“Series 2016-1 Group I HVF II Operating Expense Amount” means, with respect to
any Payment Date, the sum (without duplication) of (a) the aggregate amount of
Series 2016-1 Carrying Charges on such Payment Date (excluding any Series 2016-1
Carrying Charges payable to the Series 2016-1 Noteholders) and (b) the
Series 2016-1 Percentage of the Group I Carrying Charges, if any, payable by HVF
II on such Payment Date (excluding any Group I Carrying Charges payable to the
Series 2016-1 Noteholders).

 

“Series 2016-1 Group I Trustee Fee Amount” means, with respect to any Payment
Date, an amount equal to the Series 2016-1 Percentage of fees payable to the
Trustee with respect to the Group I Notes on such Payment Date.

 

“Series 2016-1 Interest Collection Account” has the meaning specified in
Section 4.2(a)(i) of this Series 2016-1 Supplement.

 

“Series 2016-1 Interest Period” means a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2016-1 Interest Period
shall commence on and include the Series 2016-1 Closing Date and end on and
include March 25, 2016.

 

“Series 2016-1 Invested Percentage” means, on any date of determination:

 

(a)                                 when used with respect to Group I Principal
Collections, the percentage equivalent (which percentage shall never exceed
100%) of a fraction,

 

(i)                                     the numerator of which shall be equal
to:

 

(x) during the Series 2016-1 Revolving Period, the Series 2016-1 Adjusted Asset
Coverage Threshold Amount as of the close of business on the last day of the
immediately preceding Related Month (or, until the end of the initial Related
Month after the Series 2016-1 Closing Date, on the Series 2016-1 Closing Date),

 

(y) during the Series 2016-1 Rapid Amortization Period, but prior to the first
date on which an Amortization Event has been declared or has automatically
occurred with respect to all Series of Group I Notes, the Series 2016-1 Adjusted
Asset Coverage Threshold Amount as of the close of business on the last day of
the Series 2016-1 Revolving Period, and

 

(z) on and after the first date on which an Amortization Event has been declared
or automatically occurred with respect to all Series of Group I Notes, the
Series 2016-1 Adjusted Asset Coverage Threshold Amount as of the close of
business on the day immediately prior to such first date on which an
Amortization Event has been declared or automatically occurred with respect to
all Series of Group I Notes, and

 

85

--------------------------------------------------------------------------------


 

(ii)                                  the denominator of which shall be the
Group I Aggregate Asset Coverage Threshold Amount as of the same date used to
determine the numerator in clause (i); provided that, if the principal amount of
any other Series of Group I Notes shall have been reduced to zero on any date
after the date used to determine the numerator in clause (i)(z), then the Group
I Asset Coverage Threshold Amount with respect to such Series of Group I Notes
shall be excluded from the calculation of the Group I Aggregate Asset Coverage
Threshold Amount pursuant to this clause (ii) for any date of determination
following the date on which the principal amount of such other Series of Group I
Notes shall have been reduced to zero;

 

(b)                                 when used with respect to Group I Interest
Collections, the percentage equivalent of a fraction, the numerator of which
shall be the Series 2016-1 Accrued Amounts on such date of determination, and
the denominator of which shall be the aggregate Group I Accrued Amounts with
respect to all Series of Group I Notes on such date of determination.

 

Notwithstanding the foregoing and for the avoidance of doubt, on any date of
determination after the date on which the Series 2016-1 Principal Amount shall
have been reduced to zero, the Series 2016-1 Invested Percentage shall equal
zero.

 

“Series 2016-1 Lease Interest Payment Deficit” means on any Payment Date an
amount equal to the excess, if any, of (a) the aggregate amount of Group I
Interest Collections that pursuant to Section 5.2(a) would have been deposited
into the Series 2016-1 Interest Collection Account if all payments of Monthly
Variable Rent required to have been made under the Group I Leases from but
excluding the preceding Payment Date to and including such Payment Date were
made in full over (b) the aggregate amount of Group I Interest Collections that
pursuant to Section 5.2(a) have been received for deposit into the Series 2016-1
Interest Collection Account from but excluding the preceding Payment Date to and
including such Payment Date.

 

“Series 2016-1 Lease Payment Deficit” means either a Series 2016-1 Lease
Interest Payment Deficit or a Series 2016-1 Lease Principal Payment Deficit.

 

“Series 2016-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Payment Date, zero and (b) for any other Payment Date, the excess, if
any, of (x) the Series 2016-1 Lease Principal Payment Deficit, if any, on the
preceding Payment Date over (y) all amounts deposited into the Series 2016-1
Principal Collection Account on or prior to such Payment Date on account of such
Series 2016-1 Lease Principal Payment Deficit.

 

“Series 2016-1 Lease Principal Payment Deficit” means on any Payment Date the
sum of (a) the Series 2016-1 Monthly Lease Principal Payment Deficit for such
Payment Date and (b) the Series 2016-1 Lease Principal Payment Carryover Deficit
for such Payment Date.

 

86

--------------------------------------------------------------------------------


 

“Series 2016-1 Liquidation Event” means, so long as such event or condition
continues:

 

(a) any Amortization Event with respect to the Series 2016-1 Notes described in
clauses (a) through (d) of Section 7.1 of this Series 2016-1 Supplement that
continues for thirty (30) consecutive days (without double counting the cure
period, if any, provided therein);

 

(b) the Amortization Event with respect to the Series 2016-1 Notes described in
clause (e) of Section 7.1 of this Series 2016-1 Supplement occurs as a result of
any Additional Group I Leasing Company Liquidation Event, and both such
Amortization Event and such Additional Group I Leasing Company Liquidation Event
continue for thirty (30) consecutive days;

 

(c) any Amortization Event with respect to the Series 2016-1 Notes described in
clauses (g) through (i) of Section 7.1 of this Series 2016-1 Supplement that
continues for thirty (30) consecutive days (without double counting the cure
period, if any, provided therein) after declaration thereof; or

 

(d) any Amortization Event specified in clauses (a) or (b) of Article IX of the
Group I Supplement.

 

Each Series 2016-1 Liquidation Event shall be a “Group I Liquidation Event” with
respect to the Series 2016-1 Notes.

 

“Series 2016-1 Manufacturer Percentage” means, for any Group I Manufacturer
listed in the table below, the percentage set forth opposite such Manufacturer
in such table.

 

Group I Manufacturer

 

Series 2016-1 Manufacturer Percentage

 

Audi

 

12.5

 

BMW

 

12.5

 

Chrysler

 

55.0

 

Fiat

 

35.0

 

Ford

 

55.0

 

GM

 

55.0

 

Honda

 

55.0

 

 

87

--------------------------------------------------------------------------------


 

Group I Manufacturer

 

Series 2016-1 Manufacturer Percentage

 

Hyundai

 

55.0

 

Jaguar

 

12.5

 

Kia

 

35.0

 

Land Rover

 

12.5

 

Lexus

 

12.5

 

Mazda

 

35.0

 

Mercedes

 

12.5

 

Mini

 

12.5

 

Mitsubishi

 

12.5

 

Nissan

 

55.0

 

Smart

 

12.5

 

Subaru

 

12.5

 

Toyota

 

55.0

 

Volkswagen

 

55.0

 

Volvo

 

35.0

 

Any other individual Manufacturer

 

3.0

 

 

“Series 2016-1 Market Value Average” means, as of any date of determination, the
percentage equivalent (not to exceed 100%) of a fraction, the numerator of which
is the average of the Series 2016-1 Non-Program Fleet Market Value as of the
three preceding Determination Dates and the denominator of which is the average
of the aggregate Group I/II Net Book Value of all Group I/II Non-Program
Vehicles as of such three preceding Determination Dates.

 

“Series 2016-1 Maximum Manufacturer Amount” means, as of any date of
determination and with respect to any Group I Manufacturer, an amount equal to
the product of (a) the Series 2016-1 Manufacturer Percentage for such Group I
Manufacturer and (b) the Group I Aggregate Asset Amount as of such date.

 

88

--------------------------------------------------------------------------------


 

“Series 2016-1 Measurement Month” on any Determination Date, means each complete
calendar month, or the smallest number of consecutive complete calendar months
preceding such Determination Date, in which at least the Series 2016-1 Disposed
Vehicle Threshold Number of vehicles were sold to unaffiliated third parties
(provided that, HVF II, in its sole discretion, may exclude salvage sales);
provided, however, that no calendar month included in a single Series 2016-1
Measurement Month shall be included in any other Series 2016-1 Measurement
Month.

 

“Series 2016-1 Monthly Lease Principal Payment Deficit” means on any Payment
Date an amount equal to the excess, if any, of (a) the aggregate amount of Group
I Principal Collections that pursuant to Section 5.2(b) would have been
deposited into the Series 2016-1 Principal Collection Account if all payments
required to have been made under the Group I Leases from but excluding the
preceding Payment Date to and including such Payment Date were made in full over
(b) the aggregate amount of Group I Principal Collections that pursuant to
Section 5.2(b) have been received for deposit into the Series 2016-1 Principal
Collection Account from but excluding the preceding Payment Date to and
including such Payment Date.

 

“Series 2016-1 Moody’s AAA Components” means each of:

 

i.

 

the Series 2016-1 Moody’s Eligible Investment Grade Program Vehicle Amount;

 

 

 

ii.

 

the Series 2016-1 Moody’s Eligible Investment Grade Program Receivable Amount;

 

 

 

iii.

 

the Series 2016-1 Moody’s Eligible Non-Investment Grade Program Vehicle Amount;

 

 

 

iv.

 

the Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program
Receivable Amount;

 

 

 

v.

 

the Series 2016-1 Moody’s Eligible Non-Investment Grade (Low) Program Receivable
Amount;

 

 

 

vi.

 

the Series 2016-1 Moody’s Eligible Investment Grade Non-Program Vehicle Amount;

 

 

 

vii.

 

the Series 2016-1 Moody’s Eligible Non-Investment Grade Non-Program Vehicle
Amount;

 

 

 

viii.

 

the Group I Cash Amount;

 

 

 

ix.

 

the Group I Due and Unpaid Lease Payment Amount; and

 

 

 

x.

 

the Series 2016-1 Moody’s Remainder AAA Amount.

 

89

--------------------------------------------------------------------------------


 

“Series 2016-1 Moody’s AAA Select Component” means each Series 2016-1 Moody’s
AAA Component other than the Group I Due and Unpaid Lease Payment Amount.

 

“Series 2016-1 Moody’s Adjusted Advance Rate” means, as of any date of
determination, with respect to any Series 2016-1 Moody’s AAA Select Component, a
percentage equal to the greater of:

 

(a)

 

(i) the Series 2016-1 Moody’s Baseline Advance Rate with respect to such
Series 2016-1 Moody’s AAA Select Component as of such date, minus

 

(ii) the Series 2016-1 Moody’s Concentration Excess Advance Rate Adjustment as
of such date, if any, with respect to such Series 2016-1 Moody’s AAA Select
Component, minus

 

(iii) the Series 2016-1 Moody’s MTM/DT Advance Rate Adjustment as of such date,
if any, with respect to such Series 2016-1 Moody’s AAA Select Component; and

 

(b) zero.

 

“Series 2016-1 Moody’s Baseline Advance Rate” means, with respect to each
Series 2016-1 Moody’s AAA Select Component, the percentage set forth opposite
such Series 2016-1 Moody’s AAA Select Component in the following table:

 

Series 2016-1 Moody’s AAA Select Component

 

Series 2016-1 Moody’s
Baseline Advance Rate

 

Series 2016-1 Moody’s Eligible Investment Grade Program Vehicle Amount

 

91.00

%

Series 2016-1 Moody’s Eligible Investment Grade Program Receivable Amount

 

91.00

%

Series 2016-1 Moody’s Eligible Non-Investment Grade Program Vehicle Amount

 

89.00

%

Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program Receivable
Amount

 

89.00

%

Series 2016-1 Moody’s Eligible Non-Investment Grade (Low) Program Receivable
Amount

 

0.00

%

Series 2016-1 Moody’s Eligible Investment Grade Non-Program Vehicle Amount

 

86.75

%

 

90

--------------------------------------------------------------------------------


 

Series 2016-1 Moody’s AAA Select Component

 

Series 2016-1 Moody’s
Baseline Advance Rate

 

Series 2016-1 Moody’s Eligible Non-Investment Grade Non-Program Vehicle Amount

 

84.00

%

Group I Cash Amount

 

100.00

%

Series 2016-1 Moody’s Remainder AAA Amount

 

0.00

%

 

“Series 2016-1 Moody’s Blended Advance Rate” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2016-1 Moody’s Blended Advance Rate Weighting Numerator and the
denominator of which is the Series 2016-1 Moody’s Blended Advance Rate Weighting
Denominator, in each case as of such date.

 

“Series 2016-1 Moody’s Blended Advance Rate Weighting Denominator” means, as of
any date of determination, an amount equal to the sum of each Series 2016-1
Moody’s AAA Select Component, in each case as of such date.

 

“Series 2016-1 Moody’s Blended Advance Rate Weighting Numerator” means, as of
any date of determination, an amount equal to the sum of an amount with respect
to each Series 2016-1 Moody’s AAA Select Component equal to the product of such
Series 2016-1 Moody’s AAA Select Component and the Series 2016-1 Moody’s
Adjusted Advance Rate with respect to such Series 2016-1 Moody’s AAA Select
Component, in each case as of such date.

 

“Series 2016-1 Moody’s Concentration Adjusted Advance Rate” means as of any date
of determination,

 

(i) with respect to the Series 2016-1 Moody’s Eligible Investment Grade
Non-Program Vehicle Amount, the excess, if any, of the Series 2016-1 Moody’s
Baseline Advance Rate with respect to such Series 2016-1 Moody’s Eligible
Investment Grade Non-Program Vehicle Amount over the Series 2016-1 Moody’s
Concentration Excess Advance Rate Adjustment with respect to such Series 2016-1
Moody’s Eligible Investment Grade Non-Program Vehicle Amount, in each case as of
such date, and

 

(ii) with respect to the Series 2016-1 Moody’s Eligible Non-Investment Grade
Non-Program Vehicle Amount, the excess, if any, of the Series 2016-1 Moody’s
Baseline Advance Rate with respect to such Series 2016-1 Moody’s Eligible
Non-Investment Grade Non-Program Vehicle Amount over the Series 2016-1 Moody’s
Concentration Excess Advance Rate Adjustment with respect to such Series 2016-1
Moody’s Eligible Non-Investment Grade Non-Program Vehicle Amount, in each case
as of such date.

 

91

--------------------------------------------------------------------------------


 

“Series 2016-1 Moody’s Concentration Excess Advance Rate Adjustment” means, with
respect to any Series 2016-1 Moody’s AAA Select Component as of any date of
determination, the lesser of (a) the percentage equivalent of a fraction, the
numerator of which is (I) the product of (A) the portion of the Series 2016-1
Moody’s Concentration Excess Amount, if any, allocated to such Series 2016-1
Moody’s AAA Select Component by HVF II and (B) the Series 2016-1 Moody’s
Baseline Advance Rate with respect to such Series 2016-1 Moody’s Select AAA
Component, and the denominator of which is (II) such Series 2016-1 Moody’s AAA
Select Component, in each case as of such date, and (b) the Series 2016-1
Moody’s Baseline Advance Rate with respect to such Series 2016-1 Moody’s AAA
Component; provided that, the portion of the Series 2016-1 Moody’s Concentration
Excess Amount allocated pursuant to the preceding clause (a)(I)(A) shall not
exceed the portion of such Series 2016-1 Moody’s AAA Select Component that was
included in determining whether such Series 2016-1 Moody’s Concentration Excess
Amount exists.

 

“Series 2016-1 Moody’s Concentration Excess Amount” means, as of any date of
determination, the sum of (i) the Series 2016-1 Moody’s Manufacturer
Concentration Excess Amount with respect to each Group I Manufacturer as of such
date, if any, (ii) the Series 2016-1 Moody’s Non-Liened Vehicle Concentration
Excess Amount as of such date, if any, and (iii) the Series 2016-1 Moody’s
Non-Investment Grade (High) Program Receivable Concentration Excess Amount as of
such date, if any; provided that, for purposes of calculating this definition as
of any such date (i) the Group I Net Book Value of any Group I Eligible Vehicle
and the amount of Series 2016-1 Moody’s Eligible Manufacturer Receivables, in
each case, included in the Series 2016-1 Moody’s Manufacturer Amount for the
Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2016-1 Moody’s Manufacturer Concentration Excess Amount
and designated by HVF II to constitute Series 2016-1 Moody’s Manufacturer
Concentration Excess Amounts, as of such date, shall not be included in the
Series 2016-1 Non-Liened Vehicle Amount for purposes of calculating the
Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess Amount as of such
date or the Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program
Receivable Amount for purposes of calculating the Series 2016-1 Moody’s
Non-Investment Grade (High) Program Receivable Concentration Excess Amount as of
such date, (ii) the Group I Net Book Value of any Group I Eligible Vehicle
included in the Series 2016-1 Non-Liened Vehicle Amount for purposes of
calculating the Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess
Amount and designated by HVF II to constitute Series 2016-1 Moody’s Non-Liened
Vehicle Concentration Excess Amounts as of such date, shall not be included in
the Series 2016-1 Moody’s Manufacturer Amount for the Group I Manufacturer of
such Group I Eligible Vehicle for purposes of calculating the Series 2016-1
Moody’s Manufacturer Concentration Excess Amount, as of such date, (iii) the
amount of any Series 2016-1 Moody’s Eligible Manufacturer Receivables included
in the Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program
Receivable Amount for purposes of calculating the Series 2016-1 Moody’s
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to constitute Series 2016-1 Moody’s Non-Investment Grade
(High) Program Receivable Concentration Excess Amounts as of such date, shall
not be included in the Series 2016-1 Moody’s Manufacturer Amount for the Group I

 

92

--------------------------------------------------------------------------------


 

Manufacturer with respect to such Series 2016-1 Moody’s Eligible Manufacturer
Receivable for purposes of calculating the Series 2016-1 Moody’s Manufacturer
Concentration Excess Amount, as of such date, and (iv) the determination of
which Group I Eligible Vehicles (or the Group I Net Book Value thereof) or
Series 2016-1 Moody’s Eligible Manufacturer Receivables are designated as
constituting (A) Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess
Amounts, (B) Series 2016-1 Moody’s Manufacturer Concentration Excess Amounts and
(C) Series 2016-1 Moody’s Non-Investment Grade (High) Program Receivable
Concentration Excess Amounts, in each case, as of such date shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2016-1 Moody’s Eligible Investment Grade Non-Program Vehicle Amount”
means, as of any date of determination, the sum of the Group I Net Book Value as
of such date of each Series 2016-1 Moody’s Investment Grade Non-Program Vehicle
for which the Disposition Date has not occurred as of such date.

 

“Series 2016-1 Moody’s Eligible Investment Grade Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2016-1 Moody’s
Eligible Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2016-1 Moody’s
Investment Grade Manufacturers.

 

“Series 2016-1 Moody’s Eligible Investment Grade Program Vehicle Amount” means,
as of any date of determination, the sum of the Group I Net Book Value as of
such date of each Series 2016-1 Moody’s Investment Grade Program Vehicle for
which the Disposition Date has not occurred as of such date.

 

“Series 2016-1 Moody’s Eligible Manufacturer Receivable” means, as of any date
of determination:

 

i.              each Group I Manufacturer Receivable payable to any Group I
Leasing Company or the Intermediary by any Group I Manufacturer that has a
Relevant Moody’s Rating as of such date of at least “A3” pursuant to a Group I
Manufacturer Program that, as of such date, has not remained unpaid for more
than 150 calendar days past the Disposition Date with respect to the Group I
Eligible Vehicle giving rise to such Group I Manufacturer Receivable;

 

ii.             each Group I Manufacturer Receivable payable to any Group I
Leasing Company or the Intermediary by any Group I Manufacturer that (a) has a
Relevant Moody’s Rating as of such date of (i) less than “A3” and (ii) at least
“Baa3”, pursuant to a Group I Manufacturer Program that, as of such date, has
not remained unpaid for more than 120 calendar days past the Disposition Date
with respect to the Group I Eligible Vehicle giving rise to such Group I
Manufacturer Receivable; and

 

iii.            each Group I Manufacturer Receivable payable to any Group I
Leasing Company or the Intermediary by a Series 2016-1 Moody’s Non-Investment
Grade (High) Manufacturer or a Series 2016-1 Moody’s Non-

 

93

--------------------------------------------------------------------------------


 

Investment Grade (Low) Manufacturer, in any case, pursuant to a Group I
Manufacturer Program, that, as of such date, has not remained unpaid for more
than 90 calendar days past the Disposition Date with respect to the Group I
Eligible Vehicle giving rise to such Group I Manufacturer Receivable.

 

“Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program Receivable
Amount” means, as of any date of determination, the sum of all Series 2016-1
Moody’s Eligible Manufacturer Receivables payable to any Group I Leasing Company
or the Intermediary, in each case, as of such date by all Series 2016-1 Moody’s
Non-Investment Grade (High) Manufacturers.

 

“Series 2016-1 Moody’s Eligible Non-Investment Grade (Low) Program Receivable
Amount” means, as of any date of determination, the sum of all Series 2016-1
Moody’s Eligible Manufacturer Receivables payable to any Group I Leasing Company
or the Intermediary, in each case, as of such date by all Series 2016-1 Moody’s
Non-Investment Grade (Low) Manufacturers.

 

“Series 2016-1 Moody’s Eligible Non-Investment Grade Non-Program Vehicle Amount”
means, as of any date of determination, the sum of the Group I Net Book Value of
each Series 2016-1 Moody’s Non-Investment Grade Non-Program Vehicle for which
the Disposition Date has not occurred as of such date.

 

“Series 2016-1 Moody’s Eligible Non-Investment Grade Program Vehicle Amount”
means, as of any date of determination, the sum of Group I Net Book Values as of
such date of each Series 2016-1 Moody’s Non-Investment Grade (High) Program
Vehicle and each Series 2016-1 Moody’s Non-Investment Grade (Low) Program
Vehicle, in each case, for which the Disposition Date has not occurred as of
such date.

 

“Series 2016-1 Moody’s Investment Grade Manufacturer” means, as of any date of
determination, (a) any Group I Manufacturer that has a Relevant Moody’s Rating
as of such date of at least “Baa3”, and (b) any Group I Manufacturer that
(i) does not have a Relevant Moody’s Rating of at least “Baa3” as of such date,
(ii) does not have a long-term corporate family rating from Moody’s as of such
date, and (iii) has a long-term senior unsecured debt rating from Moody’s of at
least “Ba1” as of such date; provided that, upon any withdrawal or downgrade of
any rating of any Group I Manufacturer by Moody’s, such Group I Manufacturer
may, in HVF II’s sole discretion, be deemed to have the rating applicable
thereto immediately preceding such withdrawal or downgrade (as applicable) by
Moody’s for a period of thirty (30) days following the earlier of (x) the date
on which an Authorized Officer of any of the Group I Administrator, any Group I
Leasing Company or any Group I Lease Servicer obtains actual knowledge of such
withdrawal or downgrade (as applicable) and (y) the date on which the Trustee
notifies the Group I Administrator in writing of such withdrawal or downgrade
(as applicable).

 

“Series 2016-1 Moody’s Investment Grade Non-Program Vehicle” means, as of any
date of determination, any Group I Eligible Vehicle manufactured by a Series

 

94

--------------------------------------------------------------------------------


 

2016-1 Moody’s Investment Grade Manufacturer that is not a Series 2016-1 Moody’s
Investment Grade Program Vehicle as of such date.

 

“Series 2016-1 Moody’s Investment Grade Program Vehicle” means, as of any date
of determination, any Group I Program Vehicle manufactured by a Series 2016-1
Moody’s Investment Grade Manufacturer that is subject to a Group I Manufacturer
Program on the Group I Vehicle Operating Lease Commencement Date for such Group
I Program Vehicle unless it has been redesignated (and as of such date remains
so designated) as a Group I Non-Program Vehicle pursuant to Section 2.5 of the
Group I HVF Lease (or such other similar section of another Group I Lease, as
applicable) as of such date.

 

“Series 2016-1 Moody’s Manufacturer Amount” means, as of any date of
determination and with respect to any Group I Manufacturer, the sum of:

 

i.                  the aggregate Group I Net Book Value of all Group I Eligible
Vehicles manufactured by such Group I Manufacturer as of such date; and

 

ii.               the aggregate amount of all Series 2016-1 Moody’s Eligible
Manufacturer Receivables with respect to such Group I Manufacturer.

 

“Series 2016-1 Moody’s Manufacturer Concentration Excess Amount” means, with
respect to any Group I Manufacturer as of any date of determination, the excess,
if any, of the Series 2016-1 Moody’s Manufacturer Amount with respect to such
Group I Manufacturer as of such date over the Series 2016-1 Maximum Manufacturer
Amount with respect to such Group I Manufacturer as of such date; provided that,
for purposes of calculating such excess as of any such date (i) the Group I Net
Book Value of any Group I Eligible Vehicle included in the Series 2016-1 Moody’s
Manufacturer Amount for the Group I Manufacturer of such Group I Eligible
Vehicle for purposes of calculating the Series 2016-1 Moody’s Manufacturer
Concentration Excess Amount and designated by HVF II to constitute Series 2016-1
Moody’s Manufacturer Concentration Excess Amounts, as of such date, shall not be
included in the Series 2016-1 Non-Liened Vehicle Amount for purposes of
calculating the Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess
Amount as of such date, (ii) the Group I Net Book Value of any Group I Eligible
Vehicle included in the Series 2016-1 Non-Liened Vehicle Amount for purposes of
calculating the Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess
Amount and designated by HVF II to constitute Series 2016-1 Moody’s Non-Liened
Vehicle Concentration Excess Amounts as of such date, shall not be included in
the Series 2016-1 Moody’s Manufacturer Amount for the Group I Manufacturer of
such Group I Eligible Vehicle for purposes of calculating the Series 2016-1
Moody’s Manufacturer Concentration Excess Amount, as of such date, (iii) the
amount of any Series 2016-1 Moody’s Eligible Manufacturer Receivables included
in the Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program
Receivable Amount for purposes of calculating the Series 2016-1 Moody’s
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to

 

95

--------------------------------------------------------------------------------


 

constitute Series 2016-1 Moody’s Non-Investment Grade (High) Program Receivable
Concentration Excess Amounts as of such date, shall not be included in the
Series 2016-1 Moody’s Manufacturer Amount for the Group I Manufacturer with
respect to such Series 2016-1 Moody’s Eligible Manufacturer Receivable for
purposes of calculating the Series 2016-1 Moody’s Manufacturer Concentration
Excess Amount, as of such date, and (iv) the determination of which Group I
Eligible Vehicles (or the Group I Net Book Value thereof) or Series 2016-1
Moody’s Eligible Manufacturer Receivables are to be designated as constituting
(A) Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess Amounts,
(B) Series 2016-1 Moody’s Manufacturer Concentration Excess Amounts and
(C) Series 2016-1 Moody’s Non-Investment Grade (High) Program Receivable
Concentration Excess Amounts, in each case as of such date shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2016-1 Moody’s MTM/DT Advance Rate Adjustment” means, as of any date of
determination,

 

i.                  with respect to the Series 2016-1 Moody’s Eligible
Investment Grade Non-Program Vehicle Amount, a percentage equal to the product
of (i) the Series 2016-1 Failure Percentage as of such date and (ii) the
Series 2016-1 Moody’s Concentration Adjusted Advance Rate with respect to the
Series 2016-1 Moody’s Eligible Investment Grade Non-Program Vehicle Amount, in
each case as of such date;

 

ii.               with respect to the Series 2016-1 Moody’s Eligible
Non-Investment Grade Non-Program Vehicle Amount, a percentage equal to the
product of (i) the Series 2016-1 Failure Percentage as of such date and (ii) the
Series 2016-1 Moody’s Concentration Adjusted Advance Rate with respect to the
Series 2016-1 Moody’s Eligible Non-Investment Grade Non-Program Vehicle Amount,
in each case as of such date; and

 

iii.            with respect to any other Series 2016-1 Moody’s AAA Component,
zero.

 

“Series 2016-1 Moody’s Non-Investment Grade (High) Manufacturer” means, as of
any date of determination, any Group I Manufacturer that (a) is not a
Series 2016-1 Moody’s Investment Grade Manufacturer as of such date and (b) has
a Relevant Moody’s Rating of at least “Ba3” as of such date; provided that, upon
any withdrawal or downgrade of any rating of any Group I Manufacturer by
Moody’s, such Group I Manufacturer may, in HVF II’s sole discretion, be deemed
to have the rating applicable thereto immediately preceding such withdrawal or
downgrade (as applicable) by Moody’s for a period of thirty (30) days following
the earlier of (x) the date on which an Authorized Officer of any of the Group I
Administrator, any Group I Leasing Company or any Group I Lease Servicer obtains
actual knowledge of such withdrawal or downgrade (as applicable) and (y) the
date on which the Trustee notifies the Group I Administrator in writing of such
withdrawal or downgrade (as applicable).

 

“Series 2016-1 Moody’s Non-Investment Grade (High) Program Receivable
Concentration Excess Amount” means, with respect to any Series 2016-1

 

96

--------------------------------------------------------------------------------


 

Moody’s Non-Investment Grade (High) Manufacturer, as of any date of
determination, the excess, if any, of the Series 2016-1 Moody’s Eligible
Non-Investment Grade (High) Program Receivable Amount with respect to such
Series 2016-1 Moody’s Non-Investment Grade (High) Manufacturer as of such date
over 7.5% of the Group I Aggregate Asset Amount as of such date; provided that,
for purposes of calculating such excess as of any such date (i) the amount of
any Series 2016-1 Moody’s Eligible Manufacturer Receivables with respect to any
Series 2016-1 Moody’s Non-Investment Grade (High) Manufacturer included in the
Series 2016-1 Moody’s Manufacturer Amount for purposes of calculating the
Series 2016-1 Moody’s Manufacturer Concentration Excess Amount and designated by
HVF II to constitute Series 2016-1 Moody’s Manufacturer Concentration Excess
Amounts as of such date, shall not be included in the Series 2016-1 Moody’s
Eligible Non-Investment Grade (High) Program Receivable Amount for purposes of
calculating the Series 2016-1 Moody’s Non-Investment Grade (High) Program
Receivable Concentration Excess Amount, as of such date and (ii) the
determination of which receivables are to be designated as constituting
(A) Series 2016-1 Moody’s Non-Investment Grade (High) Program Receivable
Concentration Excess Amounts and (B) Series 2016-1 Moody’s Manufacturer
Concentration Excess Amounts, in each case as of such date, shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2016-1 Moody’s Non-Investment Grade (High) Program Vehicle” means, as of
any date of determination, any Group I Program Vehicle manufactured by a
Series 2016-1 Moody’s Non-Investment Grade (High) Manufacturer that is or was
subject to a Group I Manufacturer Program on the Group I Vehicle Operating Lease
Commencement Date for such Group I Program Vehicle unless it has been
redesignated (and as of such date remains so designated) as a Group I
Non-Program Vehicle pursuant to Section 2.5 of the Group I HVF Lease (or such
other similar section of another Group I Lease, as applicable) as of such date.

 

“Series 2016-1 Moody’s Non-Investment Grade (Low) Manufacturer” means, as of any
date of determination, any Group I Manufacturer that has a Relevant Moody’s
Rating as of such date of less than “Ba3”; provided that, upon any withdrawal or
downgrade of any rating of any Group I Manufacturer by Moody’s, such Group I
Manufacturer may, in HVF II’s sole discretion, be deemed to have the rating
applicable thereto immediately preceding such withdrawal or downgrade (as
applicable) Moody’s for a period of thirty (30) days following the earlier of
(x) the date on which any of the Group I Administrator, any Group I Leasing
Company or any Group I Lease Servicer obtains actual knowledge of such
withdrawal or downgrade (as applicable) and (y) the date on which the Trustee
notifies the Group I Administrator in writing of such withdrawal or downgrade
(as applicable).

 

“Series 2016-1 Moody’s Non-Investment Grade (Low) Program Vehicle” means, as of
any date of determination, any Group I Program Vehicle manufactured by a
Series 2016-1 Moody’s Non-Investment Grade (Low) Manufacturer that is or was
subject to a Group I Manufacturer Program on the Group I Vehicle Operating Lease
Commencement Date for such Group I Program Vehicle unless it has been
redesignated (and as of such date remains so designated) as a Group I
Non-Program Vehicle pursuant

 

97

--------------------------------------------------------------------------------


 

to Section 2.5 of the Group I HVF Lease (or such other similar section of
another Group I Lease, as applicable) as of such date.

 

“Series 2016-1 Moody’s Non-Investment Grade Non-Program Vehicle” means, as of
any date of determination, any Group I Eligible Vehicle that (i) was
manufactured by a Series 2016-1 Moody’s Non-Investment Grade (High) Manufacturer
or a Series 2016-1 Moody’s Non-Investment Grade (Low) Manufacturer and (ii) is
not a Series 2016-1 Moody’s Non-Investment Grade (High) Program Vehicle or a
Series 2016-1 Moody’s Non-Investment Grade (Low) Program Vehicle, in each case
as of such date.

 

“Series 2016-1 Moody’s Non-Liened Vehicle Concentration Excess Amount” means, as
of any date of determination, the excess, if any, of the Series 2016-1
Non-Liened Vehicle Amount as of such date over 0.50% of the Group I Aggregate
Asset Amount as of such date; provided that, for purposes of calculating such
excess as of any such date (i) the Group I Net Book Value of any Group I
Eligible Vehicle included in the Series 2016-1 Non-Liened Vehicle Amount for
purposes of calculating the Series 2016-1 Moody’s Non-Liened Vehicle
Concentration Excess Amount and designated by HVF II to constitute Series 2016-1
Moody’s Non-Liened Vehicle Concentration Excess Amounts, as of such date, shall
not be included in the Series 2016-1 Moody’s Manufacturer Amount for the Group I
Manufacturer of such Group I Eligible Vehicle for purposes of calculating the
Series 2016-1 Moody’s Manufacturer Concentration Excess Amount, as of such date,
(ii) the Group I Net Book Value of any Group I Eligible Vehicle included in the
Series 2016-1 Moody’s Manufacturer Amount for the Group I Manufacturer of such
Group I Eligible Vehicle for purposes of calculating the Series 2016-1 Moody’s
Manufacturer Concentration Excess Amount and designated by HVF II to constitute
Series 2016-1 Moody’s Manufacturer Concentration Excess Amounts, as of such
date, shall not be included in the Series 2016-1 Non-Liened Vehicle Amount for
purposes of calculating the Series 2016-1 Moody’s Non-Liened Vehicle
Concentration Excess Amount as of such date, and (iii) the determination of
which Group I Eligible Vehicles (or the Group I Net Book Value thereof) are to
be designated as constituting (A) Series 2016-1 Moody’s Non-Liened Vehicle
Concentration Excess Amounts and (B) Series 2016-1 Moody’s Manufacturer
Concentration Excess Amounts, in each case as of such date shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2016-1 Moody’s Remainder AAA Amount” means, as of any date of
determination, the excess, if any, of:

 

(a) the Group I Aggregate Asset Amount as of such date over

 

(b) the sum of:

 

(i) the Series 2016-1 Moody’s Eligible Investment Grade Program Vehicle Amount
as of such date,

 

(ii) the Series 2016-1 Moody’s Eligible Investment Grade Program Receivable
Amount as of such date,

 

98

--------------------------------------------------------------------------------


 

(iii), the Series 2016-1 Moody’s Eligible Non-Investment Grade Program Vehicle
Amount as of such date,

 

(iv) the Series 2016-1 Moody’s Eligible Non-Investment Grade (High) Program
Receivable Amount as of such date,

 

(v) the Series 2016-1 Moody’s Eligible Non-Investment Grade (Low) Program
Receivable Amount as of such date,

 

(vi) the Series 2016-1 Moody’s Eligible Investment Grade Non-Program Vehicle
Amount as of such date,

 

(vii) the Series 2016-1 Moody’s Eligible Non-Investment Grade Non-Program
Vehicle Amount as of such date,

 

(viii) the Group I Cash Amount as of such date, and

 

(ix) the Group I Due and Unpaid Lease Payment Amount as of such date.

 

“Series 2016-1 Non-Liened Vehicle Amount” means, as of any date of
determination, the sum of the Group I Net Book Value as of such date of each
Group I Eligible Vehicle for which the Disposition Date has not occurred as of
such date and with respect to which the Certificate of Title does not note the
Collateral Agent as the first lienholder (and, the Certificate of Title with
respect to which has not been submitted to the appropriate state authorities for
such notation or the fees due in respect of such notation have not yet been
paid); provided that, commencing on the RCFC Nominee Trigger Date and ending on
the twentieth (20th) Business Day following the RCFC Nominee Trigger Date, no
Group I Eligible Vehicle (or the Group I Net Book Value thereof) titled in the
name of RCFC pursuant to the RCFC Nominee Agreement will be included in the
Series 2016-1 Non-Liened Vehicle Amount.

 

“Series 2016-1 Non-Program Fleet Market Value” means, with respect to all Group
I/II Non-Program Vehicles as of any date of determination, the sum of the
respective Series 2016-1 Third-Party Market Values of each such Group I/II
Non-Program Vehicle as of such date.

 

“Series 2016-1 Non-Program Vehicle Disposition Proceeds Percentage Average”
means, with respect to any Series 2016-1 Measurement Month, commencing with the
third Series 2016-1 Measurement Month following the Series 2016-1 Closing Date,
the percentage equivalent (not to exceed 100%) of a fraction, the numerator of
which is the aggregate amount of Disposition Proceeds paid or payable in respect
of all Group I/II Non-Program Vehicles that are sold to unaffiliated third
parties (excluding salvage sales) during such Series 2016-1 Measurement Month
and the two Series 2016-1 Measurement Months preceding such Series 2016-1
Measurement Month and the denominator of which is the excess, if any, of the
aggregate Group I/II Net Book Values of such Group I/II Non-Program Vehicles on
the dates of their respective sales over the

 

99

--------------------------------------------------------------------------------


 

aggregate Group I/II Final Base Rent with respect such Group I/II Non-Program
Vehicles.

 

“Series 2016-1 Noteholders” means the Class A Noteholders, the Class B
Noteholders, the Class C Noteholders, the Class D Noteholders, and, if the
Class E Notes have been issued, the Class E Noteholders, collectively.

 

“Series 2016-1 Notes” means the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, and, if the Class E Notes have been issued, the
Class E Notes, collectively.

 

“Series 2016-1 Past Due Rent Payment” means, (a) with respect to any Past Due
Rent Payment in respect of a Series 2016-1 Lease Principal Payment Deficit, an
amount equal to the Series 2016-1 Invested Percentage with respect to Group I
Principal Collections (as of the Payment Date on which such Series 2016-1 Lease
Payment Deficit occurred) of such Past Due Rent Payment and (b) with respect to
any Past Due Rent Payment in respect of a Series 2016-1 Lease Interest Payment
Deficit, an amount equal to the Series 2016-1 Invested Percentage with respect
to Group I Interest Collections (as of the Payment Date on which such
Series 2016-1 Lease Payment Deficit occurred) of such Past Due Rent Payment.

 

“Series 2016-1 Payment Date Available Interest Amount” means, with respect to
each Series 2016-1 Interest Period, the sum of the Series 2016-1 Daily Interest
Allocations for each Series 2016-1 Deposit Date in such Series 2016-1 Interest
Period.

 

“Series 2016-1 Payment Date Interest Amount” means, with respect to each Payment
Date, the sum (without duplication) of the amounts payable pursuant to Sections
5.3(a) through (g).

 

“Series 2016-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2016-1 Principal
Amount as of such date and the denominator of which is the Aggregate Group I
Principal Amount as of such date.

 

“Series 2016-1 Permitted Liens” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty (30) days past due or are being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves have been established, and are being maintained, in accordance
with GAAP and (iii) Liens in favor of the Trustee pursuant to any Series 2016-1
Related Document, Group I Related Document or Base Related Document and Liens in
favor of the Collateral Agent pursuant to the Collateral Agency Agreement. 
Series 2016-1 Permitted Liens shall be “Series Permitted Liens” with respect to
the Series 2016-1 Notes.

 

100

--------------------------------------------------------------------------------


 

“Series 2016-1 Principal Amount” means, as of any date of determination, the sum
of the Class A Principal Amount, the Class B Principal Amount, the Class C
Principal Amount, the Class D Principal Amount, and, if the Class E Notes have
been issued as of such date, the Class E Principal Amount, in each case, as of
such date.  The Series 2016-1 Principal Amount shall be the “Principal Amount”
with respect to the Series 2016-1 Notes.  For the avoidance of doubt, when
“Principal Amount” is used in connection with any Class of Series 2016-1 Notes
it means the Class A Principal Amount, the Class B Principal Amount, the Class C
Principal Amount, the Class D Principal Amount or the Class E Principal Amount,
as applicable.

 

“Series 2016-1 Principal Collection Account” has the meaning specified in
Section 4.2(a) of this Series 2016-1 Supplement.

 

“Series 2016-1 Principal Collection Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2016-1 Principal Collection Account as of such date.

 

“Series 2016-1 Rapid Amortization Period” means the period beginning on the
earlier to occur of (i) the close of business on the Business Day immediately
preceding the Expected Final Payment Date and (ii) the close of business on the
Business Day immediately preceding the day on which an Amortization Event with
respect to the Series 2016-1 Notes is deemed to have occurred with respect to
the Series 2016-1 Notes, and ending upon the earlier to occur of (i) the date on
which (A) the Series 2016-1 Notes are paid in full and (B) the termination of
this Series 2016-1 Supplement.

 

“Series 2016-1 Rating Agency Condition” means (a) the notification in writing by
each Rating Agency then rating any Class of Series 2016-1 Notes at the request
of HVF II that a proposed action will not result in a reduction or withdrawal by
such Rating Agency of the rating or credit risk assessment of such Class, or
(b) each Rating Agency then rating any Class of Series 2016-1 Notes at the
request of HVF II shall have been given notice of such event at least ten
(10) days prior to the occurrence of such event (or, if ten (10) day’s advance
notice is impracticable, as much advance notice as is practicable) and such
Rating Agency shall not have issued any written notice prior to the occurrence
of such event that the occurrence of such event will itself cause such Rating
Agency to downgrade, qualify, or withdraw its rating assigned to such Class. 
The Series 2016-1 Rating Agency Condition shall be the “Rating Agency Condition”
with respect to the Series 2016-1 Notes.

 

“Series 2016-1 Related Documents” means the Base Related Documents, the Group I
Related Documents, this Series 2016-1 Supplement, each Class A/B/C/D Demand Note
and that certain Back-Up Disposition Agent Agreement dated as of November 25,
2013, by and among Fiserv Automotive Solutions, Inc., Hertz, as “Servicer”, and
the Trustee (as the same may be amended, restated, modified or supplemented from
time to time in accordance with its terms), and any successor agreement entered
into with a successor back-up disposition agent in accordance with the foregoing
agreement.

 

101

--------------------------------------------------------------------------------


 

“Series 2016-1 Required Noteholders” means Series 2016-1 Noteholders holding
more than 50% of the Series 2016-1 Principal Amount (excluding any Series 2016-1
Notes held by HVF II or any Affiliate of HVF II (other than Series 2016-1 Notes
held by an Affiliate Issuer)).

 

“Series 2016-1 Revolving Period” means the period from and including the
Series 2016-1 Closing Date to the commencement of the Series 2016-1 Rapid
Amortization Period.

 

“Series 2016-1 Supplement” has the meaning specified in the Preamble of this
Series 2016-1 Supplement.

 

“Series 2016-1 Supplemental Indenture” means a supplement to this Series 2016-1
Supplement complying (to the extent applicable) with the terms of Section 9.9 of
this Series 2016-1 Supplement.

 

“Series 2016-1 Third-Party Market Value” means, with respect to each Group I/II
Non-Program Vehicle, as of any date of determination during a calendar month:

 

(a)         if the Series 2016-1 Third-Party Market Value Procedures have been
completed for such month, then

 

(i)             the Monthly NADA Mark, if any, for such Group I/II Non-Program
Vehicle obtained in such calendar month in accordance with such Series 2016-1
Third-Party Market Value Procedures;

 

(ii)          if, pursuant to the Series 2016-1 Third-Party Market Value
Procedures, no Monthly NADA Mark for such Group I/II Non-Program Vehicle was
obtained in such calendar month, then the Monthly Blackbook Mark, if any, for
such Group I/II Non-Program Vehicle obtained in such calendar month in
accordance with such Series 2016-1 Third-Party Market Value Procedures; and

 

(iii)       if, pursuant to the Series 2016-1 Third-Party Market Value
Procedures, neither a Monthly NADA Mark nor a Monthly Blackbook Mark for such
Group I/II Non-Program Vehicle was obtained for such calendar month (regardless
of whether such value was not obtained because (A) neither a Monthly NADA Mark
nor a Monthly Blackbook Mark was obtained in undertaking the Series 2016-1
Third-Party Market Value Procedures or (B) such Group I/II Non-Program Vehicle
experienced its Group I/II Vehicle Operating Lease Commencement Date on or after
the first day of such calendar month), then the Group I Administrator’s
reasonable estimation of the fair market value of such Group I/II Non-Program
Vehicle as of such date of determination; and

 

(b)         until the Series 2016-1 Third-Party Market Value Procedures have
been completed for such calendar month:

 

102

--------------------------------------------------------------------------------


 

(i)             if such Group I/II Non-Program Vehicle experienced its Group
I/II Vehicle Operating Lease Commencement Date prior to the first day of such
calendar month, the Series 2016-1 Third-Party Market Value obtained in the
immediately preceding calendar month, in accordance with the Series 2016-1
Third-Party Market Value Procedures for such immediately preceding calendar
month, and

 

(ii)          if such Group I/II Non-Program Vehicle experienced its Group I/II
Vehicle Operating Lease Commencement Date on or after the first day of such
calendar month, then the Group I Administrator’s reasonable estimation of the
fair market value of such Group I/II Non-Program Vehicle as of such date of
determination.

 

“Series 2016-1 Third-Party Market Value Procedures” means, with respect to each
calendar month and each Group I/II Non-Program Vehicle, on or prior to the
Determination Date for such calendar month:

 

(a)         HVF II shall make one attempt (or cause the Group I Administrator to
make one attempt) to obtain a Monthly NADA Mark for each Group I/II Non-Program
Vehicle that was a Group I/II Non-Program Vehicle as of the first day of such
calendar month, and

 

(b)         if no Monthly NADA Mark was obtained for any such Group I/II
Non-Program Vehicle described in clause (a) above upon such attempt, then HVF II
shall make one attempt (or cause the Group I Administrator to make one attempt)
to obtain a Monthly Blackbook Mark for any such Group I/II Non-Program Vehicle.

 

“Series-Specific 2016-1 Collateral” means the Series 2016-1 Account Collateral
with respect to each Series 2016-1 Account and each Class A/B/C/D Demand Note. 
The Series-Specific 2016-1 Collateral shall be the “Group I Series-Specific
Collateral” with respect to the Series 2016-1 Notes.

 

“Similar Law” has the meaning specified in Section 2.2(j) of this Series 2016-1
Supplement.

 

“Treasury Rate” means with respect an Early Redemption Date, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
(2) business days prior to such Early Redemption Date (or, if such statistical
release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period from such Early Redemption Date to the
Expected Final Payment Date; provided that, if the period from the Early
Redemption Date to the Expected Final Payment Date is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, then the Treasury Rate will be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of United States Treasury securities for which such yields are given, except
that if the period from

 

103

--------------------------------------------------------------------------------


 

such Early Redemption Date to the Expected Final Payment Date is less than one
(1) year, then the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one (1) year will be
used.

 

104

--------------------------------------------------------------------------------


 

ANNEX 1

 

REPRESENTATIONS AND WARRANTIES

 

1.              HVF II.  HVF II represents and warrants that each of its
representations and warranties in the Series 2016-1 Related Documents is true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date) and further represents and warrants, in each
case for the benefit of the Trustee and the Series 2016-1 Noteholders, that:

 

a.              no Amortization Event or Potential Amortization Event, in each
case with respect to the Series 2016-1 Notes, is continuing; and

 

b.              on the Series 2016-1 Closing Date, HVF II has furnished to the
Trustee  copies of all Series 2016-1 Related Documents to which it is a party as
of the Series 2016-1 Closing Date, all of which are in full force and effect as
of the Series 2016-1 Closing Date.

 

2.              Group I Administrator.  The Group I Administrator represents and
warrants that each representation and warranty made by it in each Series 2016-1
Related Document, is true and correct in all material respects as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

COVENANTS

 

HVF II and the Group I Administrator each severally covenants and agrees that,
until the Series 2016-1 Notes have been paid in full, it will:

 

1.              Performance of Obligations.  Duly and timely perform all of its
covenants (both affirmative and negative) and obligations under each
Series 2016-1 Related Document to which it is a party.

 

2.              Margin Stock.  Not permit any (i) part of the proceeds of the
sale of the Series 2016-1 Notes to be (x) used to purchase or carry any “margin
stock” (as defined or used in the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X thereof) or (y) loaned
to others for the purpose of purchasing or carrying any margin stock or
(ii) amounts owed with respect to the Series 2016-1 Notes to be secured,
directly or indirectly, by any margin stock.

 

3.              Series 2016-1 Third-Party Market Value Procedures.  Comply with
the Series 2016-1 Third-Party Market Value Procedures in all material respects.

 

4.              Additional Group I Leases. Cause the terms of any Additional
Group I Lease, Additional Group I Leasing Company Indenture, Additional Group I
Leasing Company Note, the organizational documents for any Additional Group I
Leasing Company and the documents related to each of the foregoing, including
without limitation, terms relating to amortization events, liquidation events,
remedies and amendments, to be substantially similar to the corresponding terms
of the Group I HVF Lease, HVF Series 2013-G1 Supplement, HVF Series 2013-G1
Note, the HVF LLC Agreement and the documents related to each of the foregoing,
except such terms of any Additional Group I Lease, Additional Group I Leasing
Company Indenture, Additional Group I Leasing Company Note, the organizational
documents for any Additional Group I Leasing and the documents related to each
of the foregoing that may be different from the corresponding terms of the Group
I HVF Lease, HVF Series 2013-G1 Supplement, HVF Series 2013-G1 Note, the HVF LLC
Agreement and the documents related to each of the foregoing to the extent such
differences are not materially adverse to the Series 2016-1 Noteholders (as
evidenced by an Officer’s Certificate of HVF II).

 

5.              Noteholder Statement AUP.  On or prior to the Payment Date
occurring in July of each year, commencing in 2016, the Group I Administrator
shall cause a firm of independent certified public accountants or independent
consultants (which may be designated by the Group I Administrator in its sole
and absolute discretion) to deliver to HVF II, a report addressed to the Group I
Administrator and HVF II, summarizing the results of certain procedures with
respect to certain documents and records relating to the Group I Eligible
Vehicles during the preceding calendar year.  The procedures to be performed and
reported upon by

 

--------------------------------------------------------------------------------


 

such firm of independent certified public accountants or independent consultants
shall be those determined by the Group I Administrator in its sole and absolute
discretion.

 

6.              Financial Statements and Other Reporting.  Solely with respect
to HVF II, furnish or cause to be furnished to each Series 2016-1 Noteholder:

 

i.                  commencing on the Series 2016-1 Closing Date, within
120 days after the end of each of Hertz’s fiscal years, copies of the Annual
Report on Form 10-K filed by Hertz with the SEC or, if Hertz is not a reporting
company, information equivalent to that which would be required to be included
in the financial statements contained in such an Annual Report if Hertz were a
reporting company, including consolidated financial statements consisting of a
balance sheet of Hertz and its consolidated subsidiaries as at the end of such
fiscal year and statements of income, stockholders’ equity and cash flows of
Hertz and its consolidated subsidiaries for such fiscal year, setting forth in
comparative form the corresponding figures for the preceding fiscal year (if
applicable), certified by and containing an opinion, unqualified as to scope, of
a firm of independent certified public accountants of nationally recognized
standing selected by Hertz; and

 

ii.               commencing on the Series 2016-1 Closing Date, within sixty
(60) days after the end of each of the first three quarters of each of Hertz’s
fiscal years, copies of the Quarterly Report on Form 10-Q filed by Hertz with
the SEC or, if Hertz is not a reporting company, information equivalent to that
which would be required to be included in the financial statements contained in
such a Quarterly Report if Hertz were a reporting company, including
(x) financial statements consisting of consolidated balance sheets of Hertz and
its consolidated subsidiaries as at the end of such quarter and statements of
income, stockholders’ equity and cash flows of Hertz and its consolidated
subsidiaries for each such quarter, setting forth in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
(if applicable), all in reasonable detail and certified (subject to normal
year-end audit adjustments) by a senior financial officer of Hertz as having
been prepared in accordance with GAAP.

 

The financial data that shall be delivered to the Series 2016-1 Noteholders
pursuant to the foregoing paragraphs (i) and (ii) shall be prepared in
conformity with GAAP.

 

Notwithstanding the foregoing provisions of this Section 6, if any audited or
reviewed financial statements or information required to be included in any such
filing are not reasonably available on a timely basis as a result of such

 

2

--------------------------------------------------------------------------------


 

Hertz’s accountants not being “independent” (as defined pursuant to the Exchange
Act and the rules and regulations of the SEC thereunder), HVF II, in lieu of
furnishing or causing to be furnished the information, documents and reports so
required to be furnished, may elect to make a filing on an alternative form or
transmit or make available unaudited or unreviewed financial statements or
information substantially similar to such required audited or reviewed financial
statements or information, provided that HVF II shall in any event be required
to furnish or cause to be furnished such filing and so transmit or make
available such audited or reviewed financial statements or information no later
than the first anniversary of the date on which the same was otherwise required
pursuant to the preceding provisions of this Section 6.

 

Notwithstanding the foregoing provisions of this Section 6, HVF II’s obligations
to furnish or cause to be furnished any documents, reports, notices or other
information pursuant to this Section 6 shall be deemed satisfied with respect to
such documents, reports, notices or other information upon (i) the same (or
hyperlinks to the same) having been posted on Hertz’s website (or such other
website address as HVF II may specify by written notice to the Trustee from time
to time) or (ii) the same (or hyperlinks to same) having been posted on Hertz’s
behalf on an internet or intranet website to which the Series 2016-1 Noteholders
have access (whether a commercial, government (including, without limitation,
EDGAR) or third-party website or whether sponsored by or on behalf of the
Series 2016-1 Noteholders). With respect to any documents, reports, notices or
other information electronically furnished in accordance with the preceding
sentence, such documents, reports, notices or other information shall be deemed
furnished on the date posted in accordance with clause (i) or (ii), as the case
may be, of the preceding sentence.

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

CLOSING CONDITIONS

 

The effectiveness of this Series 2016-1 Supplement is subject to the following,
in each case as of the Series 2016-1 Closing Date:

 

1.                                      the Base Indenture and the Group I
Supplement shall be in full force and effect; and

 

2.                                      on or prior to the Series 2016-1 Closing
Date, a firm of independent certified public accountants or independent
consultants (which may be designated by the Group I Administrator in its sole
and absolute discretion) shall have delivered to HVF II, a report addressed to
the Group I Administrator and HVF II, summarizing the results of certain
procedures with respect to certain documents and records relating to the Group I
Eligible Vehicles during the preceding calendar year.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1-1 TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF SERIES 2016-1 144A GLOBAL CLASS A NOTE

 

No. R-[
]                                                                                                                                                        
Up to $[     ]

CUSIP: 42806D AQ2

ISIN: US42806DAQ25

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS.  THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO HERTZ VEHICLE FINANCING II LP (“HVF II”),
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
(A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF, AND IN ACCORDANCE WITH, REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING

 

--------------------------------------------------------------------------------


 

ASSETS INCLUDE ASSETS OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING
CLASS A NOTES, CLASS B NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED
HOLDING AND DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE
RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

3

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 2.32% RENTAL CAR ASSET BACKED NOTE CLASS A DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class A Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class A Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class A Note
at the Class A Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class A Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class A Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class A Note, to the extent funds are available from Group I
Interest Collections allocable to the Class A Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class A Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class A Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class A Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Regulation S Global Note of the same Series and Class, provided
that such transfer or exchange complies with Section 2 of the Series 2016-1
Supplement. Interests in this Note may be exchangeable in whole or in part for
duly executed and issued definitive registered Notes if so provided in Article 2
of the Base Indenture, with the applicable legends as marked therein, subject to
the provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class A Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series

 

4

--------------------------------------------------------------------------------


 

2016-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of HVF II and the Trustee. A copy of the Group I
Indenture and the Series 2016-1 Supplement may be requested from the Trustee by
writing to the Trustee at: 2 North LaSalle, Chicago, Illinois 60602, Attention:
Corporate Trust Administration—Structured Finance. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

HERTZ VEHICLE FINANCING II LP

By HVF II GP Corp., its General Partner

 

 

 

 

 

By:

 

 

 

Name: R. Scott Massengill

 

 

Title:    Treasurer

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

 

 

 

as Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS A NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 2.32% Rental Car Asset Backed Notes,
Class A (herein called the “Class A Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class A Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class A Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class A Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class A Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class A Notes shall be made pro rata to the Class A
Noteholders entitled thereto.

 

Payments of interest on this Class A Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class A Note, shall be made by wire
transfer to the Holder of record of this Class A Note (or one or more
predecessor Class A Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class A Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A Note (or any one
or more predecessor Class A Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class A Note and of any Class A Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class A Note for each Series 2016-1 Interest Period
at a rate equal to 2.32% per annum (the “Class A Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class A
Note Rate to the extent lawful.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A Note may be registered on the Note
Register upon surrender of this Class A Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class A Notes
of authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Class A Note, but
the transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement,

 

--------------------------------------------------------------------------------


 

insolvency or liquidation proceedings, or other proceedings, under any United
States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Master Related
Documents.

 

Prior to the due presentment for registration of transfer of this Class A Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class A Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class A Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class A Note and of any Class A Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class A Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Class A Note and the Indenture and all matters arising out of or relating
to this Class A Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class A Notes represented by this Global Note have been made:

 

Date exchange 
/redemption/ 
increase made

 

Original principal 
amount of this Global
Note

 

Part of principal 
amount of this Global
Note exchanged/ 
redeemed/increased

 

Remaining principal 
amount of this Global

Note following such 
exchange/ redemption/
 increase

 

Notation 
made by or 
on behalf of 
the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                                       

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                               (name and address of assignee)
the within Class A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints           , attorney, to transfer said Class A Note on
the books kept for registration thereof, with full power of substitution in the
premises.

 

 

 

 

 

 

Dated:

 

 

 

By:

 

(1)

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class A Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1-2 TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF SERIES 2016-1 REGULATION S GLOBAL CLASS A NOTE

 

No. R-[           ]

Up to $[             ]

CUSIP: U42808 AK8

 

ISIN: USU42808AK88

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF HERTZ VEHICLE FINANCING II LP (“HVF II”) THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES AND ONLY (1) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR
(3) TO HVF II.

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING CLASS A NOTES, CLASS B
NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED HOLDING AND
DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR

 

--------------------------------------------------------------------------------


 

SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 2.32% RENTAL CAR ASSET BACKED NOTE CLASS A DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class A Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class A Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class A Note
at the Class A Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class A Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class A Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class A Note, to the extent funds are available from Group I
Interest Collections allocable to the Class A Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class A Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class A Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class A Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a 144A Global Note of the same Series and Class, provided that such
transfer or exchange complies with Section 2 of the Series 2016-1 Supplement.
Interests in this Note may be exchangeable in whole or in part for duly executed
and issued definitive registered Notes if so provided in Article 2 of the Base
Indenture, with the applicable legends as marked therein, subject to the
provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class A Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series

 

--------------------------------------------------------------------------------


 

2016-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of HVF II and the Trustee. A copy of the Group I
Indenture and the Series 2016-1 Supplement may be requested from the Trustee by
writing to the Trustee at: 2 North LaSalle, Chicago, Illinois 60602, Attention:
Corporate Trust Administration—Structured Finance. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

 

 

HERTZ VEHICLE FINANCING II LP

 

By HVF II GP Corp., its General Partner

 

 

 

 

 

By:

 

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

 

Dated:

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS A NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 2.32% Rental Car Asset Backed Notes,
Class A (herein called the “Class A Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class A Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class A Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class A Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class A Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class A Notes shall be made pro rata to the Class A
Noteholders entitled thereto.

 

Payments of interest on this Class A Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class A Note, shall be made by wire
transfer to the Holder of record of this Class A Note (or one or more
predecessor Class A Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class A Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class A Note (or any one
or more predecessor Class A Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class A Note and of any Class A Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class A Note for each Series 2016-1 Interest Period
at a rate equal to 2.32% per annum (the “Class A Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class A
Note Rate to the extent lawful.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A Note may be registered on the Note
Register upon surrender of this Class A Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class A Notes
of authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Class A Note, but
the transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement,

 

--------------------------------------------------------------------------------


 

insolvency or liquidation proceedings, or other proceedings, under any United
States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Master Related
Documents.

 

Prior to the due presentment for registration of transfer of this Class A Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class A Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class A Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class A Note and of any Class A Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class A Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Class A Note and the Indenture and all matters arising out of or relating
to this Class A Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class A Notes represented by this Global Note have been made:

 

Date 
exchange
/redemption/
increase 
made

 

Original principal
 amount of this Global 
Note

 

Part of principal 
amount of this Global 
Note exchanged/ 
redeemed/increased

 

Remaining principal 
amount of this Global 
Note following such 
exchange/ redemption/ 
increase

 

Notation made 
by or on behalf 
of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                                    

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                     (name and address of
assignee) the within Class A Note and all rights thereunder, and hereby
irrevocably constitutes and appoints           , attorney, to transfer said
Class A Note on the books kept for registration thereof, with full power of
substitution in the premises.

 

Dated:

 

 

By:

(1)

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class A Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2-1 TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF SERIES 2016-1 144A GLOBAL CLASS B NOTE

 

 

No. R-[             ]

Up to $[             ]

CUSIP: 42806D AR0

 

ISIN: US42806DAR08

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS.  THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO HERTZ VEHICLE FINANCING II LP (“HVF II”),
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
(A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF, AND IN ACCORDANCE WITH, REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING

 

--------------------------------------------------------------------------------


 

ASSETS INCLUDE ASSETS OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING
CLASS A NOTES, CLASS B NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED
HOLDING AND DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE
RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 3.72% RENTAL CAR ASSET BACKED NOTE CLASS B DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class B Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class B Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class B Note
at the Class B Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class B Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class B Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class B Note, to the extent funds are available from Group I
Interest Collections allocable to the Class B Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class B Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class B Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class B Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class B Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Regulation S Global Note of the same Series and Class, provided
that such transfer or exchange complies with Section 2 of the Series 2016-1
Supplement. Interests in this Note may be exchangeable in whole or in part for
duly executed and issued definitive registered Notes if so provided in Article 2
of the Base Indenture, with the applicable legends as marked therein, subject to
the provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class B Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class B Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series

 

--------------------------------------------------------------------------------


 

2016-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of HVF II and the Trustee. A copy of the Group I
Indenture and the Series 2016-1 Supplement may be requested from the Trustee by
writing to the Trustee at: 2 North LaSalle, Chicago, Illinois 60602, Attention:
Corporate Trust Administration—Structured Finance. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

 

HERTZ VEHICLE FINANCING II LP

 

By HVF II GP Corp., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class B Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

Dated:

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS B NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 3.72% Rental Car Asset Backed Notes,
Class B (herein called the “Class B Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class B Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class B Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class B Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class B Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class B Notes shall be made pro rata to the Class B
Noteholders entitled thereto.

 

Payments of interest on this Class B Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class B Note, shall be made by wire
transfer to the Holder of record of this Class B Note (or one or more
predecessor Class B Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class B Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class B Note (or any one
or more predecessor Class B Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class B Note and of any Class B Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class B Note for each Series 2016-1 Interest Period
at a rate equal to 3.72% per annum (the “Class B Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class B
Note Rate to the extent lawful.

 

Subject to Sections 5.3 and 5.4 of the Series 2016-1 Supplement, no payments on
account of interest with respect to the Class B Notes shall be made on any
Payment Date until all payments of interest then due and payable with respect to
the Class A Notes on such Payment Date (including, without limitation, all
accrued interest, all Class A Deficiency Amounts and all interest accrued on
such Class A Deficiency Amounts) have been paid in full, and no payments on
account of principal with respect to the Class B Notes shall be made on any
Payment Date until all payments of principal then due and payable with respect
to the Class A Notes on such Payment Date have been paid in full.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class B Note may be registered on the Note
Register upon surrender of this Class B Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class B Notes
of authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Class B Note, but
the transferor may be

 

--------------------------------------------------------------------------------


 

required to pay a sum sufficient to cover any tax or other governmental charge
that may be imposed in connection with any such registration of transfer or
exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, the Indenture or the Master Related Documents.

 

Prior to the due presentment for registration of transfer of this Class B Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class B Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class B Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class B Note and of any Class B Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class B Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

The Class B Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

--------------------------------------------------------------------------------


 

This Class B Note and the Indenture and all matters arising out of or relating
to this Class B Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class B Notes represented by this Global Note have been made:

 

Date exchange
/redemption/ 
increase 
made

 

Original principal 
amount of this Global 
Note

 

Part of principal 
amount of this Global 
Note exchanged/ 
redeemed/increased

 

Remaining principal 
amount of this Global 
Note following such 
exchange/ redemption/ 
increase

 

Notation made 
by or on behalf 
of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                                      

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                       (name and address of
assignee) the within Class B Note and all rights thereunder, and hereby
irrevocably constitutes and appoints           , attorney, to transfer said
Class B Note on the books kept for registration thereof, with full power of
substitution in the premises.

 

Dated:

 

 

By:

(1)

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class B Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2-2 TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF SERIES 2016-1 REGULATION S GLOBAL CLASS B NOTE

 

 

No. R-[                    ]

Up to $[                  ]

CUSIP: U42808 AL6

 

ISIN: USU42808AL61

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF HERTZ VEHICLE FINANCING II LP (“HVF II”) THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES AND ONLY (1) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR
(3) TO HVF II.

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING CLASS A NOTES, CLASS B
NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED HOLDING AND
DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR

 

--------------------------------------------------------------------------------


 

SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 3.72% RENTAL CAR ASSET BACKED NOTE CLASS B DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class B Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class B Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class B Note
at the Class B Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class B Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class B Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class B Note, to the extent funds are available from Group I
Interest Collections allocable to the Class B Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class B Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class B Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class B Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class B Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a 144A Global Note of the same Series and Class, provided that such
transfer or exchange complies with Section 2 of the Series 2016-1 Supplement.
Interests in this Note may be exchangeable in whole or in part for duly executed
and issued definitive registered Notes if so provided in Article 2 of the Base
Indenture, with the applicable legends as marked therein, subject to the
provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class B Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class B Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series

 

--------------------------------------------------------------------------------


 

2016-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of HVF II and the Trustee. A copy of the Group I
Indenture and the Series 2016-1 Supplement may be requested from the Trustee by
writing to the Trustee at: 2 North LaSalle, Chicago, Illinois 60602, Attention:
Corporate Trust Administration—Structured Finance. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

 

 

HERTZ VEHICLE FINANCING II LP

 

By HVF II GP Corp., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class B Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

Dated:

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS B NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 3.72% Rental Car Asset Backed Notes,
Class B (herein called the “Class B Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class B Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class B Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class B Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class B Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class B Notes shall be made pro rata to the Class B
Noteholders entitled thereto.

 

Payments of interest on this Class B Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class B Note, shall be made by wire
transfer to the Holder of record of this Class B Note (or one or more
predecessor Class B Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class B Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class B Note (or any one
or more predecessor Class B Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class B Note and of any Class B Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class B Note for each Series 2016-1 Interest Period
at a rate equal to 3.72% per annum (the “Class B Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class B
Note Rate to the extent lawful.

 

Subject to Sections 5.3 and 5.4 of the Series 2016-1 Supplement, no payments on
account of interest with respect to the Class B Notes shall be made on any
Payment Date until all payments of interest then due and payable with respect to
the Class A Notes on such Payment Date (including, without limitation, all
accrued interest, all Class A Deficiency Amounts and all interest accrued on
such Class A Deficiency Amounts) have been paid in full, and no payments on
account of principal with respect to the Class B Notes shall be made on any
Payment Date until all payments of principal then due and payable with respect
to the Class A Notes on such Payment Date have been paid in full.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class B Note may be registered on the Note
Register upon surrender of this Class B Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class B Notes
of authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Class B Note, but
the transferor may be

 

--------------------------------------------------------------------------------


 

required to pay a sum sufficient to cover any tax or other governmental charge
that may be imposed in connection with any such registration of transfer or
exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, the Indenture or the Master Related Documents.

 

Prior to the due presentment for registration of transfer of this Class B Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class B Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class B Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class B Note and of any Class B Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class B Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

The Class B Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

--------------------------------------------------------------------------------


 

This Class B Note and the Indenture and all matters arising out of or relating
to this Class B Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class B Notes represented by this Global Note have been made:

 

Date exchange 
/redemption/ 
increase made

 

Original principal 
amount of this Global 
Note

 

Part of principal 
amount of this Global 
Note exchanged/ 
redeemed/increased

 

Remaining principal 
amount of this Global 
Note following such 
exchange/ redemption/ 
increase

 

Notation made by 
or on behalf of 
the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                             

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                              (name and address of assignee) the
within Class B Note and all rights thereunder, and hereby irrevocably
constitutes and appoints           , attorney, to transfer said Class B Note on
the books kept for registration thereof, with full power of substitution in the
premises.

 

Dated:

 

 

By:

(1)

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class B Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3-1 TO
SERIES 2016-1 SUPPLEMENT

FORM OF SERIES 2016-1 144A GLOBAL CLASS C NOTE

 

No. R-[
]                                                                                                                                                        
Up to $[     ]

 

CUSIP: 42806D AS8

ISIN: US42806DAS80

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS.  THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO HERTZ VEHICLE FINANCING II LP (“HVF II”),
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
(A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,
(D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF, AND IN ACCORDANCE WITH, REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING

 

--------------------------------------------------------------------------------


 

ASSETS INCLUDE ASSETS OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING
CLASS A NOTES, CLASS B NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED
HOLDING AND DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE
RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 4.75% RENTAL CAR ASSET BACKED NOTE CLASS C DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class C Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class C Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class C Note
at the Class C Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class C Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class C Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class C Note, to the extent funds are available from Group I
Interest Collections allocable to the Class C Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class C Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class C Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class C Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class C Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Regulation S Global Note of the same Series and Class, provided
that such transfer or exchange complies with Section 2 of the Series 2016-1
Supplement. Interests in this Note may be exchangeable in whole or in part for
duly executed and issued definitive registered Notes if so provided in Article 2
of the Base Indenture, with the applicable legends as marked therein, subject to
the provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class C Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class C Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class C Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series

 

--------------------------------------------------------------------------------


 

2016-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of HVF II and the Trustee. A copy of the Group I
Indenture and the Series 2016-1 Supplement may be requested from the Trustee by
writing to the Trustee at: 2 North LaSalle, Chicago, Illinois 60602, Attention:
Corporate Trust Administration—Structured Finance. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class C Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

 

HERTZ VEHICLE FINANCING II

 

LP

 

By

HVF II GP Corp., its General Partner

 

 

 

 

By:

 

 

Name:

R. Scott Massengill

 

Title:

Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class C Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

MELLON TRUST COMPANY,

 

 N.A.,

 

as Trustee

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS C NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 4.75% Rental Car Asset Backed Notes,
Class C (herein called the “Class C Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class C Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class C Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class C Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class C Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class C Notes shall be made pro rata to the Class C
Noteholders entitled thereto.

 

Payments of interest on this Class C Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class C Note, shall be made by wire
transfer to the Holder of record of this Class C Note (or one or more
predecessor Class C Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class C Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class C Note (or any one
or more predecessor Class C Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class C Note and of any Class C Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class C Note for each Series 2016-1 Interest Period
at a rate equal to 4.75% per annum (the “Class C Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class C
Note Rate to the extent lawful.

 

Subject to Sections 5.3 and 5.4 of the Series 2016-1 Supplement, no payments on
account of interest with respect to the Class C Notes shall be made on any
Payment Date until all payments of interest then due and payable with respect to
the Class A Notes and the Class B Notes on such Payment Date (including, without
limitation, all accrued interest, all Class A Deficiency Amounts and all Class B
Deficiency Amounts and all interest accrued on such Class A Deficiency Amounts
and Class B Deficiency Amounts) have been paid in full, and no payments on
account of principal with respect to the Class C Notes shall be made on any
Payment Date until all payments of principal then due and payable with respect
to the Class A Notes and the Class B Notes on such Payment Date have been paid
in full.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class C Note may be registered on the Note
Register upon surrender of this Class C Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class C Notes
of authorized denominations and in the same aggregate principal amount will be

 

--------------------------------------------------------------------------------


 

issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Class C Note, but
the transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, the Indenture or the Master Related Documents.

 

Prior to the due presentment for registration of transfer of this Class C Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class C Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class C Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class C Note and of any Class C Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class C Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

--------------------------------------------------------------------------------


 

The Class C Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Class C Note and the Indenture and all matters arising out of or relating
to this Class C Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class C Notes represented by this Global Note have been made:

 

Date
exchange
/redemption/
increase
made

 

Original principal
amount of this Global
Note

 

Part of principal
amount of this Global
Note exchanged/
redeemed/increased

 

Remaining principal
amount of this Global
Note following such
exchange/ redemption/
increase

 

Notation made
by or on behalf
of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                     

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                      (name and address of assignee) the within
Class C Note and all rights thereunder, and hereby irrevocably constitutes and
appoints           , attorney, to transfer said Class C Note on the books kept
for registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

By:

(1)

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class C Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3-2 TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF SERIES 2016-1 REGULATION S GLOBAL CLASS C NOTE

 

No. R-[
]                                                                                                                                                        
Up to $[     ]

 

CUSIP: U42808 AM4

ISIN: USU42808AM45

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF HERTZ VEHICLE FINANCING II LP (“HVF II”) THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES AND ONLY (1) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR
(3) TO HVF II.

 

A PROSPECTIVE TRANSFEREE OF THE NOTES OR ANY INTEREST THEREIN MUST REPRESENT
(AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS NOT ACTING
ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED
IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN, OR (II) (A) THE TRANSFEREE IS ACQUIRING CLASS A NOTES, CLASS B
NOTES OR CLASS C NOTES AND (B) ITS ACQUISITION, CONTINUED HOLDING AND
DISPOSITION OF SUCH NOTES (OR ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR

 

--------------------------------------------------------------------------------


 

SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 4.75% RENTAL CAR ASSET BACKED NOTE CLASS C DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class C Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class C Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class C Note
at the Class C Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class C Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class C Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class C Note, to the extent funds are available from Group I
Interest Collections allocable to the Class C Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class C Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class C Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class C Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class C Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a 144A Global Note of the same Series and Class, provided that such
transfer or exchange complies with Section 2 of the Series 2016-1 Supplement.
Interests in this Note may be exchangeable in whole or in part for duly executed
and issued definitive registered Notes if so provided in Article 2 of the Base
Indenture, with the applicable legends as marked therein, subject to the
provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class C Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class C Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class C Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series

 

--------------------------------------------------------------------------------


 

2016-1 Supplement for information with respect to the interests, rights,
benefits, obligations, proceeds and duties evidenced hereby and the rights,
duties and obligations of HVF II and the Trustee. A copy of the Group I
Indenture and the Series 2016-1 Supplement may be requested from the Trustee by
writing to the Trustee at: 2 North LaSalle, Chicago, Illinois 60602, Attention:
Corporate Trust Administration—Structured Finance. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class C Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

 

 

HERTZ VEHICLE FINANCING II

 

LP

 

By HVF II GP Corp., its General

 

Partner

 

 

 

 

By:

 

 

 

Name:    R. Scott Massengill

 

 

Title:       Treasurer

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class C Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

Dated:

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS C NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 4.75% Rental Car Asset Backed Notes,
Class C (herein called the “Class C Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class C Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class C Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class C Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class C Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class C Notes shall be made pro rata to the Class C
Noteholders entitled thereto.

 

Payments of interest on this Class C Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class C Note, shall be made by wire
transfer to the Holder of record of this Class C Note (or one or more
predecessor Class C Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class C Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class C Note (or any one
or more predecessor Class C Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class C Note and of any Class C Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class C Note for each Series 2016-1 Interest Period
at a rate equal to 4.75% per annum (the “Class C Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class C
Note Rate to the extent lawful.

 

Subject to Sections 5.3 and 5.4 of the Series 2016-1 Supplement, no payments on
account of interest with respect to the Class C Notes shall be made on any
Payment Date until all payments of interest then due and payable with respect to
the Class A Notes and the Class B Notes on such Payment Date (including, without
limitation, all accrued interest, all Class A Deficiency Amounts and all Class B
Deficiency Amounts and all interest accrued on such Class A Deficiency Amounts
and Class B Deficiency Amounts) have been paid in full, and no payments on
account of principal with respect to the Class C Notes shall be made on any
Payment Date until all payments of principal then due and payable with respect
to the Class A Notes and the Class B Notes on such Payment Date have been paid
in full.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class C Note may be registered on the Note
Register upon surrender of this Class C Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class C Notes
of authorized denominations and in the same aggregate principal amount will be

 

--------------------------------------------------------------------------------


 

issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Class C Note, but
the transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, the Indenture or the Master Related Documents.

 

Prior to the due presentment for registration of transfer of this Class C Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class C Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class C Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class C Note and of any Class C Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class C Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

--------------------------------------------------------------------------------


 

The Class C Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Class C Note and the Indenture and all matters arising out of or relating
to this Class C Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class C Notes represented by this Global Note have been made:

 

Date exchange
/redemption/
increase made

 

Original principal
amount of this Global
Note

 

Part of principal
amount of this Global
Note exchanged/
redeemed/increased

 

Remaining principal
amount of this Global
Note following such
exchange/ redemption/
increase

 

Notation made
by or on behalf
of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                            

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                             (name and address of assignee) the
within Class C Note and all rights thereunder, and hereby irrevocably
constitutes and appoints           , attorney, to transfer said Class C Note on
the books kept for registration thereof, with full power of substitution in the
premises.

 

Dated:

 

 

By:

(1)

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class C Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4 TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF SERIES 2016-1 144A GLOBAL CLASS D NOTE

 

No. R-[
]                                                                                                                                                           
Up to $[  ]

 

CUSIP: 42806DAT6

ISIN: US42806DAT63

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES LAWS.  THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE ONLY (A) TO HERTZ VEHICLE FINANCING II LP (“HVF II”) OR
(B) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.

 

A PROSPECTIVE TRANSFEREE OF THE CLASS D NOTES OR ANY INTEREST THEREIN MUST
REPRESENT (AND SHALL BE DEEMED TO REPRESENT) THAT EITHER (I) IT IS NOT AND IS
NOT ACTING ON BEHALF OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN”
AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “INTERNAL REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY
(WITHIN THE MEANING OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR
OTHER PLAN THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN, OR, SOLELY IF SUCH PROSPECTIVE TRANSFEREE OF THE CLASS D NOTES
OR ANY INTEREST THEREIN IS PURCHASING FROM HERTZ VEHICLE FINANCING II LP OR AN
AFFILIATE THEREOF, (II) (A) THE TRANSFEREE IS ACQUIRING CLASS D NOTES AND
(B) ITS ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF SUCH NOTES (OR ANY
INTEREST THEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406

 

--------------------------------------------------------------------------------


 

OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE (OR RESULT IN A NON-EXEMPT
VIOLATION OF ANY SIMILAR LAW).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF.  THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO HVF II
OR THE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE U.S. FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR
PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2016-1 5.73% RENTAL CAR ASSET BACKED NOTE CLASS D DUE 2020

 

HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (herein referred to as “HVF II”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
as indicated on Schedule A, which amount shall be payable in the amounts and at
the times set forth in the Group I Indenture and the Series 2016-1 Supplement,
provided, however, that the entire unpaid principal amount of this Class D Note
shall be due on the Legal Final Payment Date, which is the March 2020 Payment
Date. However, principal with respect to the Class D Notes may be paid earlier
or later under certain limited circumstances described in the Group I Indenture
and the Series 2016-1 Supplement.  HVF II will pay interest on this Class D Note
at the Class D Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Class D Note is paid or made available for payment,
to the extent funds are available from the Group I Interest Collections
allocable to the Class D Note, in each case subject to and in accordance with
the terms of the Series 2016-1 Supplement.  In addition, HVF II will pay
interest on this Class D Note, to the extent funds are available from Group I
Interest Collections allocable to the Class D Note, on the dates set forth in
the Series 2016-1 Supplement.  Interest on this Class D Note will accrue for
each Payment Date from the most recent Payment Date on which interest has been
paid (or if no interest has yet been paid, from February 11, 2016) to but
excluding such Payment Date.  Interest with respect to the Class D Notes will be
calculated in the manner provided in the Indenture.

 

The principal of and interest on this Class D Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. This Class D Note does not
represent an interest in, or an obligation of, The Hertz Corporation or any
affiliate of The Hertz Corporation other than HVF II.

 

Interests in this Note may be exchangeable in whole or in part for duly executed
and issued definitive registered Notes if so provided in Article 2 of the Base
Indenture, with the applicable legends as marked therein, subject to the
provisions of the Group I Indenture and the Series 2016-1 Supplement.

 

Reference is made to the further provisions of this Class D Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class D Note. Although a summary of certain provisions of
the Group I Indenture and the Series 2016-1 Supplement is set forth below and on
the reverse hereof and made a part hereof, this Class D Note does not purport to
summarize the Group I Indenture and the Series 2016-1 Supplement and reference
is made to the Group I Indenture and Series 2016-1 Supplement for information
with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of HVF II and the
Trustee. A copy of the Group I Indenture and the Series 2016-1

 

--------------------------------------------------------------------------------


 

Supplement may be requested from the Trustee by writing to the Trustee at: 2
North LaSalle, Chicago, Illinois 60602, Attention: Corporate Trust
Administration—Structured Finance. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Series 2016-1 Supplement and, if not defined therein, the Group I Supplement
and, if not defined therein, the Base Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class D Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II has caused this instrument to be signed, manually or
in facsimile, by its Authorized Officer.

 

 

 

HERTZ VEHICLE FINANCING II

 

 

LP

 

 

By HVF II GP Corp., its General

 

 

Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:    R. Scott Massengill

 

 

Title:       Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class D Notes of the Series 2016-1 Notes, a series issued
under the within-mentioned Indenture.

 

Dated:

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF CLASS D NOTE

 

This Series 2016-1 Note is one of a duly authorized issue of Group I Notes of
HVF II, designated as its Series 2016-1 5.73% Rental Car Asset Backed Notes,
Class D (herein called the “Class D Note”), issued under (i) an Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, supplemented
or modified from time to time, exclusive of Group Supplements and
Series Supplements, is herein referred to as the “Base Indenture”), between HVF
II and The Bank of New York Mellon Trust Company, N.A. (formerly known as The
Bank of New York Trust Company, N.A.), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), (ii) an Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended,
supplemented or modified from time to time, exclusive of Series Supplements, is
herein referred to as the “Group I Supplement”), between HVF II and the Trustee
and (iii) the Series 2016-1 Supplement, dated as of February 11, 2016 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2016-1 Supplement”), among HVF II, The Hertz Corporation, as
Group I Administrator, and the Trustee. The Base Indenture, together with the
Group I Supplement and the Series 2016-1 Supplement are referred to herein
collectively, as the “Indenture”. Except as set forth in the Series 2016-1
Supplement, the Class D Note is subject to all terms of the Base Indenture and
the Group I Supplement. Except as set forth in the Series 2016-1 Supplement and
the Group I Supplement, the Series 2016-1 Note is subject to all of the terms of
the Base Indenture. Unless otherwise defined herein, all terms used in this
Series 2016-1 Note that are defined in the Series 2016-1 Supplement shall have
the meanings assigned to them in or pursuant to the Series 2016-1 Supplement
and, if not defined therein, the Group I Supplement and, if not defined therein,
the Base Indenture

 

The Class D Notes are and will be equally and ratably secured by the
Series 2016-1 Collateral pledged as security therefor as provided in the
Indenture.

 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on March 25, 2016.

 

As described above, the entire unpaid principal amount of this Class D Note
shall be due and payable on the Legal Final Payment Date. Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2016-1 Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Class D Notes may be paid earlier, as described in the Indenture.  All
principal payments on the Class D Notes shall be made pro rata to the Class D
Noteholders entitled thereto.

 

Payments of interest on this Class D Note that are payable on each Payment Date
pursuant to the Indenture, together with any payment of principal then due, to
the extent not in full payment of this Class D Note, shall be made by wire
transfer to the Holder of record of this Class D Note (or one or more
predecessor Class D Notes) on the Note Register as of the close of business on
each Record Date, except that with respect to Class D Notes registered on the
Record Date in the name of the nominee of the Clearing Agency (initially, such
nominee shall be Cede & Co.), payments will be made by wire

 

--------------------------------------------------------------------------------


 

transfer in immediately available funds to the account designated by such
nominee. Any reduction in the principal amount of this Class D Note (or any one
or more predecessor Class D Notes) effected by any payments made in accordance
with the terms hereof and of the Indenture shall be binding upon all future
Holders of this Class D Note and of any Class D Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

 

Interest will accrue on this Class D Note for each Series 2016-1 Interest Period
at a rate equal to 5.73% per annum (the “Class D Note Rate”).

 

HVF II shall pay interest on overdue installments of interest at the Class D
Note Rate to the extent lawful.

 

Subject to Sections 5.3 and 5.4 of the Series 2016-1 Supplement, no payments on
account of interest with respect to the Class D Notes shall be made on any
Payment Date until all payments of interest then due and payable with respect to
the Class A Notes, the Class B Notes and the Class C Notes on such Payment Date
(including, without limitation, all accrued interest, all Class A Deficiency
Amounts, all Class B Deficiency Amounts and all Class C Deficiency Amounts and
all interest accrued on such Class A Deficiency Amounts, Class B Deficiency
Amounts and Class C Deficiency Amounts) have been paid in full, and no payments
on account of principal with respect to the Class D Notes shall be made on any
Payment Date until all payments of principal then due and payable with respect
to the Class A Notes, the Class B Notes and the Class C Notes on such Payment
Date have been paid in full.

 

As provided in the Indenture, HVF II may, at its option, redeem any Class of
Series 2016-1 Notes, in whole but not in part, (i) on any Payment Date on which
the aggregate outstanding Principal Amount of such Class of Series 2016-1 Notes
is less than or equal to 10% of the initial aggregate outstanding Principal
Amount of such Class of Series 2016-1 Notes, at a redemption price equal to 100%
of the outstanding Principal Amount thereof without a Make-Whole Premium or
(ii) on any Payment Date, at a redemption price equal to 100% of the outstanding
Principal Amount thereof plus the Make-Whole Premium with respect to such
Class as of such Payment Date, each of which amounts shall be payable in
accordance with the Series 2016-1 Supplement; provided that, in each case, no
Class of Series 2016-1 Notes may be redeemed pursuant to the foregoing if any
Senior Class of Series 2016-1 Notes with respect to such Class of Series 2016-1
Notes would remain outstanding immediately after giving effect to such
redemption.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class D Note may be registered on the Note
Register upon surrender of this Class D Note for registration of transfer at the
office or agency designated by HVF II pursuant to the Indenture, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed by, the Holder hereof or his attorney duly authorized
in writing, with a medallion signature guarantee, and such other documents as
the Trustee may reasonably require, and thereupon one or more new Class

 

--------------------------------------------------------------------------------


 

D Notes of authorized denominations and in the same aggregate principal amount
will be issued to the designated transferee or transferees. No service charge
will be charged for any registration of transfer or exchange of this Class D
Note, but the transferor may be required to pay a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any such
registration of transfer or exchange.

 

Each Series 2016-1 Noteholder, by acceptance of a Series 2016-1 Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2016-1 Noteholder will not, for a period of one year and one day
following payment in full of the Series 2016-1 Notes and each other Series of
Notes issued under the Base Indenture, institute against HVF II, HVF or the
Nominee, or join with any other Person in instituting against HVF II, HVF or the
Nominee, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, the Indenture or the Master Related Documents.

 

Prior to the due presentment for registration of transfer of this Class D Note,
HVF II, the Trustee and any agent of HVF II or the Trustee may treat the Person
in whose name this Class D Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class D Note be overdue, and
neither HVF II, the Trustee nor any such agent shall be affected by notice to
the contrary.

 

It is the intent of HVF II and each Series 2016-1 Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Series 2016-1 Note will evidence indebtedness secured
by the Series 2016-1 Collateral (to the extent, and in accordance with, the
Indenture). Each Series 2016-1 Noteholder, by the acceptance of this
Series 2016-1 Note, agrees to treat this Series 2016-1 Note for purposes of
Federal, state and local income or franchise taxes and any other tax imposed on
or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of HVF II
and the rights of the Holder of the Series 2016-1 Notes under the Indenture at
any time by HVF II with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by HVF II with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Series 2016-1 Notes. Any such consent or
waiver by the Person(s) required under the Indenture shall be conclusive and
binding upon the Series 2016-1 Noteholders and upon all future Holders of this
Class D Note and of any Class D Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Class D Note. The Indenture also permits the
Company and the Trustee to amend or waive certain terms and conditions set forth
in the Indenture without the consent of any other Person.

 

--------------------------------------------------------------------------------


 

The Class D Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Class D Note and the Indenture and all matters arising out of or relating
to this Class D Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.

 

Notwithstanding anything to the contrary herein or in the Indenture, the
Series 2016-1 Noteholders shall only have recourse to the Series 2016-1
Collateral.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The following exchanges, redemptions of or increases in the whole or a part of
the Class D Notes represented by this Global Note have been made:

 

Date exchange
/redemption/
increase made

 

Original principal
amount of this
Global Note

 

Part of principal
amount of this
Global Note
exchanged/
redeemed/increased

 

Remaining principal
amount of this
Global Note
following such
exchange/
redemption/ increase

 

Notation made
by or on behalf
of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee
                                                 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                  (name and address of assignee)
the within Class D Note and all rights thereunder, and hereby irrevocably
constitutes and appoints           , attorney, to transfer said Class D Note on
the books kept for registration thereof, with full power of substitution in the
premises.

 

Dated:

 

 

By:

(1)

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Class D Note in
every particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF DEMAND NOTICE

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
AS TRUSTEE

 

                 , 20       

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656
Attn: Treasury Department

 

This Demand Notice is being delivered to you pursuant to Section 5.6(c) of that
certain Series 2016-1 Supplement, dated as of February 11, 2016 (as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time in accordance with its terms, the “Series 2016-1 Supplement”), by and
among Hertz Vehicle Financing II LP, a special purpose limited partnership
established under the laws of Delaware (“HVF II”), as Issuer, The Hertz
Corporation, as the Group I Administrator, and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “Trustee”), to the Amended and Restated Group I
Supplement, dated as of October 31, 2014 (as such agreement may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Group I Supplement”), by and between HVF II and the Trustee, to the Amended and
Restated Base Indenture, dated as of October 31, 2014 (as such agreement may be
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Base Indenture”), by and between HVF II, as Issuer, and the Trustee. 
Capitalized terms used but not defined in this Demand Notice shall have the
respective meanings assigned to them in the Series 2016-1 Supplement.

 

Demand is hereby made for payment on the Class A/B/C/D Demand Note in the amount
of $[                  ] in immediately available funds by wire transfer to the
account set forth below:

 

Account bank:   [           ]

 

Account name:  [           ]

 

ABA routing number: [               ]

 

Reference:  [           ]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2
TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF CLASS A/B/C/D DEMAND NOTE

 

$[            ]

 

New York, New York

 

 

February 11, 2016

 

FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (“Hertz”), promises to pay to the order of HERTZ VEHICLE FINANCING
II LP, a special purpose limited partnership established under the laws of
Delaware (“HVF II”), on any date of demand (the “Demand Date”) the principal sum
of $[       ].

 

1.  Definitions.  Capitalized terms used but not defined in this Demand Note
shall have the respective meanings assigned to them in the Series 2016-1
Supplement (as defined below).  Reference is made to that certain Amended and
Restated Base Indenture, dated as of October 31, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Base Indenture”), between HVF II and The Bank of New
York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust
Company, N.A.), a national banking association (in such capacity, the
“Trustee”), the Amended and Restated Group I Supplement thereto, dated as of
October 31, 2014 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the “Group I
Supplement”), between HVF II and the Trustee and the Series 2016-1 Supplement
thereto, dated as of February 11, 2016 (as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof,
the “Series 2016-1 Supplement”), among HVF II, Hertz, as the Group I
Administrator, and the Trustee.

 

2.  Principal.  The outstanding principal balance (or any portion thereof) of
this Demand Note shall be due and payable on each Demand Date to the extent
demand is made therefor by the Trustee.

 

3.  Interest.  Interest shall be paid on each Payment Date on the weighted
average principal balance outstanding during the Interest Period immediately
preceding such Payment Date at the Demand Note Rate.  Interest hereon shall be
calculated based on the actual number of days elapsed in each Interest Period
calculated on a 30-360 basis.  The “Demand Note Rate” means the London Interbank
Offered Rate appearing on the BBA Libor Rates Page at approximately 11:00
a.m. (London time) on the first day of such Interest Period as the rate for
dollar deposits with a one-month maturity.  “BBA Libor Rates Page” shall mean
the display designated as Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Hertz from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits offered by leading banks in the London interbank market). 
“Interest Period” means a period commencing on and including the second Business
Day preceding a Determination Date and ending on and including the day preceding
the second

 

--------------------------------------------------------------------------------


 

Business Day preceding the next succeeding Determination Date; provided,
however, that the initial Interest Period shall commence on [  ], 2016 and end
on and include [  ], 2016.  The maker and endorser waives presentment for
payment, protest and notice of dishonor and nonpayment of this Demand Note.  The
receipt of interest in advance or the extension of time shall not relinquish or
discharge any endorser of this Demand Note.

 

4.  No Waiver, Amendment.  No failure or delay on the part of HVF II in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this Demand Note shall in any event be effective unless (a) the
same shall be in writing and signed and delivered by Hertz and (b) all consents,
if any, required for such actions under any material contracts or agreements of
either Hertz or HVF II and the Series 2016-1 Supplement shall have been received
by the appropriate Persons.

 

5.  Payments.  All payments shall be made in lawful money of the United States
of America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal.  Payments shall be made to the account designated in the
written demand for payment.

 

6.  Collection Costs.  Hertz agrees to pay all costs of collection of this
Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings), regardless of whether or
not suit is brought, and all other costs and expenses incurred by HVF II or the
Trustee in exercising its rights and remedies hereunder.  Such costs of
collection shall bear interest at the Demand Note Rate until paid.

 

7.  No Negotiation.  This Demand Note is not negotiable other than to the
Trustee for the benefit of the Series 2016-1 Noteholders pursuant to the
Series 2016-1 Supplement.  The parties intend that this Demand Note will be
pledged to the Trustee for the benefit of the secured parties under the
Series 2016-1 Supplement and the other Series 2016-1 Related Documents and
payments hereunder shall be made only to said Trustee.

 

8.  Reduction of Principal.  The principal amount of this Demand Note may be
modified from time to time, only in accordance with the provisions of the
Series 2016-1 Supplement.

 

9.  Governing Law.  THIS DEMAND NOTE, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS DEMAND NOTE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAW.

 

--------------------------------------------------------------------------------


 

10.  Captions.  Paragraph captions used in this Demand Note are provided solely
for convenience of reference only and shall not affect the meaning or
interpretation of any provision this Demand Note.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

By:

 

 

 

Name: Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

PAYMENT GRID

 

Date

 

Principal
Amount

 

Amount of
 Principal
Payment

 

Outstanding
 Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF REDUCTION NOTICE REQUEST
CLASS A/B/C/D LETTER OF CREDIT

 

The Bank of New York Mellon Trust Company, N.A.,
                as Trustee under the
                Series 2016-1 Supplement
                referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602

 

Attention: Corporate Trust Administration—Structured Finance

 

Request for reduction of the stated amount of the Class A/B/C/D Letter of Credit
under the Class A/B/C/D Letter of Credit Agreement, dated as of [  ], 2016, (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof as of the date hereof, the “Letter of Credit Agreement”),
between The Hertz Corporation (“Hertz”) and [                      ], as the
Issuing Bank.

 

The undersigned, a duly authorized officer of Hertz, hereby certifies to The
Bank of New York Mellon Trust Company, N.A., in its capacity as the Trustee (the
“Trustee”) under the Series 2016-1 Supplement referred to in the Letter of
Credit Agreement (as may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Series 2016-1 Supplement”) as
follows:

 

1.             The Class A/B/C/D Letter of Credit Amount and the Class A/B/C/D
Letter of Credit Liquidity Amount as of the date of this request prior to giving
effect to the reduction of the stated amount of the Class A/B/C/D Letter of
Credit requested in paragraph 2 of this request are $                     and
$                   , respectively.

 

2.             The Trustee is hereby requested pursuant to Section 5.8(c) of the
Series 2016-1 Series Supplement to execute and deliver to the Class A/B/C/D
Letter of Credit Provider a Class A/B/C/D Notice of Reduction substantially in
the form of Annex G to the Class A/B/C/D Letter of Credit (the “Notice of
Reduction”) for a reduction (the “Reduction”) in the stated amount of the
Class A/B/C/D Letter of Credit by an amount equal to $                   . The
Trustee is requested to execute and deliver the Notice of Reduction promptly
following its receipt of this request, and in no event more than two
(2) Business Days following the date of its receipt of this request (as required
pursuant to Section 5.8(c) of the Series 2016-1 Series Supplement), and to
provide for the reduction pursuant to the Notice of Reduction to be as of
               ,       . The undersigned understands that the Trustee will be
relying on the contents hereof.  The undersigned further understands that the
Trustee shall not be liable to the undersigned for any failure to transmit (or
any delay in transmitting) the Notice of Reduction (including any fees and
expenses attributable to the stated amount of the Class A/B/C/D Letter of Credit
not being reduced in accordance with

 

--------------------------------------------------------------------------------


 

this paragraph) to the extent such failure (or delay) does not result from the
gross negligence or willful misconduct of the Trustee.

 

3.             To the best of the knowledge of the undersigned, the
Class A/B/C/D Letter of Credit Amount and the Class A/B/C/D Letter of Credit
Liquidity Amount will be $                    and $                   ,
respectively, as of the date of the reduction (immediately after giving effect
to such reduction) requested in paragraph 2 of this request.

 

4.             The undersigned acknowledges and agrees that each of (a) the
execution and delivery of this request by the undersigned, (b) the execution and
delivery by the Trustee of a Notice of Reduction of the stated amount of the
Class A/B/C/D Letter of Credit, substantially in the form of Annex G to the
Class A/B/C/D Letter of Credit, and (c) the Class A/B/C/D Letter of Credit
Provider’s acknowledgment of such notice constitutes a representation and
warranty to the Class A/B/C/D Letter of Credit Provider and the Trustee (i) by
the undersigned, in its capacity as [_], that each of the statements set forth
in the Class A/B/C/D Letter of Credit Agreement is true and correct and (ii) by
the undersigned, in its capacity as Group I Administrator under the
Series 2016-1 Supplement, that (A) the Class A/B/C/D Adjusted Liquid Enhancement
Amount will equal or exceed the Class A/B/C/D Required Liquid Enhancement
Amount, (B) the Class A/B/C/D Letter of Credit Liquidity Amount will equal or
exceed the Class A/B/C/D Demand Note Payment Amount and (C) no Group I Aggregate
Asset Amount Deficiency will exist immediately after giving effect to such
reduction.

 

5.             The undersigned agrees that if on or prior to the date as of
which the stated amount of the Class A/B/C/D Letter of Credit is reduced by the
amount set forth in paragraph 2 of this request the undersigned obtains
knowledge that any of the statements set forth in this request is not true and
correct or will not be true and correct after giving effect to such reduction,
the undersigned shall immediately so notify the Class A/B/C/D Letter of Credit
Provider and the Trustee by telephone and in writing by telefacsimile in the
manner provided in the Letter of Credit Agreement and the request set forth
herein to reduce the stated amount of the Class A/B/C/D of Credit shall be
deemed canceled upon receipt by the Class A/B/C/D Letter of Credit Provider of
such notice in writing.

 

6.             Capitalized terms used herein and not defined herein have the
meanings set forth in the Series 2016-1 Supplement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Hertz Corporation, as the Group I Administrator, has
executed and delivered this request on this        day of                ,
      .

 

 

THE HERTZ CORPORATION, as the Group I Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF LEASE PAYMENT
DEFICIT NOTICE

 

The Bank of New York Mellon Trust Company, N.A., as Trustee

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

Attn:  Corporate Trust Administration—Structured Finance

 

[·]

 

Ladies and Gentlemen:

 

This Lease Payment Deficit Notice is delivered to you pursuant to
Section 5.9(b) of the Series 2016-1 Supplement, dated as of February 11, 2016
(as may be amended, supplemented, amended and restated or otherwise modified
from time to time the “Series 2016-1 Supplement”), by and among Hertz Vehicle
Financing II LP (“HVF II”), as Issuer, The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “Trustee”) and Securities Intermediary, and The
Hertz Corporation, as Group I Administrator (the “Group I Administrator”), to
the Amended and Restated Base Indenture, dated as of October 31, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Base Indenture”), by and between HVF II and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Group I Supplement”), by and between HVF II and the Trustee.   Terms
used herein have the meanings provided in the Series 2016-1 Supplement.

 

Pursuant to Section 5.9(a) and (b) of the Series 2016-1 Supplement, The Hertz
Corporation, in its capacity as Group I Administrator under the Group I Related
Documents and the Series 2016-1 Related Documents, hereby provides notice of a
Series 2016-1 Lease Payment Deficit in the amount of $                   
(consisting of a Series 2016-1 Lease Interest Payment Deficit in the amount of
$                    and a Series 2016-1 Lease Principal Payment Deficit in the
amount of $                   ).

 

--------------------------------------------------------------------------------


 

 

THE HERTZ CORPORATION, as Group I Administrator

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1
TO
SERIES 2016-1 SUPPLEMENT

 

FORM OF TRANSFER CERTIFICATE

 

CERTIFICATE FOR TRANSFER OF 144A GLOBAL CLASS D NOTE

 

The Bank of New York Mellon Trust Company, N.A.,
as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance

 

The Hertz Corporation

225 Brae Boulevard

Park Ridge, NJ  07656

 

Re:          Hertz Vehicle Financing II LP
                Series 2016-1 Rental Car Asset Backed Notes

 

Reference is made to the Series 2016-1 Supplement, dated as of February 11, 2016
(as amended, supplemented, or otherwise modified from time to time, the
“Series 2016-1 Supplement”), by and among Hertz Vehicle Financing II LP (“HVF
II”), as Issuer, The Bank of New York Mellon Trust Company, N.A., as Trustee
(the “Trustee”) and Securities Intermediary, and The Hertz Corporation, as Group
I Administrator (the “Group I Administrator”), to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as amended, supplemented, or otherwise
modified from time to time, “Base Indenture”), by and between HVF II and the
Trustee, as supplemented by the Amended and Restated Group I Supplement, dated
as of October 31, 2014 (as amended, supplemented, or otherwise modified from
time to time, the “Group I Supplement”), by and between HVF II and the Trustee.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Series 2016-1 Supplement.

 

This letter relates to US$           principal amount of the 144A Global Note
(the “Class D Global Note”) of the Series 2016-1 5.73% Rental Car Asset Backed
Notes, Class D (CUSIP No. 42806DAT6) (the “Class D Notes”), held with DTC in the
name of Cede & Co. for the beneficial interest of [transferor] (the
“Transferor”). If this is a partial transfer, a minimum amount of US$5,000,000
or any integral multiple of US$1,000 in excess thereof of the Class D Global
Note will remain outstanding.

 

--------------------------------------------------------------------------------


 

In connection with the transfer of the Class D Global Note or any beneficial
interest therein to [transferee] (the “Transferee”), the Transferee does hereby
represent that:

 

(1)           the Transferee is, and will not acquire such Class D Global Note
or interest therein on behalf of a person who is not, a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code;

 

(2)           (A) (1) for so long as the Transferee holds such Class D Global
Note (or a beneficial interest therein), it is not, and will not acquire such
Class D Global Note or interest therein on behalf of, or with the assets of, any
person that is classified for U.S. federal income tax purposes as a partnership,
subchapter S corporation or grantor trust, or (2)(I) none of the direct or
indirect beneficial owners of any interest in the Transferee have or ever will
have more than 50% of the value of its interest in the Transferee attributable
to the aggregate interest in the Transferee in the combined value of the Class D
Notes and any other interests of HVF II held by the Transferee, and (II) it is
not and will not be a principal purpose of the arrangement involving the
investment of the Transferee in the Class D Notes and any equity interests of
HVF II to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulation Section 1.7704-1(h)(1)(ii), or (B) the Transferee will
deliver a written opinion of nationally recognized U.S. tax counsel that such
transfer will not cause HVF II to be treated as a publicly traded partnership
taxable as a corporation;

 

(3)           the Transferee will not sell, transfer, assign, participate,
pledge or otherwise dispose of or cause to be marketed any Class D Global Note
or any equity interest in HVF II, (A) on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code and Treasury
Regulation Section 1.7704-1(b), including without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations or
(B) if such acquisition would cause the combined number of holders of Class D
Notes and any equity interests in HVF II to be held by more than 60 persons; and

 

(4)           the Transferee (i) is not, and is not acquiring or holding the
Class D Global Note (or any interest therein) for or on behalf of, or with the
assets of, (w) an “employee benefit plan” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”)) that is subject to
Title I of ERISA, (x) a “plan” (as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986 (the “Code”)) that is subject to Section 4975 of the Code,
(y) an entity whose underlying assets include “plan assets” by reason of such an
employee benefit plan’s or plan’s investment in the entity (within the meaning
of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA) (each of
(w), (x) and (y), a “Benefit Plan”), or (z) a governmental, church, non-U.S. or
other plan that is subject to any non-U.S., federal, state or local law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Laws”) or any entity whose underlying assets include assets of any
such plan, (ii) is not a person (other than a Benefit Plan) that has
discretionary authority or control with respect to the assets of HVF II or that
provides investment advice for a fee (direct or indirect)

 

--------------------------------------------------------------------------------


 

with respect to such assets or any “affiliate” of such a person (as defined in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA, and
(iii) will not sell, transfer, assign, participate or otherwise dispose of or
cause to be marketed any Class D Notes (or any interest therein) unless the
transferee likewise delivers a certificate substantially in the form of this
Transfer Certificate.

 

This certificate and the statements contained herein are made for your benefit
and for the benefit of Hertz, HVF II and the Trustee.

 

 

[Insert Name of Transferee]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cc: Hertz Vehicle Financing II LP

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2
TO
 SERIES 2016-1 SUPPLEMENT

 

FORM OF TRANSFER CERTIFICATE

 

CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM 144A GLOBAL NOTE TO REGULATION S GLOBAL NOTE

(exchanges or transfers pursuant to Section 2.2(d) of the Series 2016-1
Supplement)

 

The Bank of New York Mellon Trust Company, N.A.,
as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance

 

Re:          Hertz Vehicle Financing II LP
                Series 2016-1 Rental Car Asset Backed Notes

 

Reference is made to the Series 2016-1 Supplement, dated as of February 11, 2016
(as amended, supplemented, or otherwise modified from time to time, the
“Series 2016-1 Supplement”), by and among Hertz Vehicle Financing II LP (“HVF
II”), as Issuer, The Bank of New York Mellon Trust Company, N.A., as Trustee
(the “Trustee”) and Securities Intermediary, and The Hertz Corporation, as Group
I Administrator (the “Group I Administrator”), to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as amended, supplemented, or otherwise
modified from time to time, “Base Indenture”), by and between HVF II and the
Trustee, as supplemented by the Amended and Restated Group I Supplement, dated
as of October 31, 2014 (as amended, supplemented, or otherwise modified from
time to time, the “Group I Supplement”), by and between HVF II and the Trustee.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Series 2016-1 Supplement.

 

This letter relates to US$           principal amount of the 144A Global Note
(the “144A Global Note”) of the Series 2016-1 [     ]% Rental Car Asset Backed
Notes, [Class A] [Class B] [Class C] (the “Notes”) (CUSIP No. [           ],
held with DTC in the name of Cede & Co. for the beneficial interest of
[transferor] (the “Transferor”). The Transferor has requested an exchange or
transfer of such interest for an interest in the Regulation S Global Note of the
Series 2016-1 [           ] % Rental Car Asset Backed Notes, [Class A] [Class B]
[Class C] (ISIN No. [           ]) to be held with [Euroclear] [Clearstream]
(Common Code No. [           ] [           ]) through DTC.  If this is a partial
transfer, a minimum amount of US$100,000 or any integral multiple of US$1,000 in
excess thereof of the 144A Global Note will remain outstanding.

 

--------------------------------------------------------------------------------


 

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Series 2016-1
Supplement and pursuant to and in accordance with Rule 904 of Regulation S under
the Securities Act of 1933, as amended (the “Securities Act”), and accordingly
the Transferor does hereby certify that:

 

(1)           the offer of the Notes was not made to a person in the United
States;

 

(2)           either (a) at the time the buy order was originated the transferee
was outside the United States or the Transferor or any person acting on the
Transferor’s behalf reasonably believed that the transferee was outside the
United States or (b) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither the Transferor
nor any person acting on behalf of the Transferor knows that the transaction was
pre-arranged with a buyer in the United States;

 

(3)           no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S, as applicable; and

 

(4)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and for the benefit of HVF II and the Trustee.

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

Dated:

 

 

 

 

 

 

 

 

 

cc: Hertz Vehicle Financing II LP

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3
TO
 SERIES 2016-1 SUPPLEMENT

 

FORM OF TRANSFER CERTIFICATE

 

CERTIFICATE FOR TRANSFER OR EXCHANGE
FROM REGULATION S GLOBAL NOTE TO 144A GLOBAL NOTE

(exchanges or transfers pursuant to Section 2.2(e) of the Series 2016-1
Supplement)

 

The Bank of New York Mellon Trust Company, N.A.,
as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention:  Corporate Trust Administration—Structured Finance

 

Re:          Hertz Vehicle Financing II LP
                Series 2016-1 Rental Car Asset Backed Notes

 

Reference is made to the Series 2016-1 Supplement, dated as of February 11, 2016
(as amended, supplemented, or otherwise modified from time to time, the
“Series 2016-1 Supplement”), by and among Hertz Vehicle Financing II LP (“HVF
II”), as Issuer, The Bank of New York Mellon Trust Company, N.A., as Trustee
(the “Trustee”) and Securities Intermediary, and The Hertz Corporation, as Group
I Administrator (the “Group I Administrator”), to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as amended, supplemented, or otherwise
modified from time to time, “Base Indenture”), by and between HVF II and the
Trustee, as supplemented by the Amended and Restated Group I Supplement, dated
as of October 31, 2014 (as amended, supplemented, or otherwise modified from
time to time, the “Group I Supplement”), by and between HVF II and the Trustee.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Series 2016-1 Supplement.

 

This letter relates to US$           principal amount of the Regulation S Global
Note of the Series 2016-1 [         ] % Rental Car Asset Backed Notes, [Class A]
[Class B] [Class C] (the “Regulation S Note”) (ISIN No. [         ]) held with
[Euroclear] [Clearstream] (Common Code No. [         ] [         ]) through DTC
in the name of Cede & Co. for the beneficial interest of [transferor] (the
“Transferor”).  The Transferor has requested an exchange or transfer of such
interest for an interest in the 144A Global Note of the Series 2016-1
[         ]% Rental Car Asset Backed Notes, [Class A] [Class B] [Class C] (CUSIP
No. [         ]) to be held with DTC.  If this is a partial transfer, a minimum
amount of US $100,000 or any integral multiple of US$1,000 in excess thereof of
the Regulation S Note will remain outstanding.

 

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer or exchange has been effected in
accordance with the

 

--------------------------------------------------------------------------------


 

transfer restrictions set forth in the Series 2016-1 Supplement and such Notes
are being transferred in accordance with Rule 144A under the Securities Act of
1933, as amended, to a transferee that the Transferor reasonably believes is
purchasing such Notes for its own account or an account with respect to which
the transferee exercises sole investment discretion and the transferee and any
such account is a “qualified institutional buyer” within the meaning of
Rule 144A, in each case in a transaction meeting the requirements of Rule 144A
and in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction.

 

This certificate and the statements contained herein are made for your benefit
and for the benefit of HVF II and the Trustee.

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

Dated:

 

 

 

 

 

 

 

 

 

cc: Hertz Vehicle Financing II LP

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

TO

SERIES 2016-1 SUPPLEMENT

 

FORM OF TRANSFER CERTIFICATE

 

CERTIFICATE FOR TRANSFER OF 144A GLOBAL CLASS D NOTE

 

The Bank of New York Mellon Trust Company, N.A.,
as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance

 

The Hertz Corporation

225 Brae Boulevard

Park Ridge, NJ  07656

 

Re:               Hertz Vehicle Financing II LP
               Series 2016-1 Rental Car Asset Backed Notes

 

Reference is hereby made to the Series 2016-1 Supplement, dated as of the
Series 2016-1 Closing Date (as amended, supplemented, or otherwise modified from
time to time, the “Series 2016-1 Supplement”), by and among Hertz Vehicle
Financing II LP (“HVF II”), as Issuer, The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “Trustee”) and Securities Intermediary, and The
Hertz Corporation, as Group I Administrator (the “Group I Administrator”), to
the Amended and Restated Base Indenture, dated as of October 31, 2014 (as
amended, supplemented, or otherwise modified from time to time, “Base
Indenture”), by and between HVF II and the Trustee, as supplemented by the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
amended, supplemented, or otherwise modified from time to time, the “Group I
Supplement”), by and between HVF II and the Trustee. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Series 2016-1 Supplement.

 

This letter relates to the purchase of US$           principal amount of the
144A Global Note (the “Class D Global Note”) of the Series 2016-1 5.73% Rental
Car Asset Backed Notes, Class D (CUSIP No. 42806DAT6) (the “Class D Notes”)
issued pursuant to the Series 2016-1 Supplement.

 

In connection with the purchase of the Class D Global Note or any beneficial
interest therein by [purchaser] (the “Initial Class D Purchaser”), the Initial
Class D Purchaser

 

--------------------------------------------------------------------------------


 

does hereby represent and warrant that it is, or the entity on whose behalf it
is acting is, a(n):

 

1.

o

Employee Benefit Plans Subject to ERISA or the Code.  “Employee benefit plan”
within the meaning of Section 3(3) of ERISA that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” within the meaning of
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or a
governmental, church, non-U.S. or other plan that is subject to any Similar Law.

 

 

 

2.

o

Entity Holding Plan Assets.  Entity or fund whose underlying assets include
“plan assets” by reason of the investment of a person described in Section 1
directly above in such entity and it, and any such entity on whose behalf it is
acting, are not described in Question 3 below.

 

Each of the persons described in Section 1 or 2 directly above is referred to in
this Certificate as a “Benefit Plan Investor.”

 

If you check Box 2, please indicate the maximum percentage of the entity or fund
that will constitute “plan assets” for purposes of Title I of ERISA or
Section 4975 of the Code:       percent.

 

An entity or fund that does not provide the foregoing percentage hereby
acknowledges that for purposes of determining whether Benefit Plan Investors own
less than 25 percent of the value of the Class D Notes, 100 percent of the
assets of the entity or fund will be treated as “plan assets.”

 

3.

o

Controlling Person.  Any of: (i) the Collateral Agent, (ii) any person (other
than a Benefit Plan Investor) that has discretionary authority or control with
respect to the assets of the Issuer, (iii) any person (other than a Benefit Plan
Investor) who provides investment advice for a fee (direct or indirect) with
respect to such assets or (iv) any “affiliate” of any of the above persons. 
“Affiliate” shall have the meaning set forth in the Plan Assets Regulation. 
Each of the persons described in the first sentence of this Section 3 is
referred to in this Certificate as a “Controlling Person.”

 

 

 

4.

o

None of the above. Person that is not described in any of Sections 1, 2 or 3
directly above.

 

--------------------------------------------------------------------------------


 

The Initial Class D Purchaser further represents and warrants as follows:

 

A.                                    The Initial Class D Purchaser is, and will
not acquire such Class D Global Note or interest therein on behalf of a person
who is not, a “United States person” within the meaning of Section 7701(a)(30)
of the Internal Revenue Code.

 

B.                                    (A) (1) For so long as the Initial Class D
Purchaser holds such Class D Global Note (or a beneficial interest therein), it
is not, and will not acquire such Class D Global Note or interest therein on
behalf of, or with the assets of, any person that is classified for U.S. federal
income tax purposes as a partnership, subchapter S corporation or grantor trust,
or (2)(i) none of the direct or indirect beneficial owners of any interest in
the Initial Class D Purchaser have or ever will have more than 50% of the value
of its interest in the Initial Class D Purchaser attributable to the aggregate
interest in the Initial Class D Purchaser in the combined value of the Class D
Notes and any other interests of HVF II held by the Initial Class D Purchaser,
and (ii) it is not and will not be a principal purpose of the arrangement
involving the investment of the Initial Class D Purchaser in the Class D Notes
and any equity interests of HVF II to permit any partnership to satisfy the 100
partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii), or (B) the
Initial Class D Purchaser will deliver a written opinion of nationally
recognized U.S. tax counsel that such transfer will not cause HVF II to be
treated as a publicly traded partnership taxable as a corporation.

 

C.                                    The Initial Class D Purchaser will not
sell, transfer, assign, participate, pledge or otherwise dispose of or cause to
be marketed any Class D Global Note or any equity interest in HVF II, (A) on or
through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code and Treasury Regulation Section 1.7704-1(b),
including without limitation, an interdealer quotation system that regularly
disseminates firm buy or sell quotations or (B) if such acquisition would cause
the combined number of holders of Class D Notes and any equity interests in HVF
II to be held by more than 90 persons.

 

D.                                    The Initial Class D Purchaser’s
acquisition and holding of a Class D Global Note or any interest therein will
not constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a similar violation of any applicable Similar Laws.

 

--------------------------------------------------------------------------------


 

E.                                     The Initial Class D Purchaser will not
transfer its Class D Global Note to a subsequent transferee unless such
subsequent transferee delivers a letter of representation to the Trustee and the
Servicer substantially in the form of Exhibit E-1 to the Series 2016-1
Supplement, in which letter such subsequent transferee represents that it is not
a Benefit Plan Investor or Controlling Person and will not transfer its interest
in such Class D Global Note to a Benefit Plan Investor or a Controlling Person,
and makes such further representations as are contained in paragraphs A through
E herein.

 

This letter of representation and the statements contained herein are made for
your benefit and for the benefit of Hertz, HVF II and the Trustee.

 

 

[Insert Name of Initial Class D Purchaser]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

 

 

 

 

cc: Hertz Vehicle Financing II LP

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

TO

SERIES 2016-1 SUPPLEMENT

 

FORM OF CLASS A/B/C/D LETTER OF CREDIT

 

--------------------------------------------------------------------------------


 

CLASS A/B/C/D LETTER OF CREDIT

 

NO. [          ]

 

OUR IRREVOCABLE LETTER OF CREDIT NO. DBS-[ ]

 

[ ] [  ]

 

Beneficiary:

 

The Bank of New York Mellon Trust Company, N.A.
                        as Trustee
                        under the Series 2016-1 Supplement
                        referred to below
                        2 North LaSalle Street, Suite 1020
                        Chicago, Illinois 60602

 

Attention:                     Corporate Trust Administration—Structured Finance

 

Dear Sir or Madam:

 

The undersigned (“[      ]” or the “Issuing Bank”) hereby establishes, at the
request and for the account of The Hertz Corporation, a Delaware corporation
(“Hertz”), pursuant to that certain senior secured asset based revolving loan
facility, provided under a credit agreement, dated as of March 11, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof, the “Class A/B/C/D Letter of Credit
Agreement”), among Hertz, the Issuing Bank, certain affiliates of Hertz and the
several banks and financial institutions party thereto from time to time, in the
Beneficiary’s favor on Beneficiary’s behalf as Trustee under the Series 2016-1
Supplement, dated as of February 11, 2016 (as such agreement may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Series 2016-1 Supplement”), by and among Hertz Vehicle Financing II LP, a
special purpose limited partnership established under the laws of Delaware (“HVF
II”), as Issuer, The Hertz Corporation, as the Group I Administrator, and The
Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as such
agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee, to the Amended and Restated Base Indenture, dated as of October 31,
2014 (as such agreement may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Base Indenture”), by and between HVF
II, as Issuer, and the Trustee, in respect of Credit Demands (as defined below),
Unpaid Demand Note Demands (as defined below), Preference Payment Demands (as
defined below) and Termination Demands (as defined below) this Irrevocable
Letter of Credit No. P- [        ] in the amount of [                     ]
($[     ]) (such amount, as the same may be reduced, increased (to an amount not
exceeding $[      ]) or reinstated as provided herein, being the “Class A/B/C/D
Letter of Credit Amount”), effective immediately and expiring at

 

--------------------------------------------------------------------------------


 

4:00 p.m. (New York time) at our office located at
[                                                                ] (such office
or any other office which may be designated by the Issuing Bank by written
notice delivered to Beneficiary, being the “Issuing Bank’s Office”) on [ ] (or,
if such date is not a Business Day (as defined below), the immediately
succeeding Business Day) (the “Class A/B/C/D Letter of Credit Expiration
Date”).  The Issuing Bank hereby agrees that the Class A/B/C/D Letter of Credit
Expiration Date shall be automatically extended, without amendment, to the
earlier of (i) the date that is one year from the then current Class A/B/C/D
Letter of Credit Expiration Date and (ii) five days prior to the Termination
Date (as defined in the Class A/B/C/D Letter of Credit Agreement), in each case
unless, no fewer than sixty (60) days before the then current Class A/B/C/D
Letter of Credit Expiration Date, we notify you in writing by registered mail
(return receipt) or overnight courier that this letter of credit will not be
extended beyond the then current Class A/B/C/D Letter of Credit Expiration
Date.  The term “Beneficiary” refers herein (and in each Annex hereto) to The
Bank of New York Mellon Trust Company, N.A., or any successor thereto.  Terms
used herein and not defined herein shall have the meaning set forth in the
Series 2016-1 Supplement.

 

The Issuing Bank irrevocably authorizes Beneficiary to draw on it, in accordance
with the terms and conditions and subject to the reductions in amount as
hereinafter set forth, (1) in one or more draws by one or more of the Trustee’s
drafts, each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at
sight on a Business Day (as defined below), and accompanied by the Trustee’s
written and completed certificate signed by the Trustee in substantially the
form of Annex A attached hereto (any such draft accompanied by such certificate
being a “Credit Demand”), an amount equal to the face amount of each such draft
but in the aggregate amount not exceeding the Class A/B/C/D Letter of Credit
Amount as in effect on such Business Day (as defined below), (2) in one or more
draws by one or more of the Trustee’s drafts, each drawn on the Issuing Bank at
the Issuing Bank’s Office, payable at sight on a Business Day (as defined
below), and accompanied by the Trustee’s written and completed certificate
signed by it in substantially the form of Annex B attached hereto (any such
draft accompanied by such certificate being an “Unpaid Demand Note Demand”), an
amount equal to the face amount of each such draft but not exceeding the
Class A/B/C/D Letter of Credit Amount as in effect on such Business Day (as
defined below), (3) in one or more draws by one or more of the Trustee’s drafts,
each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at sight on
a Business Day (as defined below), and accompanied by the Trustee’s written and
completed certificate signed by the Trustee in substantially the form of Annex C
attached hereto (any such draft accompanied by such certificate being a
“Preference Payment Demand”), an amount equal to the face amount of each such
draft but not exceeding the Class A/B/C/D Letter of Credit Amount as in effect
on such Business Day (as defined below) and (4) in one or more draws by one or
more of the Trustee’s drafts, drawn on the Issuing Bank at the Issuing Bank’s
Office, payable at sight on a Business Day (as defined below), and accompanied
by the Trustee’s written and completed certificate signed by the Trustee in
substantially the form of Annex D attached hereto (any such draft accompanied by
such certificate being a “Termination Demand”), an amount equal to the face
amount of each such draft but not exceeding the Class

 

--------------------------------------------------------------------------------


 

A/B/C/D Letter of Credit Amount as in effect on such Business Day (as defined
below).  Any Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand
or Termination Demand may be delivered by facsimile transmission.  [Drawings may
also be presented to us by facsimile transmission to facsimile number [_] (each
such drawing, a “fax drawing”); provided that, a fax drawing will not be
effectively presented until you confirm by telephone our receipt of such fax
drawing by calling us at telephone number [_].  If you present a fax drawing
under this Letter of Credit you do not need to present the original of any
drawing documents, and if we receive any such original drawing documents they
will not be examined by us.  In the event of a full or final drawing, the
original Letter of Credit must be returned to us by overnight courier.]  The
Trustee shall deliver the original executed counterpart of such Credit Demand,
Unpaid Demand Note Demand, Preference Payment Demand or Termination Demand, as
the case may be, to the Issuing Bank by means of overnight courier.  “Business
Day” means any day other than a Saturday, Sunday or other day on which banks are
authorized or required by law to close in New York City, New York.  Upon the
Issuing Bank honoring any Credit Demand, Unpaid Demand Note Demand, Preference
Payment Demand or Termination Demand presented hereunder, the Class A/B/C/D
Letter of Credit Amount shall automatically be decreased by an amount equal to
the amount of such Credit Demand, Unpaid Demand Note Demand, Preference Payment
Demand or Termination Demand.  In addition to the foregoing reduction, (i) upon
the Issuing Bank honoring any Termination Demand in respect of the entire
Class A/B/C/D Letter of Credit Amount presented to it hereunder, the amount
available to be drawn under this Class A/B/C/D Letter of Credit Amount shall
automatically be reduced to zero and this Class A/B/C/D Letter of Credit shall
be terminated and (ii) no amount decreased on the honoring of any Preference
Payment Demand or Termination Demand shall be reinstated.

 

The Class A/B/C/D Letter of Credit Amount shall be automatically reinstated when
and to the extent, but only when and to the extent, that (i) the Issuing Bank is
reimbursed by Hertz (or by HVF II under Section 5.7 or 5.8 of the Series 2016-1
Supplement) for any amount drawn hereunder as a Credit Demand or an Unpaid
Demand Note Demand and (ii) the Issuing Bank receives written notice from Hertz
in substantially the form of Annex E hereto that no Event of Bankruptcy (as
defined in the Base Indenture) with respect to Hertz has occurred and is
continuing; provided, however, that the Class A/B/C/D Letter of Credit Amount
shall, in no event, be reinstated to an amount in excess of the then current
Class A/B/C/D Letter of Credit Amount (without giving effect to any reduction to
the Class A/B/C/D Letter of Credit Amount that resulted from any such Credit
Demand or Unpaid Demand Note Demand).

 

The Class A/B/C/D Letter of Credit Amount shall be automatically reduced in
accordance with the terms of a written request from the Trustee to the Issuing
Bank in substantially the form of Annex G attached hereto that is acknowledged
and agreed to in writing by the Issuing Bank.  The Class A/B/C/D Letter of
Credit Amount shall be automatically increased upon receipt by (and written
acknowledgment of such receipt by) the Trustee of written notice from the
Issuing Bank in substantially the form of Annex H attached hereto certifying
that the Class A/B/C/D Letter of Credit Amount has been

 

--------------------------------------------------------------------------------


 

increased and setting forth the amount of such increase, which increase shall
not result in the Class A/B/C/D Letter of Credit Amount exceeding an amount
equal to        $[      ].

 

Each Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand and
Termination Demand shall be dated the date of its presentation, and shall be
presented to the Issuing Bank at the Issuing Bank’s Office, Attention:
[             ].  If the Issuing Bank receives any Credit Demand, Unpaid Demand
Note Demand, Preference Payment Demand or Termination Demand at such office, all
in strict conformity with the terms and conditions of this Class A/B/C/D Letter
of Credit, not later than 12:00 p.m. (New York City time) on a Business Day
prior to the termination hereof, the Issuing Bank will make such funds available
by 4:00 p.m. (New York City time) on the same day in accordance with
Beneficiary’s payment instructions.  If the Issuing Bank receives any Credit
Demand, Unpaid Demand Note Demand, Preference Payment Demand or Termination
Demand at such office, all in strict conformity with the terms and conditions of
this Class A/B/C/D Letter of Credit, after 12:00 p.m. (New York City time) on a
Business Day prior to the termination hereof, the Issuing Bank will make the
funds available by 4:00 p.m. (New York City time) on the next succeeding
Business Day in accordance with Beneficiary’s payment instructions.  If
Beneficiary so requests to the Issuing Bank, payment under this Class A/B/C/D
Letter of Credit may be made by wire transfer of Federal Reserve Bank of New
York funds to Beneficiary’s account in a bank on the Federal Reserve wire system
or by deposit of same day funds into a designated account.  All payments made by
the Issuing Bank under this Class A/B/C/D Letter of Credit shall be made with
the Issuing Bank’s own funds.

 

In the event there is more than one draw request on the same Business Day, the
draw requests shall be honored in the following order:  (1) the Credit Demands,
(2) the Unpaid Demand Note Demands, (3) the Preference Payment Demand and
(4) the Termination Demand.

 

Upon the earliest of (i) the date on which the Issuing Bank honors a Preference
Payment Demand or Termination Demand presented hereunder to the extent of the
Class A/B/C/D Letter of Credit Amount as in effect on such date, (ii) the date
on which the Issuing Bank receives written notice from Beneficiary that an
alternate letter of credit or other credit facility has been substituted for
this Class A/B/C/D Letter of Credit and (iii) the Class A/B/C/D Letter of Credit
Expiration Date, this Class A/B/C/D Letter of Credit shall automatically
terminate and Beneficiary shall surrender this Class A/B/C/D Letter of Credit to
the undersigned Issuing Bank on such day.

 

This Class A/B/C/D Letter of Credit is transferable in its entirety to any
transferee(s) who Beneficiary certifies to the Issuing Bank has succeeded
Beneficiary as Trustee under the Base Indenture, the Group I Supplement and the
Series 2016-1 Supplement, and may be successively transferred.  Transfer of this
Class A/B/C/D Letter of Credit to such transferee shall be effected by the
presentation to the Issuing Bank of this Class A/B/C/D Letter of Credit
accompanied by a certificate in substantially the form of Annex F attached
hereto.  Upon such presentation the Issuing Bank shall

 

--------------------------------------------------------------------------------


 

forthwith transfer this Class A/B/C/D Letter of Credit to (or to the order of)
the transferee or, if so requested by Beneficiary’s transferee, amend and
restate, or issue an amendment to, this Class A/B/C/D Letter of Credit changing
the Beneficiary name to that of the  Beneficiary’s transferee; provided that, in
connection with any such amendment or amendment and  restatement, all provisions
of this Letter of Credit shall remain the same other than the change of the
Beneficiary.

 

This Class A/B/C/D Letter of Credit sets forth in full the undertaking of the
Issuing Bank, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except only the certificates and the drafts referred to
herein; and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement except for such certificates and
such drafts.

 

This Class A/B/C/D Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 2007 Revision, ICC Publication No. 600 (the
“Uniform Customs”), which is incorporated into the text of this Class A/B/C/D
Letter of Credit by reference, and shall be governed by the laws of the State of
New York, including, as to matters not covered by the Uniform Customs, the
Uniform Commercial Code as in effect in the State of New York; provided that, if
an interruption of business (as described in such Article 36) exists at the
Issuing Bank’s Office, the Issuing Bank agrees to (i) promptly notify the
Trustee of an alternative location in which to send any communications with
respect to this Class A/B/C/D Letter of Credit or (ii) to effect payment under
this Class A/B/C/D Letter of Credit if a draw which otherwise conforms to the
terms and conditions of this Class A/B/C/D Letter of Credit is made prior to the
earlier of (A) the thirtieth day after the resumption of business and (B) the
Class A/B/C/D Letter of Credit Expiration Date and (ii) Article 32 of the
Uniform Customs shall not apply to this Class A/B/C/D Letter of Credit as draws
hereunder shall not be deemed to be installments for purposes thereof.

 

Communications with respect to this Class A/B/C/D Letter of Credit shall be in
writing and shall be addressed to the Issuing Bank at the Issuing Bank’s Office,
specifically referring to the number of this Class A/B/C/D Letter of Credit.

 

 

 

Very truly yours,

 

 

[                                       ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CERTIFICATE OF CREDIT DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Credit Demand under the Irrevocable Letter of Credit
No. [           ] (the “Class A/B/C/D Letter of Credit”), dated [  ], issued by
[                          ], as the Issuing Bank, in favor of the Trustee. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Class A/B/C/D Letter of Credit or, if not defined therein, the
Series 2016-1 Supplement (as defined in the Class A/B/C/D Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.         [The Bank of New York Mellon Trust Company, N.A.](1) is the Trustee
under the Series 2016-1 Supplement referred to in the Class A/B/C/D Letter of
Credit.

 

2.         [A Class A/B/C/D Reserve Account Interest Withdrawal Shortfall exists
on the [_](2) Payment Date and pursuant to Section 5.6(a) of the Series 2016-1
Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of the least
of: (i) such Class A/B/C/D Reserve Account Interest Withdrawal Shortfall,
(ii) the Class A/B/C/D Letter of Credit Liquidity Amount as of such Payment
Date, and (iii) the Series 2016-1 Lease Interest Payment Deficit for such
Payment Date](3)

 

[A Class A/B/C/D Reserve Account Interest Withdrawal Shortfall exists on the
[_](4) Payment Date and pursuant to Section 5.6(a) of the Series 2016-1
Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of the excess
of: (i) the least of (A) such Class A/B/C/D Reserve Account Interest Withdrawal
Shortfall, (B) the Class A/B/C/D Letter of Credit Liquidity Amount as of such
Payment Date on the Class A/B/C/D Letters of Credit, and (C) the Series 2016-1
Lease Interest Payment Deficit for such Payment Date, over (ii) the lesser of
(x) the Class A/B/C/D L/C Cash Collateral

 

--------------------------------------------------------------------------------

(1)  If Trustee under the Series 2016-1 Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.

 

(2)  Specify the relevant Payment Date.

 

(3)  Use in case of a Class A/B/C/D Reserve Account Interest Withdrawal
Shortfall on any Payment Date and if no Class A/B/C/D L/C Cash Collateral
Account has been established and funded.

 

(4)  Specify the relevant Payment Date.

 

--------------------------------------------------------------------------------


 

Percentage on such Payment Date of the least of the amounts described in clauses
(A), (B) and (C) above and (y) the Class A/B/C/D Available L/C Cash Collateral
Account Amount on such Payment Date](5)

 

[A Series 2016-1 Lease Principal Payment Deficit exists on the [_](6) Payment
Date that exceeds the amount, if any, withdrawn from the Class A/B/C/D Reserve
Account  pursuant to Section 5.5(b) of the Series 2016-1 Supplement and pursuant
to Section 5.6(b) of the Series 2016-1 Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the least of: (i) the excess of the
Series 2016-1 Lease Principal Payment Deficit over the amounts withdrawn from
the Class A/B/C/D Reserve Account  pursuant to Section 5.5(b) of the
Series 2016-1 Supplement, (ii) the Class A/B/C/D Letter of Credit Liquidity
Amount as of such Payment Date (after giving effect to any drawings on the
Class A/B/C/D Letters of Credit on such Payment Date pursuant to
Section 5.6(a) of the Series 2016-1 Supplement) and (iii) [the excess, if any,
of the Principal Deficit Amount over the amount, if any, withdrawn from the
Class A/B/C/D Reserve Account  pursuant to Section 5.5(c) of the Series 2016-1
Supplement](7)[the excess, if any, of the Series 2016-1 Principal Amount over
the amount to be deposited into the Series 2016-1 Distribution Account (together
with any amounts to be deposited therein pursuant to the terms of the
Series 2016-1 Supplement (other than pursuant to amounts allocated and drawn in
accordance with this sentence or as a result of a Principal Deficit Amount
exceeding zero) on the Legal Final Payment Date for payment of principal of the
Class A/B/C/D Notes](8)](9)

 

--------------------------------------------------------------------------------

(5)  Use in case of a Class A/B/C/D Reserve Account Interest Withdrawal
Shortfall on any Payment Date and if the Class A/B/C/D L/C Cash Collateral
Account has been established and funded.

 

(6)  Specify relevant Payment Date.

 

(7)  Use on any Payment Date other than the Legal Final Payment Date occurring
during the period commencing on and including the date of the filing by any
Group I Lessee of a petition for relief under Chapter 11 of the Bankruptcy Code
to but excluding the date on which such Group I Lessee shall have resumed making
all payments of Monthly Variable Rent required to be made under the Group I
Leases.

 

(8)  Use on the Legal Final Payment Date.

 

(9)  Use in case of a Series 2016-1 Lease Principal Payment Deficit on any
Payment Date and if no Class A/B/C/D L/C Cash Collateral Account has been
established and funded.

 

--------------------------------------------------------------------------------


 

[A Series 2016-1 Lease Principal Payment Deficit exists on the [_](10) Payment
Date that exceeds the amount, if any, withdrawn from the Class A/B/C/D Reserve
Account  pursuant to Section 5.5(b) of the Series 2016-1 Supplement and pursuant
to Section 5.6(b) of the Series 2016-1 Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the excess of: (i) the least of: (A) the excess
of the Series 2016-1 Lease Principal Payment Deficit over the amounts withdrawn
from the Class A/B/C/D Reserve Account  pursuant to Section 5.5(b) of the
Series 2016-1 Supplement, (B) the Class A/B/C/D Letter of Credit Liquidity
Amount as of such Payment Date (after giving effect to any drawings on the
Class A/B/C/D Letters of Credit on such Payment Date pursuant to
Section 5.6(a) of the Series 2016-1 Supplement) and (C) [the excess, if any, of
the Principal Deficit Amount over the amount, if any, withdrawn from the
Class A/B/C/D Reserve Account  pursuant to Section 5.5(c) of the Series 2016-1
Supplement](11)[the excess, if any, of the Series 2016-1 Principal Amount over
the amount to be deposited into the Series 2016-1 Distribution Account (together
with any amounts to be deposited therein pursuant to the terms of the
Series 2016-1 Supplement (other than pursuant to amounts allocated and drawn in
accordance with this sentence or as a result of a Principal Deficit Amount
exceeding zero) on the Legal Final Payment Date for payment of principal of the
Series 2016-1 Notes](12), over (ii) the lesser of (A) the Class A/B/C/D L/C Cash
Collateral Percentage on such Payment Date of the amount calculated pursuant to
the immediately preceding clause (i) and (B) the Class A/B/C/D L/C Cash
Collateral Account Amount on such Payment Date (after giving effect to any
withdrawals therefrom on such Payment Date pursuant to Section 5.6(a) of the
Series 2016-1 Supplement)](13)

 

has been allocated to making a drawing under the Class A/B/C/D Letter of Credit.

 

--------------------------------------------------------------------------------

(10)  Specify relevant Payment Date.

 

(11)  Use on any Payment Date other than the Legal Final Payment Date occurring
during the period commencing on and including the date of the filing by any
Group I Lessee of a petition for relief under Chapter 11 of the Bankruptcy Code
to but excluding the date on which such Group I Lessee shall have resumed making
all payments of Monthly Variable Rent required to be made under the Group I
Leases.

 

(12)  Use on the Legal Final Payment Date.

 

(13)  Use in case of a Series 2016-1 Lease Principal Payment Deficit on any
Payment Date and if the Class A/B/C/D L/C/D Cash Collateral Account has been
established and funded.

 

--------------------------------------------------------------------------------


 

3.         The Trustee is making a drawing under the Class A/B/C/D Letter of
Credit as required by Section[s] [5.6(a) and/or 5.6(b)](14) of the Series 2016-1
Supplement for an amount equal to $             , which amount is a
Class A/B/C/D L/C Credit Disbursement (the “Class A/B/C/D L/C Credit
Disbursement”) and is equal to the amount allocated to making a drawing on the
Class A/B/C/D Letter of Credit under such Section [5.6(a) and/or 5.6(b)](15) of
the Series 2016-1 Supplement as described above.  The Class A/B/C/D L/C Credit
Disbursement does not exceed the amount that is available to be drawn by the
Trustee under the Class A/B/C/D Letter of Credit on the date of this
certificate.

 

4.         The amount of the draft shall be delivered pursuant to the following
instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](16) as Trustee].

 

5.         The Trustee acknowledges that, pursuant to the terms of the
Class A/B/C/D Letter of Credit, upon the Issuing Bank honoring the draft
accompanying this certificate, the Class A/B/C/D Letter of Credit Amount shall
be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(14)  Use reference to Section 5.6(a) of the Series 2016-1 Supplement in case of
a Class A/B/C/D Reserve Account Interest Withdrawal Shortfall and/or
Section 5.6(b) of the Series 2016-1 Supplement in case of a Series 2016-1 Lease
Principal Payment Deficit.

 

(15)  Use reference to Section 5.6(a) of the Series 2016-1 Supplement in case of
a Class A/B/C/D Reserve Account Interest Withdrawal Shortfall and/or
Section 5.6(b) of the Series 2016-1 Supplement in case of a Series 2016-1 Lease
Principal Payment Deficit.

 

(16)  See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of         ,     .

 

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](17),

 

 

as Trustee

 

 

 

 

By

 

 

Title:

 

--------------------------------------------------------------------------------

(17)  See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

CERTIFICATE OF UNPAID DEMAND NOTE DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [                      ] (the “Class A/B/C/D Letter of Credit”), dated [  ],
issued by [                                            ], as the Issuing Bank,
in favor of the Trustee.  Capitalized terms not otherwise defined herein shall
have the meanings assigned thereto in the Class A/B/C/D Letter of Credit or, if
not defined therein, the Series 2016-1 Supplement (as defined in the
Class A/B/C/D Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.         [The Bank of New York Mellon Trust Company, N.A.](1) is the Trustee
under the Series 2016-1 Supplement referred to in the Class A/B/C/D Letter of
Credit.

 

2.         As of the date of this certificate, there exists an amount due and
payable by The Hertz Corporation (“Hertz”) under the Class A/B/C/D Demand Note
(the “Demand Note”) issued by Hertz to HVF II and pledged to the Trustee under
the Series 2016-1 Supplement which amount has not been paid (or the Trustee has
failed to make a demand for payment under the Demand Note in such amount due to
the occurrence of an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to Hertz) and, pursuant to Section 5.6(d) 
of the Series 2016-1 Supplement, an amount equal to the Issuing Bank’s Pro Rata
Share

 

[of the lesser of (i) the amount that Hertz failed to pay under the Demand Note
(or the amount that the Trustee failed to demand for payment thereunder); and
(ii) the Class A/B/C/D Letter of Credit Amount as of the date hereof;](2)

 

[of the excess of (i) the lesser of (A) the amount that Hertz failed to pay
under the Demand Note (or the amount that the Trustee failed to demand for
payment thereunder) and (B) the Class A/B/C/D Letter of Credit Amount as of the
date hereof over (ii) the lesser of (x) the Class A/B/C/D L/C Cash Collateral
Percentage on such Business Day of

 

--------------------------------------------------------------------------------

(1)  If Trustee under the Series 2016-1 Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.

 

(2)  Use on any Business Day if no Class A/B/C/D L/C Cash Collateral Account has
been established and funded as of such date.

 

--------------------------------------------------------------------------------


 

the lesser of the amounts set forth in the immediately preceding clauses (A) and
(B) and (y) the Class A/B/C/D Available L/C Cash Collateral Account Amount as of
the date hereof (after giving effect to any withdrawals therefrom on such date
pursuant to Section 5.6(a) and Section 5.6(b) of the Series 2016-1
Supplement);](3)

 

has been allocated to making a drawing on the Class A/B/C/D Letter of Credit.

 

3.         Pursuant to Section 5.6(d) of the Series 2016-1 Supplement, the
Trustee is making a drawing under the Class A/B/C/D Letter of Credit in an
amount equal to $                    , which amount is a Class A/B/C/D L/C
Unpaid Demand Note Disbursement (the “Class A/B/C/D L/C Unpaid Demand Note
Disbursement”) and is equal to the amount allocated to making a drawing on the
Class A/B/C/D Letter of Credit under Section 5.6(d) of the Series 2016-1
Supplement as described above.  The Class A/B/C/D L/C Unpaid Demand Note
Disbursement does not exceed the amount that is available to be drawn by the
Trustee under the Class A/B/C/D Letter of Credit on the date of this
certificate.

 

4.         The amount of the draft shall be delivered pursuant to the following
instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](4) as Trustee].

 

5.         The Trustee acknowledges that, pursuant to the terms of the
Class A/B/C/D Letter of Credit, upon the Issuing Bank honoring the draft
accompanying this certificate, the Class A/B/C/D Letter of Credit Amount shall
be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(3)  Use on any Business Day if the Class A/B/C/D L/C Cash Collateral Account
has been established and funded as of such date.

 

(4)  See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this        day of         ,    .

 

 

 

 

[THE BANK OF NEW YORK

 

 

 

MELLON TRUST COMPANY, N.A.](5),

 

 

 

as Trustee

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)  See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

CERTIFICATE OF PREFERENCE PAYMENT DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Preference Payment Demand under the Irrevocable Letter of Credit
No. [                        ] (the “Class A/B/C/D Letter of Credit”), dated [ 
], issued by  [                         ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Class A/B/C/D Letter of Credit or, if not defined
therein, the Series 2016-1 Supplement (as defined in the Class A/B/C/D Letter of
Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.             [The Bank of New York Mellon Trust Company, N.A.](1) is the
Trustee under the Series 2016-1 Supplement referred to in the Class A/B/C/D
Letter of Credit.

 

(1) If Trustee under the Series 2016-1 Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.

 

2.             The Trustee has received a certified copy of the final
non-appealable order of the applicable bankruptcy court requiring the return of
a Preference Amount.

 

3.             Pursuant to Section 5.6(d) of the Series 2016-1 Supplement, an
amount equal to the Issuing Bank’s Pro Rata Share of [the lesser of (i) the
Preference Amount referred to above and (ii) the Class A/B/C/D Letter of Credit
Amount as of the date hereof](2) [the excess of (i) lesser of (A) the Preference
Amount referred to above and (B) the Class A/B/C/D Letter of Credit Amount as of
the date hereof over (ii) the lesser of (x) the Class A/B/C/D L/C Cash
Collateral Percentage as of the date hereof of the lesser of the amounts set
forth in the immediately preceding clauses (A) and (B) and (y) the Class A/B/C/D
Available L/C Cash Collateral Account Amount as of the date hereof (after giving
effect to any withdrawals therefrom on such Payment Date pursuant to
Section 5.6(a) and Section 5.6(b) of the Series 2016-1 Supplement)](3) has been
allocated to making a drawing under the Class A/B/C/D Letter of Credit.

 

--------------------------------------------------------------------------------

(1)              If Trustee under the Series 2016-2 Supplement is other than The
Bank of New York Mellon Trust Company, N.A., the name of such other Trustee is
to be inserted.

 

(2)              Use if no Class A/B/C/D L/C Cash Collateral Account has been
established and funded as of such date.

 

(3)              Use if the Class A/B/C/D L/C Cash Collateral Account has been
established and funded as of such date.

 

--------------------------------------------------------------------------------


 

4.             Pursuant to Section 5.6(d) of the Series 2016-1 Supplement, the
Trustee is making a drawing in the amount of $             which amount is a
Class A/B/C/D L/C Preference Payment Disbursement (the “Class A/B/C/D L/C
Preference Payment Disbursement”) and is equal to the amount allocated to making
a drawing on the Class A/B/C/D Letter of Credit under such Section 5.6(d) of the
Series 2016-1 Supplement as described above.  The Class A/B/C/D L/C Preference
Payment Disbursement does not exceed the amount that is available to be drawn by
the Trustee under the Class A/B/C/D Letter of Credit on the date of this
certificate.

 

5.             The amount of the draft shall be delivered pursuant to the
following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](4) as Trustee]

 

6.             The Trustee acknowledges that, pursuant to the terms of the
Class A/B/C/D Letter of Credit, upon the Issuing Bank honoring the draft
accompanying this certificate, the Class A/B/C/D Letter of Credit Amount shall
be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(4)              See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                  day of                 ,             .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(5)

 

as Trustee

 

 

 

By

 

 

 

 

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)              See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

CERTIFICATE OF TERMINATION DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Termination Demand under the Irrevocable Letter of Credit
No. [                        ] (the “Class A/B/C/D Letter of Credit”), dated
[  ], issued by [                        ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Class A/B/C/D Letter of Credit Agreement or, if not
defined therein, the Series 2016-1 Supplement (as defined in the Class A/B/C
Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.             [The Bank of New York Mellon Trust Company, N.A.](1) is the
Trustee under the Series 2016-1 Supplement referred to in the Class A/B/C/D
Letter of Credit.

 

2.             [Pursuant to Section 5.8(a) of the Series 2016-1 Supplement, an
amount equal to the Issuing Bank’s Pro Rata Share of the lesser of (x) the
greatest of (A) the excess, if any, of the Series 2016-1 Adjusted Asset Coverage
Threshold Amount over the Class A/B/C/D Asset Amount, in each case, as of the
date that is sixteen (16) Business Days prior to the scheduled expiration date
of the Class A/B/C/D Letter of Credit (after giving effect to all deposits to,
and withdrawals from, the Class A/B/C/D Reserve Account  and the Class A/B/C/D
L/C Cash Collateral Account on such date), excluding the Class A/B/C/D Letter of
Credit but taking into account any substitute Class A/B/C/D Letter of Credit
that has been obtained from a Class A/B/C/D Eligible Letter of Credit Provider
and is in full force and effect on such date, (B) the excess, if any, of the
Class A/B/C/D Required Liquid Enhancement Amount over the Class A/B/C/D Adjusted
Liquid Enhancement Amount, in each case, as of such date (after giving effect to
all deposits to, and withdrawals from, the Class A/B/C/D Reserve Account  and
the Class A/B/C/D L/C Cash Collateral Account on such date), excluding the
Class A/B/C/D Letter of Credit but taking into account each substitute
Class A/B/C/D Letter of Credit that has been obtained from a Class A/B/C/D
Eligible Letter of Credit Provider and is in full force and effect on such date,
and (C) the excess, if any, of the Class A/B/C/D Demand Note Payment Amount over
the Class A/B/C/D

 

--------------------------------------------------------------------------------

(1)                            If Trustee under the Series 2016-2 Supplement is
other than The Bank of New York Mellon Trust Company, N.A., the name of such
other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

Letter of Credit Liquidity Amount, in each case, as of such date (after giving
effect to all deposits to, and withdrawals from, the Class A/B/C/D Cash
Collateral Account on such date), excluding the Class A/B/C/D Letter of Credit
but taking into account each substitute Class A/B/C/D Letter of Credit that has
been obtained from a Class A/B/C/D Eligible Letter of Credit Provider and is in
full force and effect on such date, and (y) the amount available to be drawn on
the expiring Class A/B/C/D Letter of Credit on such date has been allocated to
making a drawing under the Class A/B/C/D Letter of Credit.](2)

 

[The Trustee has not received the notice required from HVF II pursuant to
Section 5.8(a) of the Series 2016-1 Supplement on or prior to the date that is
fifteen (15) Business Days prior to each Class A/B/C/D Letter of Credit
Expiration Date.  As such, pursuant to such Section 5.8(a) of the Series 2016-1
Supplement, the Trustee is making a drawing for the full amount of the
Class A/B/C/D Letter of Credit.](3)

 

[Pursuant to Section 5.8(b) of the Series 2016-1 Supplement, an amount equal to
the lesser of (i) the greatest of (A) the excess, if any, of the Series 2016-1
Adjusted Asset Coverage Threshold Amount over the Class A/B/C/D Asset Amount as
of the thirtieth (30) day after the occurrence of a Class A/B/C/D Downgrade
Event with respect to the Issuing Bank, excluding the available amount under the
Class A/B/C/D Letter of Credit on such date, (B) the excess, if any, of the
Class A/B/C/D Required Liquid Enhancement Amount over the Class A/B/C/D Adjusted
Liquid Enhancement Amount as of such date, excluding the available amount under
the Class A/B/C/D Letter of Credit on such date, and (C) the excess, if any, of
the Class A/B/C/D Demand Note Payment Amount over the Class A/B/C/D Letter of
Credit Liquidity Amount as of such date, excluding the available amount under
the Class A/B/C/D Letter of Credit on such date, and (ii) the amount available
to be drawn on the Class A/B/C/D Letter of Credit on such date has been
allocated to making a drawing under the Class A/B/C/D Letter of Credit.](4)

 

3.             [Pursuant to Section [5.8(a)](5) [5.8(b)](6) of the Series 2016-1
Supplement, the Trustee is making a drawing in the amount of $               
which is a Class A/B/C/D L/C Termination Disbursement (the “Class A/B/C/D L/C
Termination Disbursement”) and is equal to the amount allocated to making a
drawing on the Class A/B/C/D Letter of Credit under such
Section [5.8(a)](7) [5.8(b)](8) of the Series 2016-1 Supplement as

 

--------------------------------------------------------------------------------

(2)                            Use in case of an expiring Class A/B/C/D Letter
of Credit.

 

(3)                            Use if HVF II does not provide the Trustee with
notices required under Section 5.8(a) of the Series 2016-1 Supplement with
respect to an expiring Class A/B/C/D Letter of Credit.

 

(4)                            Use in case of Issuing Bank being subject to a
Class A/B/C/D Downgrade Event.

 

(5)                            Use in case of an expiring Class A/B/C/D Letter
of Credit.

 

(6)                            Use in case of a Class A/B/C/D Letter of Credit
Provider being subject to a Class A/B/C/D Downgrade Event.

 

(7)                            Use in case of an expiring Class A/B/C/D Letter
of Credit.

 

--------------------------------------------------------------------------------


 

described above.  The Class A/B/C/D L/C Termination Disbursement does not exceed
the amount that is available to be drawn by the Trustee under the Class A/B/C/D
Letter of Credit on the date of this certificate.

 

4.             The amount of the draft shall be delivered pursuant to the
following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](9) as Trustee]

 

--------------------------------------------------------------------------------

(8)              Use in case of a Class A/B/C/D Letter of Credit Provider being
subject to a Class A/B/C/D Downgrade Event.

 

(9)              See footnote 1 above.

 

--------------------------------------------------------------------------------


 

5.             The Trustee acknowledges that, pursuant to the terms of the
Class A/B/C/D Letter of Credit, upon the Issuing Bank honoring the draft
accompanying this certificate, the Class A/B/C/D Letter of Credit Amount shall
be automatically reduced to zero and the Class A/B/C/D Letter of Credit shall
terminate and be immediately returned to the Issuing Bank.

 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this          day of                   ,         .

 

 

[THE BANK OF NEW YORK
MELLON TRUST COMPANY,
N.A.],(10)

 

as Trustee

 

 

 

 

 

By

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10)       See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

CERTIFICATE OF REINSTATEMENT
OF LETTER OF CREDIT AMOUNT

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [                      ] (the “Class A/B/C/D Letter of
Credit”), dated [_], issued by [               ], as the Issuing Bank, in favor
of [The Bank of New York Mellon Trust Company, N.A., a New York banking
corporation](1), as Trustee (in such capacity, the “Trustee”) under the
Series 2016-1 Supplement, Group I Supplement and the Base Indenture. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Class A/B/C/D Letter of Credit.

 

 

The undersigned, a duly authorized officer of The Hertz Corporation (“Hertz”),
hereby certifies to the Issuing Bank as follows:

 

1.             As of the date of this certificate, the Issuing Bank has been
reimbursed by Hertz in the amount of $[           ] (the “Reimbursement Amount”)
in respect of the [Credit Demand] [Unpaid Demand Note Demand] made
on                    ,        .

 

2.             The Reimbursement Amount was paid to the Issuing Bank prior to
payment in full of the Series 2016-1 Notes (as defined in the Series 2016-1
Supplement).

 

3.             Hertz hereby notifies you that, pursuant to the terms and
conditions of the Class A/B/C/D Letter of Credit, the Class A/B/C/D Letter of
Credit Amount of the Issuing Bank is hereby reinstated in the amount of
$[       ] so that the Class A/B/C/D Letter of Credit Amount of the Issuing Bank
after taking into account such reinstatement is in amount equal to $[       ]
and certifies that such reinstatement is permitted by the terms of Section 3 of
the Class A/B/C/D Letter of Credit Agreement and after giving effect to such
reinstatement, the aggregate U.S. Facility L/C Obligations (as defined in the
Class A/B/C/D Letter of Credit Agreement) attributable to the Issuing Bank does
not exceed its U.S. Facility L/C Sublimit (as defined in the Class A/B/C/D
Letter of Credit Agreement), and the Aggregate Outstanding Credit (as defined in
the Class A/B/C/D Letter of Credit Agreement)  of all the Revolving Credit
Lenders (as defined in the Class A/B/C/D Letter of Credit Agreement) would not
exceed the Commitments of all such lenders then in effect.

 

--------------------------------------------------------------------------------

(1)              If the Trustee under the Series 2016-1 Supplement is other than
The Bank of New York Mellon Trust Company, N.A., the name of such other Trustee
is to be inserted.

 

--------------------------------------------------------------------------------


 

4.             As of the date of this certificate, no Event of Bankruptcy with
respect to Hertz has occurred and is continuing.  “Event of Bankruptcy” with
respect to Hertz means (a) a case or other proceeding shall be commenced,
without the application or consent of Hertz, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of Hertz, the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or the like for Hertz or
all or any substantial part of its assets, or any similar action with respect to
Hertz under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and any such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of Hertz shall be entered in an
involuntary case under the federal bankruptcy laws or any other similar law now
or hereafter in effect; or (b) Hertz shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for any substantial part of its property, or shall make any general
assignment for the benefit of creditors; or (c) Hertz or its board of directors
shall vote to implement any of the actions set forth in the preceding clause
(b).

 

IN WITNESS WHEREOF, Hertz has executed and delivered this certificate on this
     day of             ,       .

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees that the undersigned’s
Class A/B/C/D Letter of Credit Amount is in an amount equal to $            as
of this       day of              , 20   after taking into account the
reinstatement of the Class A/B/C/D Letter of Credit Amount by an amount equal to
the Reimbursement Amount.

 

[         ]

 

By:

 

Name:

 

Title:

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX F

 

INSTRUCTION TO TRANSFER

 

[Issuing Bank’s Address]

 

Attention:              [Global Loan Operations, Standby Letter of Credit Unit]

 

Re:          Irrevocable Letter of Credit No. [                   ]

 

Ladies and Gentlemen:

 

Instruction to Transfer under the Irrevocable Letter of Credit No. [ ] (the
“Class A/B/C/D Letter of Credit”), dated [  ], issued by
[                           ], as Issuing Bank in favor of the Trustee. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Class A/B/C/D Letter of Credit.

 

For value received, the undersigned beneficiary hereby irrevocably transfers to:

 

 

                                                          

 

 

[Name of Transferee]

 

 

 

 

 

                                                          

 

 

[Issuing Bank’s Address]

 

 

all rights of the undersigned beneficiary to draw under the Class A/B/C/D Letter
of Credit.  The transferee has succeeded the undersigned as Trustee under the
[Base Indenture, the Group I Supplement] and the Series 2016-1 Supplement (as
defined in the Class A/B/C/D Letter of Credit).

 

By this transfer, all rights of the undersigned beneficiary in the Class A/B/C/D
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Class A/B/C/D Letter of Credit
pertaining to transfers.

 

--------------------------------------------------------------------------------


 

The Class A/B/C/D Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Issuing Bank
transfer the Class A/B/C/D Letter of Credit to our transferee and that the
Issuing Bank endorse the Class A/B/C/D Letter of Credit returned herewith in
favor of the transferee or, if requested by the transferee, issue a new
irrevocable letter of credit in favor of the transferee with provisions
consistent with the Class A/B/C/D Letter of Credit.

 

 

Very truly yours,

 

[THE BANK OF NEW YORK
MELLON TRUST COMPANY,
N.A.],(1)

 

as Trustee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                            If the Trustee under the Series 2016-1 Supplement
is other than The Bank of New York Mellon Trust Company, N.A., the name of such
other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

ANNEX G

 

NOTICE OF REDUCTION OF CLASS A/B/C/D LETTER OF CREDIT AMOUNT

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Notice of Reduction of Class A/B/C/D Letter of Credit Amount under the
Irrevocable Letter of Credit No. [                    ] (the “Class A/B/C/D
Letter of Credit”), dated [  ], issued by [                         ], as the
Issuing Bank, in favor of [The Bank of New York Mellon Trust Company, N.A.](1),
as the Trustee.  Capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Class A/B/C/D Letter of Credit.

 

The undersigned, a duly authorized officer of the Trustee, hereby notifies the
Issuing Bank as follows:

 

1.             The Trustee has received a notice in accordance with the
Series 2016-1 Supplement authorizing it to request a reduction of the
Class A/B/C/D Letter of Credit Amount to $                          and is
delivering this notice in accordance with the terms of the Class A/B/C/D Letter
of Credit Agreement.

 

2.             The Issuing Bank acknowledges that the aggregate maximum amount
of the Class A/B/C/D Letter of Credit is reduced to $                        
from $                          pursuant to and in accordance with the terms and
provisions of the Class A/B/C/D Letter of Credit and that the reference in the
first paragraph of the Class A/B/C/D Letter of Credit to “          ($
               )” is amended to read “                   ($                    
).

 

3.             This request, upon your acknowledgment set forth below, shall
constitute an amendment to the Class A/B/C/D Letter of Credit and shall form an
integral part thereof and confirms that all other terms of the Class A/B/C/D
Letter of Credit remain unchanged.

 

4.             [The Issuing Bank is requested to execute and deliver its
acknowledgment and agreement to this notice to the Trustee in the manner
provided in Section [3.2(a)] of the Class A/B/C/D Letter of Credit Agreement.]

 

--------------------------------------------------------------------------------

(1)                            If Trustee under the Series 2016-1 Supplement is
other than The Bank of New York Mellon Trust Company, N.A., the name of such
other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this               day of             ,       .

 

 

[THE BANK OF NEW YORK
MELLON TRUST COMPANY,
N.A.](2),

 

 as Trustee

 

 

 

By:

 

 

 

Title:

 

ACKNOWLEDGED
THIS            DAY OF            ,          :

[                                                  ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)                            See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX H

 

NOTICE OF INCREASE OF CLASS A/B/C/D LETTER OF CREDIT AMOUNT

 

[The Bank of New York Mellon Trust Company, N.A.](1),
        as Trustee under the
        Series 2016-1 Supplement
        referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602

 

Attention:  Corporate Trust Administration—Structured Finance

 

Notice of Increase of Class A/B/C/D Letter of Credit Amount under the
Irrevocable Letter of Credit No. [                        ] (the “Class A/B/C/D
Letter of Credit”), dated [ ], 2016, issued by [                        ], as
the Issuing Bank, in favor of [The Bank of New York Mellon Trust Company,
N.A.](2), as the Trustee.  Capitalized terms not otherwise defined herein shall
have the meanings assigned thereto in the Class A/B/C/D Letter of Credit.

 

The undersigned, duly authorized officers of the Issuing Bank, hereby notify the
Trustee as follows:

 

1.             The Issuing Bank has received a request from [             ] to
increase the Class A/B/C/D Letter of Credit Amount by
$                              , which increase shall not result in the
Class A/B/C/D Letter of Credit Amount exceeding an amount equal to [         ]
Dollars ($[                     ]).

 

2.             Upon your acknowledgment set forth below, the aggregate maximum
amount of the Class A/B/C/D Letter of Credit is increased to $              from
$                pursuant to and in accordance with the terms and provisions of
the Class A/B/C/D Letter of Credit and that the reference in the first paragraph
of the Class A/B/C/D Letter of Credit to
“                                                         
($                   )” is amended to read
“                                             ($                       )”.

 

3.             This notice, upon your acknowledgment set forth below, shall
constitute an amendment to the Class A/B/C/D Letter of Credit and shall form an
integral part thereof and confirms that all other terms of the Class A/B/C/D
Letter of Credit remain unchanged.

 

4.             [The Trustee is requested to execute and deliver its
acknowledgment and acceptance to this notice to the Issuing Bank, in the manner
provided in Section [3.2(a)] of the Class A/B/C/D Letter of Credit Agreement.]

 

IN WITNESS WHEREOF, the Issuing Bank has executed and delivered this certificate
on this               day of                 ,                 .

 

--------------------------------------------------------------------------------

(1)              If Trustee under the Series 2016-1 Supplement is other than The
Bank of New York Mellon Trust Company, N.A., the name of such other Trustee is
to be inserted.

 

(2)              See footnote 1 above.

 

--------------------------------------------------------------------------------


 

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ACKNOWLEDGED AND AGREED TO

THIS       DAY OF                        ,     :

 

[THE BANK OF NEW YORK

MELLON TRUST COMPANY, N.A.](3),

as Trustee

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(3)              See footnote 1 above.

 

--------------------------------------------------------------------------------


 

EXHIBIT G
TO
SERIES 2016-1 SUPPLEMENT

 

Additional UCC Representations

 

General

 

1.              (a)   The Group I Supplement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Group I Indenture
Collateral in favor of the Trustee for the benefit of the Group I Noteholders
and (b) the Series 2016-1 Supplement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Class A/B/C/D Demand Note and
all  of its proceeds (the “Series Collateral”) in favor of the Trustee for the
benefit of the Series 2016-1 Noteholders and in the case of each of clause
(a) and (b) is prior to all other Liens on such Group I Indenture Collateral and
Series Collateral, as applicable, except for Group I Permitted Liens or
Series 2016-1 Permitted Liens, respectively, and is enforceable as such against
creditors and purchasers from HVF II.

 

2.              HVF II owns and has good and marketable title to the Group I
Indenture Collateral and the Series Collateral free and clear of any lien,
claim, or encumbrance of any Person, except for Group I Permitted Liens or
Series 2016-1 Permitted Liens, respectively.

 

Characterization

 

1.              (a) The Class A/B/C/D Demand Note constitutes an “instrument”
within the meaning of the applicable UCC and (b) all Group I Manufacturer
Receivables constitute “accounts” or “general intangibles” within the meaning of
the applicable UCC.

 

Perfection by filing

 

1.              HVF II has caused or will have caused, within ten days after the
Series 2016-1 Closing Date, the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect (a) the security interest in any accounts and general
intangibles included in the Group I Indenture Collateral granted to the Trustee,
and (b) the security interest in any accounts and general intangibles included
in the Series Collateral granted to the Trustee.

 

Perfection by Possession

 

All original copies of the Class A/B/C/D Demand Note that constitute or evidence
the Class A/B/C/D Demand Note have been delivered to the Trustee.

 

--------------------------------------------------------------------------------


 

Priority

 

1.              Other than the security interest granted to the Trustee pursuant
to the Group I Supplement and the Series 2016-1 Supplement, HVF II has not
pledged, assigned, sold or granted a security interest in, or otherwise
conveyed, any of the Group I Indenture Collateral or the Series Collateral.  HVF
II has not authorized the filing of and is not aware of any financing statements
against HVF II that include a description of collateral covering the Group I
Indenture Collateral or the Series Collateral, other than any financing
statement relating to the security interests granted to the Trustee, as secured
parties under the Group I Supplement and the Series 2016-1 Supplement,
respectively, or that has been terminated.  HVF II is not aware of any judgment
or tax lien filings against HVF II.

 

2.              The Class A/B/C/D Demand Note does not contain any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than the Trustee.

 

--------------------------------------------------------------------------------